Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 1 of 145



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                       Case No.:


  GOVERNMENT EMPLOYEES INSURANCE
  CO., GEICO INDEMNITY CO., GEICO
  GENERAL INSURANCE COMPANY, and
  GEICO CASUALTY CO.,                                         Jury Trial Demanded

  Plaintiffs,

  vs.

  FLORIDA SPINE AND JOINT INSTITUTE
  LLC., TCFII SPINE LLC., DANNY FEDER,
  D.C., SAMUEL HESS, M.D., MARK
  BROCKELMAN, RYAN FULCHER, PETER
  WARHEIT, M.D., STEVEN GREENBERG,
  M.D., PEDRO JAVIER TORT-SAADE, M.D.,
  ALBERTO RIVERA, M.D., KAREN AMAR,
  D.C., JOHN CROCCO, P.A., ANTHONY
  DANIELI, D.C., JENNIFER ENGLANDER,
  D.C., BRIAN LAYTON, P.A., NELINDA
  LOPEZ, D.C., HENRY SANON, D.C., and
  MICHAEL WHITE, D.C.,

  Defendants.
  _________________________________________/


                                           COMPLAINT

          Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General

  Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), as and for

  their Complaint against the Defendants, hereby allege as follows:

          1.     This action seeks to recover more than $2,000,000.00 that the Defendants

  wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of

  fraudulent no-fault (“no-fault”, “personal injury protection”, or “PIP”) insurance charges through
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 2 of 145



  Defendant Florida Spine and Joint Institute, LLC (“Florida Spine”) relating to medically

  unnecessary, illusory, unlawful, and otherwise non-reimbursable health care services, including

  initial examinations, follow-up examinations, physical therapy services, chiropractic services, and

  pain management injections (collectively the “Fraudulent Services”), that purportedly were

  provided to automobile accident victims (“Insureds”) who were eligible for coverage under

  GEICO Florida no-fault insurance policies.

         2.      In addition, GEICO seeks a declaration that it is not legally obligated to pay

  reimbursement of more than $75,000.00 in pending, fraudulent no-fault insurance claims that the

  Defendants have submitted or caused to be submitted through Florida Spine, because:

         (i)     at all relevant times, Florida Spine and its related entities operated in violation of
                 the licensing and operating requirements set forth in the Florida Health Care Clinic
                 Act, Fla. Stat. § 400.990 et seq. (the “Clinic Act”), rendering them ineligible to
                 collect no-fault insurance benefits in the first instance, and rendering their no-fault
                 insurance charges noncompensable and unenforceable;

         (ii)    the underlying Fraudulent Services were not medically necessary, were unlawful,
                 and were provided – to the extent that they were provided at all – pursuant to pre-
                 determined fraudulent protocols designed solely to financially enrich Defendants,
                 rather than to treat or otherwise benefit the Insureds who purportedly were
                 subjected to them;

         (iii)   in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                 law, because they were performed – to the extent that they were performed at all –
                 by unsupervised massage therapists, and Florida law prohibits no-fault insurance
                 reimbursement for massage or for services performed by unsupervised massage
                 therapists;

         (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                 law, because they were performed – to the extent that they were performed at all –
                 by individuals who lacked the requisite licenses to perform the services without
                 supervision;

         (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                 and




                                                   2
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 3 of 145



        (vi)     the billing codes used for the Fraudulent Services misrepresented and exaggerated
                 the level of services that purportedly were provided in order to fraudulently inflate
                 the charges submitted to GEICO.

        3.       The Defendants fall into the following categories:

        (i)      Defendant Florida Spine, through which the Fraudulent Services purportedly were
                 provided and were billed to insurance companies, including GEICO, is a Florida
                 limited liability company that owned and operated health care clinics throughout
                 Florida in pervasive violation of the Clinic Act.

        (ii)     Defendant TCFII Spine LLC (“TCFII”) is a Delaware limited liability company
                 that owned and controlled Florida Spine.

        (iii)    Defendants Danny Feder (“Feder”) and Samuel Hess M.D. (“Hess”) owned and
                 controlled TCFII, and used Florida Spine as a vehicle to submit fraudulent billing
                 for the Fraudulent Services to GEICO and other insurers. Hess also falsely
                 purported to serve as medical director at numerous Florida Spine clinics.

        (iv)     Defendant Ryan Fulcher (Fulcher) is the chief executive officer of Florida Spine,
                 and used Florida Spine as a vehicle to submit fraudulent billing for the Fraudulent
                 Services to GEICO and other insurers.

        (v)      Mark Brockelman (“Brockelman”) is the chief financial officer of Florida Spine,
                 and used Florida Spine as a vehicle to submit fraudulent billing for the Fraudulent
                 Services to GEICO and other insurers.

        (vi)     Defendants Peter Warheit, M.D. (“Warheit”), Hess, and Pedro Javier Tort-Saade,
                 M.D. (“Tort-Saade”) are physicians licensed to practice medicine in Florida, falsely
                 purported to serve as the medical directors of numerous Florida Spine clinics, and
                 purported to perform many of the Fraudulent Services that were billed through
                 Florida Spine to GEICO and other insurers.

        (vii)    Defendant Steven Greenberg, M.D. (“Greenberg”) is a physician licensed to
                 practice medicine in Florida, and falsely purported to serve as the medical director
                 at numerous Florida Spine clinics.

        (viii)   Defendant Alberto Rivera, M.D. (“Rivera”) is a physician licensed to practice
                 medicine in Florida, and purported to perform many of the Fraudulent Services that
                 were billed through Florida Spine to GEICO and other insurers.

        (ix)     Defendants Karen Amar, D.C. (“Amar”), Anthony Danieli, D.C. (“Danieli”),
                 Jennifer Englander, D.C. (“Englander”), Nelinda Lopez, D.C. (“Lopez”), Henry
                 Sanon, D.C. (“Sanon”), and Michael White, D.C. (“White”) are chiropractors
                 licensed to practice chiropractic in Florida, and purported to perform many of the




                                                   3
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 4 of 145



                 Fraudulent Services that were billed through Florida Spine to GEICO and other
                 insurers.

         (x)     Defendants John Crocco, P.A. (“Crocco”) and Brian Layton, P.A. (“Layton”) are
                 licensed as physician assistants in Florida, and purported to perform many of the
                 Fraudulent Services that were billed through Florida Spine to GEICO and other
                 insurers.

         4.      As set forth below, the Defendants at all relevant times have known that:

         (i)     Florida Spine and its related entities were operated in violation of the licensing and
                 operating requirements set forth in the Clinic Act, rendering them ineligible to
                 collect no-fault insurance benefits in the first instance, and rendering their no-fault
                 insurance charges noncompensable and unenforceable;

         (ii)    the underlying Fraudulent Services were not medically necessary, were unlawful,
                 and were provided – to the extent that they were provided at all – pursuant to pre-
                 determined fraudulent protocols designed solely to financially enrich the
                 Defendants, rather than to treat or otherwise benefit the Insureds who purportedly
                 were subjected to them;

         (iii)   in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                 law, because they were performed – to the extent that they were performed at all –
                 by unsupervised massage therapists, and Florida law prohibits no-fault insurance
                 reimbursement for massage or for services performed by unsupervised massage
                 therapists;

         (iv)    in many cases, the Fraudulent Services were not reimbursable as a matter of Florida
                 law, because they were performed – to the extent that they were performed at all –
                 by individuals who lacked the requisite licenses to perform the services without
                 supervision;

         (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                 and

         (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                 the level of services that purportedly were provided in order to fraudulently inflate
                 the charges submitted to GEICO.

         5.      As such, the Defendants do not now have – and never had – any right to be

  compensated for the Fraudulent Services that were billed to GEICO through Florida Spine.

         6.      The chart annexed hereto as Exhibit “1” sets forth a large and representative sample

  of the fraudulent claims that have been identified to date that the Defendants have submitted, or




                                                   4
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 5 of 145



  caused to be submitted, to GEICO.

          7.     The Defendants’ fraudulent scheme began no later than 2018 and has continued

  uninterrupted since that time. As a result of the Defendants’ fraudulent scheme, GEICO has

  incurred damages of more than $2,000,000.00.

          8.     Defendants’ fraudulent scheme is the latest in a long line of insurance fraud scams

  aimed at Florida consumers and insurers. They are part of an insurance fraud epidemic that – in

  2014-2015 alone – led to almost 1,200 convictions in Florida. See Florida Department of Financial

  Services, Division of Insurance Fraud Annual Report for Fiscal Year 2014-2015.

                                           THE PARTIES

  I.      Plaintiffs

          9.     Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

  General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland

  corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

  authorized to conduct business and to issue automobile insurance policies in Florida.

  II.     Defendants

          10.    Defendant Florida Spine is a Florida limited liability company with its principal

  place of business in Coral Springs, Florida.

          11.    Florida Spine was organized by Feder and Hess in Florida on or about February 12,

  2013.

          12.    In 2018, a collection of fourteen separate entities owned by Feder, and in one

  instance by Feder and Hess, which separately operated numerous Florida health care practices

  (collectively the “Feder/Hess Entities”), merged into Florida Spine, leaving Florida Spine as the

  surviving entity with Feder and Hess as its owners.




                                                  5
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 6 of 145



          13.      The Feder/Hess Entities that merged into Florida Spine included the following

  fourteen entities:

          (i)      South Florida Pain & Rehabilitation, PA;

          (ii)     South Florida Pain and Rehabilitation of West Broward, Inc.;

          (iii)    West Hollywood Pain & Rehabilitation, Inc.;

          (iv)     Margate Pain & Rehabilitation, Inc.;

          (v)      Pompano Beach Pain & Rehabilitation, Inc.;

          (vi)     South Florida Pain & Rehabilitation Center, Corp.;

          (vii)    South Florida Pain & Rehab of Lake Worth, LLC;

          (viii)   South Florida Pain & Rehabilitation of Hialeah, LLC;

          (ix)     Florida Spine and Joint Institute of Orlando, LLC;

          (x)      Select Health Care, LLC;

          (xi)     Global Health & Rehabilitation, LLC;

          (xii)    South Florida Pain and Rehabilitation of West Dade, Inc.;

          (xiii)   Premier Diagnostic Centers, LLC; and

          (xiv)    South Florida Patient Transportation, LLC.

          14.      In 2018, once the Feder/Hess Entities merged into Florida Spine, TCFII acquired

  Florida Spine.

          15.      Since at least 2018, Florida Spine has operated at least fifteen Florida health care

  clinics in pervasive violation of the Clinic Act, including clinics at the following locations:

          (i)      Florida Spine-Coral Springs – 1725 N University Drive, Coral Springs, Florida
                   33071;

          (ii)     Florida Spine-Delray – 3333 S Congress Avenue, Delray Beach, Florida, 33445;

          (iii)    Florida Spine-Fort Myers – 6300 Corporate Court, Fort Myers, Florida, 33919;




                                                    6
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 7 of 145




         (iv)     Florida Spine-Hialeah – 7975 NW 154th Street, Miami Lakes, Florida, 33016;

         (v)      Florida Spine-Kendall – 8501 SW 124h Avenue, Miami, Florida, 33183;

         (vi)     Florida Spine-Lake Worth – 1926 10th Avenue N, Lake Worth, Florida, 33183;

         (vii)    Florida Spine-Margate – 1103 Banks Road, Margate, Florida, 33063;

         (viii)   Florida Spine-North Miami – 18441 NW 2nd Avenue, Miami Gardens, Florida,
                  33169;

         (ix)     Florida Spine-Orlando – 1300 N Semoran Blvd, Florida 33169; Orlando, Florida,
                  32807;

         (x)      Florida Spine-Pompano – 1600 S Federal HWY; Pompano Beach, Florida, 33062;

         (xi)     Florida Spine-West Broward – 6738 W Sunrise Blvd, Plantation, Florida 33313;

         (xii)    Florida Spine-West Dade – 5040 NW 7th St, Miami, Florida 33126;

         (xiii)   Florida Spine-West Hollywood – 6030 Hollywood Blvd, Hollywood, Florida
                  33021;

         (xiv)    Florida Spine-West Palm Beach – 5601 Corporate Way, West Palm Beach, Florida
                  33407; and

         (xv)     Florida Spine-Premier – 8181 NW 36th Street, Doral Florida 33166.

         16.      Defendant TCFII is a Delaware limited liability company that is authorized to do

  business in Florida. TCFII was organized in Delaware on or about April 17, 2018, was owned and

  controlled by Feder and Hess, and – in turn – owned Florida Spine.

         17.      Defendant Feder resides in and is a citizen of Florida. Feder owned and controlled

  TCFII and Florida Spine, and used Florida Spine as a vehicle to submit fraudulent no-fault

  insurance billing to GEICO and other insurers. Feder was licensed to practice chiropractic in

  Florida on January 12, 2001.

         18.      Defendant Hess resides in and is a citizen of Florida. Hess owned and controlled

  TCFII and Florida Spine, and used Florida Spine as a vehicle to submit fraudulent no-fault




                                                  7
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 8 of 145



  insurance billing to GEICO and other insurers. Hess was licensed to practice medicine in Florida

  on August 1, 2005, purported to perform Fraudulent Services on behalf of Florida Spine, and

  falsely purported to serve as “medical director” at numerous Florida Spine clinics, including

  Florida Spine-Delray, Florida Spine-Lake Worth, Florida Spine-Orlando, and Florida Spine-West

  Palm Beach.

         19.     Defendant Fulcher resides in and is a citizen of Florida. Fulcher purported to be the

  chief executive officer of Florida Spine, participated in the operation and management of Florida

  Spine, and used Florida Spine as a vehicle to submit fraudulent no-fault insurance billing to GEICO

  and other insurers.

         20.     Defendant Brockelman resides in and is a citizen of Florida. Brockelman purported

  to be the chief financial officer of Florida Spine, participated in the operation and management of

  Florida Spine, and used Florida Spine as a vehicle to submit fraudulent no-fault insurance billing

  to GEICO and other insurers.

         21.     Defendant Warheit resides in and is a citizen of Florida.

         22.     Warheit was licensed to practice medicine in Florida on or about April 15, 1988.

         23.     Warheit falsely purported to serve as “medical director” at numerous Florida Spine

  clinics, including Florida Spine-Coral Springs, Florida Spine-Margate, Florida Spine-Pompano,

  Florida Spine-West Broward, and Florida Spine-West Hollywood, and purported to perform many

  of the Fraudulent Services on behalf of Florida Spine.

         24.     Defendant Greenberg resides in and is a citizen of Florida.

         25.     Greenberg was licensed to practice medicine in Florida on or about June 25, 1997.




                                                   8
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 9 of 145



          26.    Greenberg falsely purported to serve as “medical director” at numerous Florida

  Spine clinics, including Florida Spine-Fort Myers, Florida Spine-Premier, and Florida Spine-

  Kendall.

          27.    Defendant Tort-Saade resides in and is a citizen of Florida.

          28.    Tort-Saade was licensed to practice medicine in Florida on or about October 22,

  2008.

          29.    Tort-Saade falsely purported to serve as “medical director” at numerous Florida

  Spine clinics, including Florida Spine-Hialeah, Florida Spine-North Miami, and Florida Spine-

  West Dade, and purported to perform many of the Fraudulent Services on behalf of Florida Spine.

          30.    Defendant Rivera resides in and is a citizen of Florida. Rivera was licensed to

  practice medicine in Florida on August 14, 2015, and purported to perform many of the Fraudulent

  Services on behalf of Florida Spine.

          31.    Defendant Amar resides in and is a citizen of Florida. Amar was licensed to practice

  chiropractic in Florida on February 2, 1993, and purported to perform many of the Fraudulent

  Services on behalf of Florida Spine.

          32.    Defendant Crocco resides in and is a citizen of Florida. Crocco was licensed as a

  physician assistant in Florida on December 14, 2015, and purported to perform many of the

  Fraudulent Services on behalf of Florida Spine.

          33.    Defendant Danieli resides in and is a citizen of Florida. Danieli was licensed to

  practice chiropractic in Florida on December 2, 2008, and purported to perform many of the

  Fraudulent Services on behalf of Florida Spine.




                                                    9
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 10 of 145



          34.     Defendant Englander resides in and is a citizen of Florida. Englander was licensed

   to practice chiropractic in Florida on October 14, 2003, and purported to perform many of the

   Fraudulent Services on behalf of Florida Spine.

          35.     Defendant Layton resides in and is a citizen of Florida. Layton was licensed as a

   physician assistant in Florida on October 19, 2017, and purported to perform many of the

   Fraudulent Services on behalf of Florida Spine.

          36.     Defendant Lopez resides in and is a citizen of Florida. Lopez was licensed to

   practice chiropractic in Florida on December 8, 2008, and purported to perform many of the

   Fraudulent Services on behalf of Florida Spine.

          37.     Defendant Sanon resides in and is a citizen of Florida. Sanon was licensed to

   practice chiropractic in Florida on June 6, 1998, and purported to perform many of the Fraudulent

   Services on behalf of Florida Spine.

          38.     Defendant White resides in and is a citizen of Florida. White was licensed to

   practice chiropractic in Florida on June 20, 2005, and purported to perform many of the Fraudulent

   Services on behalf of Florida Spine.

                                    JURISDICTION AND VENUE

          39.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

   1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

   jurisdictional threshold of $75,000.00, and is between citizens of different states.

          40.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

   brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

   (“RICO”) Act).

          41.     In addition, this Court has supplemental jurisdiction over the subject matter of the




                                                     10
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 11 of 145



   claims asserted in this action pursuant to 28 U.S.C. § 1367.

          42.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Southern

   District of Florida is the District where one or more of the Defendants reside and because this is

   the District where a substantial amount of the activities forming the basis of the Complaint

   occurred.

                          ALLEGATIONS COMMON TO ALL CLAIMS

   I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

   A.     The Florida No-Fault Law

          43.     Florida has a comprehensive statutory system designed to ensure that motor vehicle

   accident victims are compensated for their injuries. The statutory system is embodied within the

   Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-627.7405), which

   requires automobile insurers to provide Personal Injury Protection benefits (“PIP Benefits”) to

   Insureds.

          44.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits to

   health care services providers in exchange for those services. See Fla. Stat. § 627.736. Pursuant to

   a duly executed assignment, a health care services provider may submit claims directly to an

   insurance company in order to receive payment for medically necessary services, using the

   required claim forms, including the Health care Financing Administration insurance claim form

   (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Health care
          Practice

          45.     In order for a health care service to be eligible for PIP reimbursement, it must be

   “lawfully” provided. See Fla. Stat. § 627.736.




                                                    11
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 12 of 145



          46.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. § 627.732.

          47.     Thus, health care services providers, including clinics licensed under the Clinic Act,

   may not recover PIP Benefits for health care services that were not provided in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of Florida

   and federal law related to the provision of the underlying services or treatment.

          48.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits for health care services that were not provided in substantial compliance with all

   relevant applicable criminal, civil, and administrative requirements of Florida and federal law

   related to the provision of the underlying services or treatment.

   C.     No-Fault Reimbursement and the Clinic Act

          49.     Subject to certain limited exceptions that are not applicable in this case, the Clinic

   Act defines “clinic” to mean “an entity where health care services are provided to individuals and

   which tenders charges for reimbursement for such services, including a mobile clinic and a

   portable equipment provider.” See Fla. Stat. § 400.9905.

          50.     Pursuant to the Clinic Act, clinics operating in Florida must – among other things

   – “appoint a medical director or clinic director who shall agree in writing to accept legal

   responsibility for [certain enumerated] activities on behalf of the clinic.” See Fla. Stat. §

   400.9935(1).

          51.     Among other things, a clinic medical director must “[c]onduct systematic reviews

   of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an




                                                    12
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 13 of 145



   unlawful charge, the medical director or clinic director shall take immediate corrective action.”

   See Fla. Stat. § 400.9935(1).

           52.      In addition, a clinic medical director must “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain a current active and unencumbered Florida

   license”, and “[e]nsure that all health care practitioners at the clinic have active appropriate

   certification or licensure for the level of care being provided.” See Fla. Stat. § 400.9935(1).

           53.      Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that is

   otherwise operating in violation of this part, regardless of whether a service is rendered or whether

   the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable and

   unenforceable. A person who knowingly makes or causes to be made an unlawful charge commits

   theft within the meaning of, and punishable as provided in, [Fla. Stat. §] 812.014.” See Fla. Stat.

   § 400.9935(3).

           54.      Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that operate in

   violation of the Clinic Act’s medical director or other operating requirements are not entitled to

   collect PIP Benefits, whether or not the underlying health care services were medically necessary

   or actually provided.

           55.      By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director or other

   requirements, whether or not the underlying health care services were medically necessary or

   actually provided.




                                                      13
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 14 of 145



   D.     No-Fault Reimbursement and Medical Necessity

          56.     Pursuant to the No-Fault Law, insurers such as GEICO are only required to pay PIP

   Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a health care

   services provider, including a clinic organized under the Clinic Act, is only eligible to receive PIP

   Benefits for medically necessary services. Id.

          57.     Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner that
          is:

          (a) In accordance with generally accepted standards of medical practice;

          (b) Clinically appropriate in terms of type, frequency, extent, site, and duration; and

          (c) Not primarily for the convenience of the patient, physician, or other health care
              provider.

   See Fla. Stat. § 627.732.

   E.     No-Fault Reimbursement, Massage Therapy, and Massage Therapists

          58.     Prior to January 1, 2013, the No-Fault Law permitted health care services providers,

   including clinics organized under the Clinic Act, to collect PIP Benefits for massage therapy, so

   long as – among other things – the massage therapy was “provided, supervised, ordered, or

   prescribed” by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed

   or accredited institutional setting. See 2012 Fla. ALS 197.

          59.     However, the No-Fault Law was amended, effective January 1, 2013, to prohibit

   PIP reimbursement for massage or for services performed by massage therapists. See 2012 Fla.

   ALS 197; see also Fla. Stat. § 627.736(1)(a)(5)(“Medical benefits [that are reimbursable under the

   No-Fault Law] do not include massage …, regardless of the person, entity, or licensee providing




                                                    14
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 15 of 145



   massage …, and a licensed massage therapist … may not be reimbursed for medical benefits under

   this section.”).

           60.        The No-Fault Law was amended to prohibit PIP reimbursement for massage or for

   services performed by massage therapists in response to widespread PIP fraud involving massage

   services and massage therapists. See, e.g., Florida House of Representatives Staff Analysis for

   House Bill 119 (amending the No-Fault Law), noting that “PIP fraud remains rampant”, and citing

   dramatic increases in PIP claims for massage therapy as a significant part of the problem.

           61.        Pursuant to Fla. Stat. § 486.028, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy.

   F.      No-Fault Billing and No-Fault Reimbursement

           62.        Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay PIP

   Benefits:

           (i)        For any service or treatment that was not lawful at the time rendered;

           (ii)       For any service or treatment that is “upcoded”, meaning that it is billed using a
                      billing code that would result in payment greater in amount than would be paid
                      using a billing code that accurately describes the services performed;

           (iii)      To any person who knowingly submits a false or misleading statement relating to
                      the claim or charges; or

           (iv)       With respect to a bill or statement that does not substantially meet the billing
                      requirements set forth in the No-Fault Law.

           See Fla. Stat. § 627.736.

           63.        The No-Fault Law’s billing requirements provide – among other things – that all

   PIP billing must, to the extent applicable, comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well as the




                                                      15
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 16 of 145



   guidelines promulgated by the American Medical Association (“AMA”) in connection with the

   use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

   II.     The Defendants’ Fraudulent Scheme

           64.    Beginning no later than 2018, and continuing through the present day, the

   Defendants masterminded and implemented a massive fraudulent scheme in which they billed

   GEICO millions of dollars, or caused GEICO to be billed millions of dollars, for unlawful,

   medically unnecessary, illusory, and otherwise non-reimbursable services.

   A.      The Origins, Corporate Structure, and Ownership of the Florida Spine Clinics

           65.     Between 2001 and 2014, Feder established a chain of chiropractic and pain

   management practices that purported to specialize in treating automobile accident victims. By

   2014, Feder owned and/or controlled approximately fourteen chiropractic offices in Florida, which

   he operated as separate business entities under a variety of different corporate names.

           66.    Hess, together with Feder, also purported to own and/or control one of the fourteen

   chiropractic offices, specifically Florida Spine and Joint Institute of Orlando, LLC.

           67.    In February 2013, Feder and Hess organized Florida Spine.

           68.    In 2018, Feder and Hess sought to consolidate their large number of chiropractic

   and pain management offices in Florida (i.e., the Feder/Hess Entities) within a single corporate

   structure.

           69.    Toward that end, in 2018, Feder and Hess merged the aforementioned fourteen

   Feder/Hess Entities into Florida Spine, with Florida Spine as the surviving entity.

           70.    Prior to the merger and change in ownership structure, the Feder/Hess Entities

   operated pursuant to the “wholly owned” exemption under the Clinic Act. See § 400.9905(4)(g).

           71.    However, when each of the Feder/Hess Entities that Feder and Hess owned and/or




                                                   16
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 17 of 145



   controlled was merged into Florida Spine, Feder, Hess, and Florida Spine applied for health care

   clinic licenses since the change in ownership caused Florida Spine to no longer qualify for the

   “wholly owned” exemption.

          72.     Consequently, in 2018, the Florida Spine clinics became licensed as health care

   clinics, which is also when Warheit, Greenberg, Hess, and Tort-Saade’s tenure as the purported

   medical directors at the Florida Spine clinics began.

          73.     Each of the fifteen licensed clinics contained the name of the city in which it was

   located in its clinic name. For example, the clinic located in Coral Springs became known as

   “Florida Spine and Joint Institute of Coral Springs”. The clinic located in Margate became known

   as “Florida Spine and Joint Institute of Margate”, and so forth.

          74.     Shortly before the merger, in 2018, Feder organized TCFII in Florida.

          75.     Then, in 2018, Feder and Hess transferred their direct ownership of Florida Spine

   to TCFII.

          76.     However, Feder and Hess continued to own and control Florida Spine, via their

   ownership of TCFII.

   B.     The Violations of the Clinic Act

          77.     Because the Florida Spine clinics were subject to the Clinic Act, Florida Spine,

   TCFII, Feder, Hess, Fulcher, and Brockelman could not lawfully operate the Florida Spine clinics,

   or use the Florida Spine clinics as vehicles to submit PIP billing to GEICO and other insurers,

   unless they recruited and retained licensed physicians to serve as the Florida Spine clinics’ medical

   directors. See Fla. Stat. §§ 400.9905, 440.9935.

          78.     However, if Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman retained

   legitimate physicians to serve as legitimate medical directors at the Florida Spine clinics, the




                                                    17
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 18 of 145



   physicians actually would be obligated to fulfill the statutory requirements applicable to clinic

   medical directors. See, e.g., Fla. Stat. § 400.9935(1). By extension, any such legitimate medical

   directors would impede Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman’s ability to

   use the Florida Spine clinics as vehicles to submit a large amount of fraudulent PIP billing to

   GEICO and other Florida automobile insurers.

          79.     Accordingly, Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman required

   pliable physicians willing to falsely pose as the “medical directors” at the Florida Spine clinics,

   but who – in actuality – would not even attempt to fulfill the statutory requirements applicable to

   clinic medical directors, and thereby would permit Florida Spine, TCFII, Feder, Hess, Fulcher, and

   Brockelman to use the Florida Spine clinics as vehicles to submit a large amount of fraudulent PIP

   billing to GEICO and other insurers.

   1.     Warheit’s Service as the Phony Medical Director at Florida Spine-Coral Springs,
          Florida Spine-Margate, Florida Spine-Pompano, Florida Spine-West Broward, and
          Florida Spine-West Hollywood

          80.     Toward that end, after consolidating Feder and Hess’s existing network of

   chiropractic and pain management offices into Florida Spine, Florida Spine, TCFII, Feder, Hess,

   Fulcher, and Brockelman retained Warheit, a licensed physician who was willing to falsely pose

   as the legitimate medical director at the Florida Spine clinics known as Florida Spine-Coral

   Springs, Florida Spine-Margate, Florida Spine-Pompano, Florida Spine-West Broward, and

   Florida Spine-West Hollywood (collectively the “Warheit Clinics”).

          81.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to grant and maintain Florida Spine’s licensure and to permit Florida Spine to

   operate the Warheit Clinics, Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman entered

   into a secret scheme with Warheit.




                                                   18
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 19 of 145



          82.     Specifically, in exchange for compensation from Florida Spine, TCFII, Feder,

   Hess, Fulcher, and Brockelman, Warheit agreed to falsely represent, to the Florida Agency for

   Health Care Administration, to the Insureds who sought treatment at Florida Spine, and to the

   insurers including GEICO that received PIP claims from Florida Spine, that Warheit was the true

   medical director at the five Warheit Clinics, and that he truly fulfilled the statutory requirements

   applicable to clinic medical directors at those clinics.

          83.     In fact, Warheit never legitimately served as medical director at the Warheit Clinics

   inasmuch as he never conducted systematic reviews of the billing from those clinics to ensure that

   the billing was not fraudulent or unlawful, and never even made any attempt to discover the

   unlawful charges submitted through those clinics, much less take any immediate corrective action.

   See Fla. Stat. § 400.9935(1).

          84.     Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across the billing submitted to GEICO through the Warheit Clinics – there is simply

   no way that Warheit could have legitimately conducted systematic reviews of the billing from

   those clinics to ensure that the billing was not fraudulent or unlawful.

          85.     Warheit – who was in his mid to late-60s at the time – could not possibly have

   legitimately fulfilled his statutory duty to conduct systematic reviews of the massive amount of

   billing submitted to GEICO through the Warheit Clinics.

          86.     For example, between 2018 and the present, thousands of individual bills,

   containing tens of thousands of discrete charges, were submitted to GEICO through the Warheit

   Clinics.

          87.     What is more, GEICO is only one of the automobile insurance companies doing

   business in the Florida automobile insurance market.




                                                     19
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 20 of 145



           88.     It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO through the Warheit Clinics and that the Defendants did

   not simultaneously bill other automobile insurers through those clinics.

           89.     Accordingly, upon information and belief, the thousands of individual bills and tens

   of thousands of individual charges submitted to GEICO that Warheit falsely purported to

   “systematically review” at the Warheit Clinics constituted only a fraction of the total number of

   bills that Warheit falsely purported to “systematically review” during his phony tenure as “medical

   director” at those clinics.

           90.     Not even a legitimate physician in the prime of his or her life could have

   “systematically reviewed” the massive amount of billing generated by the Warheit Clinics.

           91.     What is more, even as Warheit was falsely purporting to serve as “medical director”

   at the five separate Warheit Clinics, he also was simultaneously purporting to personally perform

   – or at least directly supervise – a massive amount of health care services that were billed to

   GEICO.

           92.     For example, between November 2018 and the present alone, Warheit purported

   to personally perform – or at least directly supervise – more than $785,000.00 worth of purported

   health care services that were billed to GEICO through various Florida Spine clinics.

           93.     It is improbable, to the point of impossibility, that Warheit actually could have

   fulfilled his statutory duty as medical director at the five separate Warheit Clinics, while

   simultaneously purporting to personally perform – or at least directly supervise – such a large

   number of discrete health care services.

           94.     Furthermore – and as set forth above – GEICO is only one of the many insurance

   companies in the Florida automobile insurance market.




                                                    20
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 21 of 145



           95.     Accordingly, the large number of discrete health care services that Warheit

   purported to personally perform or directly supervise during the period when he also was

   purporting to serve as medical director at the five separate Warheit Clinics constituted only a

   fraction of the total number of discrete health care services that Warheit purported to personally

   perform or directly supervise during the period when he also was purporting to serve as medical

   director at those clinics.

           96.     Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman used the façade of

   Warheit’s phony “appointment” as the ersatz “medical director” at the Warheit Clinics to do

   indirectly what they were forbidden from doing directly – namely: (i) to operate those clinics

   without a legitimate medical director; (ii) to engage in unlicensed medical decision-making with

   respect to the Insureds who sought treatment at those clinics; (iii) to permit health care services to

   be provided at Florida Spine by individuals who lacked the proper licensure to perform the

   services; and (iv) to use those clinics as vehicles to submit a massive amount of fraudulent PIP

   billing to GEICO and other insurers.

           97.     Warheit unlawfully permitted Florida Spine, TCFII, Feder, Hess, Fulcher, and

   Brockelman to dictate the manner in which Insureds would be treated at the Warheit Clinics, and

   to dictate every aspect of the manner in which health care services at those clinics would be billed

   to GEICO and other insurers, because he sought to continue profiting from the Defendants’

   fraudulent scheme.

   2.      Greenberg’s Service as the Phony Medical Director at Florida Spine-Fort Myers,
           Florida Spine-Kendall, and Florida Spine-Premier

           98.     Similarly, after consolidating Feder and Hess’s existing network of chiropractic and

   pain management offices, Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman retained

   Greenberg, a licensed physician who was willing to falsely pose as the legitimate medical director




                                                    21
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 22 of 145



   at the Florida Spine clinics known as Florida Spine-Fort Myers, Florida Spine-Kendall, and Florida

   Spine-Premier (collectively the “Greenberg Clinics”).

          99.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to grant maintain Florida Spine’s licensure and to permit Florida Spine to operate

   the Greenberg Clinics, Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman entered into a

   secret scheme with Greenberg.

          100.    Specifically, in exchange for compensation from Florida Spine, TCFII, Feder,

   Hess, Fulcher, and Brockelman, Greenberg agreed to falsely represent, to the Florida Agency for

   Health Care Administration, to the Insureds who sought treatment at Florida Spine, and to the

   insurers including GEICO that received PIP claims from Florida Spine, that he was the true

   medical director at the Greenberg Clinics, and that he truly fulfilled the statutory requirements

   applicable to clinic medical directors at those clinics.

          101.    In fact, Greenberg never legitimately served as medical director at the Greenberg

   Clinics, inasmuch as he never conducted systematic reviews of the billing from those clinics to

   ensure that the billing was not fraudulent or unlawful, and never even made any attempt to discover

   the unlawful charges submitted through those clinics, much less take any immediate corrective

   action. See Fla. Stat. § 400.9935(1).

          102.    Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across the billing submitted to GEICO through the Greenberg Clinics – there is

   simply no way that Greenberg could have legitimately conducted systematic reviews of the billing

   from those clinics to ensure that the billing was not fraudulent or unlawful.




                                                     22
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 23 of 145



          103.    Furthermore, between November 2018 and the present, thousands of individual

   bills, containing thousands of discrete charges, were submitted to GEICO through the Greenberg

   Clinics.

          104.    As set forth above, GEICO is only one of the automobile insurance companies

   doing business in the Florida automobile insurance market.

          105.    It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO through the Greenberg Clinics, and that the Defendants did

   not simultaneously bill other automobile insurers through those clinics.

          106.    Accordingly, upon information and belief, the thousands of individual bills and

   thousands of individual charges submitted to GEICO that Greenberg falsely purported to

   “systematically review” at the Greenberg Clinics constituted only a fraction of the total number of

   bills that Greenberg falsely purported to “systematically review” during his phony tenure as

   “medical director” at those clinics.

          107.    Greenberg did not, and could not have, “systematically reviewed” the massive

   amount of billing generated by the Greenberg Clinics.

          108.    Moreover, even as Greenberg was falsely purporting to serve as “medical director”

   at the Greenberg Clinics, he also was simultaneously purporting to personally perform – or at least

   directly supervise – a massive amount of health care services that were billed to GEICO through

   his own personal medical practice, Steven Greenberg, M.D., P.A. (“Greenberg P.A.”).

          109.    For example, between November 2018 and the present alone, Greenberg purported

   to personally perform – or at least directly supervise – more than $430,000.00 worth of purported

   health care services that were billed to GEICO through Greenberg P.A.




                                                   23
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 24 of 145



           110.     It is improbable, to the point of impossibility, that Greenberg actually could have

   fulfilled his statutory duty as medical director at the Greenberg Clinics, while simultaneously

   purporting to personally perform – or at least directly supervise – such a large number of discrete

   health care services.

           111.     What is more – and as set forth above – GEICO is only one of the many insurance

   companies in the Florida automobile insurance market.

           112.     Accordingly, the massive number of discrete health care services that Greenberg

   purported to personally perform or directly supervise during the period when he also was

   purporting to serve as medical director at the Greenberg Clinics constituted only a fraction of the

   total number of discrete health care services that Greenberg purported to personally perform or

   directly supervise during the period when he also was purporting to serve as medical director at

   those clinics.

           113.     Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman used the façade of

   Greenberg’s phony “appointment” as the ersatz “medical director” at the Greenberg Clinics to do

   indirectly what they were forbidden from doing directly – namely: (i) to operate those clinics

   without a legitimate medical director; (ii) to engage in unlicensed medical decision-making with

   respect to the Insureds who sought treatment at those clinics; (iii) to permit health care services to

   be provided at Florida Spine by individuals who lacked the proper licensure to perform the

   services; and (iv) to use those clinics as vehicles to submit a massive amount of fraudulent PIP

   billing to GEICO and other insurers.

           114.     Greenberg unlawfully permitted Florida Spine, TCFII, Feder, Hess, Fulcher, and

   Brockelman to dictate the manner in which Insureds would be treated at the Greenberg Clinics,

   and to dictate every aspect of the manner in which health care services at those clinics would be




                                                    24
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 25 of 145



   billed to GEICO and other insurers, because he sought to continue profiting from the Defendants’

   fraudulent scheme.

   3.     Hess’s Service as the Phony Medical Director at Florida Spine-Delray, Florida Spine-
          Lake Worth, Florida Spine-Orlando, and Florida Spine-West Palm Beach

          115.    After the consolidation of Feder and Hess’s existing network of chiropractic and

   pain management offices, Florida Spine, TCFII, Feder, Fulcher, Brockelman, and Hess designated

   Hess, a licensed physician, and an owner of Florida Spine, to falsely pose as the legitimate medical

   director at the Florida Spine clinics known as Florida Spine-Delray, Florida Spine-Lake Worth,

   Florida Spine-Orlando, and Florida Spine-West Palm Beach (collectively the “Hess Clinics”).

          116.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Florida Spine’s licensure and to permit Florida Spine to operate the

   Hess Clinics, Florida Spine, TCFII, Feder, Fulcher, Hess, and Brockelman designated Hess to

   purportedly serve as medical director at the Hess Clinics.

          117.    Specifically, Florida Spine, TCFII, Feder, Fulcher, Brockelman, and Hess agreed

   to falsely represent, to the Florida Agency for Health Care Administration, to the Insureds who

   sought treatment at Florida Spine, and to the insurers including GEICO that received PIP claims

   from Florida Spine, that Hess was the true medical director at the four Hess Clinics, and that he

   truly fulfilled the statutory requirements applicable to clinic medical directors at those clinics.

          118.    Hess never legitimately served as medical director at the Hess Clinics, inasmuch as

   he never conducted systematic reviews of the billing from those clinics to ensure that the billing

   was not fraudulent or unlawful, and never even made any attempt to discover the unlawful charges

   submitted through those clinics, much less take any immediate corrective action. See Fla. Stat. §

   400.9935(1).




                                                     25
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 26 of 145



          119.     Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across the billing submitted to GEICO through the Hess Clinics – there is simply

   no way that Hess could have legitimately conducted systematic reviews of the billing from those

   clinics to ensure that the billing was not fraudulent or unlawful.

          120.     In fact, Hess could not possibly have legitimately fulfilled his statutory duty to

   conduct systematic reviews of the massive amount of billing submitted to GEICO through the

   Hess Clinics.

          121.     For example, between 2018 and the present, thousands of individual bills,

   containing thousands of discrete charges, were submitted to GEICO through the Hess Clinics.

          122.     What is more, GEICO is only one of the automobile insurance companies doing

   business in the Florida automobile insurance market.

          123.     It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO through the Hess Clinics and that the Defendants did not

   simultaneously bill other automobile insurers through those clinics.

          124.     Accordingly, upon information and belief, the thousands of individual bills and

   thousands of individual charges submitted to GEICO that Hess falsely purported to “systematically

   review” at the Hess Clinics constituted only a fraction of the total number of bills that Hess falsely

   purported to “systematically review” during his phony tenure as “medical director” at those clinics.

          125.     What is more, even as Hess was falsely purporting to serve as “medical director”

   at four separate Hess Clinics, he also was simultaneously purporting to personally perform – or at

   least directly supervise – a substantial amount of health care services that were billed to GEICO.




                                                    26
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 27 of 145



           126.    For example, between November 2018 and the present alone, Hess purported to

   personally perform – or at least directly supervise – more than $125,000.00 worth of purported

   health care services that were billed to GEICO through various Florida Spine clinics.

           127.    It is improbable, to the point of impossibility, that Hess actually could have fulfilled

   his statutory duty as medical director at four separate Hess Clinics, while simultaneously

   purporting to personally perform – or at least directly supervise – such a significant number of

   discrete health care services.

           128.    What is more – and as set forth above – GEICO is only one of the many insurance

   companies in the Florida automobile insurance market.

           129.    Accordingly, upon information and belief, the significant number of discrete health

   care services that Hess purported to personally perform or directly supervise during the period

   when he also was purporting to serve as medical director at four separate Hess Clinics constituted

   only a fraction of the total number of discrete health care services that Hess purported to personally

   perform or directly supervise during the period when he also was purporting to serve as medical

   director at those clinics.

           130.    Against this backdrop, Hess did not, and could not have, “systematically reviewed”

   the massive amount of billing generated by the Hess Clinics.

           131.    Florida Spine, TCFII, Feder, Fulcher, Brockelman, and Hess used the façade of

   Hess’s phony “appointment” as the ersatz “medical director” at the Hess Clinics do indirectly what

   they were forbidden from doing directly – namely: (i) to operate those clinics without a legitimate

   medical director; (ii) to engage in unlicensed medical decision-making with respect to the Insureds

   who sought treatment at those clinics; (iii) to permit health care services to be provided at Florida

   Spine by individuals who lacked the proper licensure to perform the services; and (iv) to use those




                                                     27
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 28 of 145



   clinics as vehicles to submit a massive amount of fraudulent PIP billing to GEICO and other

   insurers.

   4.     Tort-Saade’s Service as the Phony Medical Director at Florida Spine-Hialeah,
          Florida Spine-North Miami, and Florida Spine-West Dade

          132.    Additionally, after consolidating Feder and Hess’s existing network of chiropractic

   and pain management offices, Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman

   retained Tort-Saade, a licensed physician who was willing to falsely pose as the legitimate medical

   director at the Florida Spine clinics known as Florida Spine-Hialeah, Florida Spine-North Miami,

   and Florida Spine-West Dade (collectively the “Tort-Saade Clinics”).

          133.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to grant maintain Florida Spine’s licensure and to permit Florida Spine to operate

   the Tort-Saade Clinics, Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman entered into

   a secret scheme with Tort-Saade.

          134.    Specifically, in exchange for compensation from Florida Spine, TCFII, Feder,

   Hess, Fulcher, and Brockelman, Tort-Saade agreed to falsely represent, to the Florida Agency for

   Health Care Administration, to the Insureds who sought treatment at Florida Spine, and to the

   insurers including GEICO that received PIP claims from Florida Spine, that he was the true

   medical director at the three Tort-Saade Clinics, and that he truly fulfilled the statutory

   requirements applicable to clinic medical directors at those clinics.

          135.    However, Tort-Saade never legitimately served as medical director at the Tort-

   Saade Clinics inasmuch as he never conducted systematic reviews of the billing from those clinics

   to ensure that the billing was not fraudulent or unlawful, and never even made any attempt to

   discover the unlawful charges submitted through those clinics, much less take any immediate

   corrective action. See Fla. Stat. § 400.9935(1).




                                                      28
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 29 of 145



          136.    Indeed, given the fraudulent treatment and billing protocol described below – which

   was pervasive across the billing submitted to GEICO through the Tort-Saade Clinics – there is

   simply no way that Tort-Saade could have legitimately conducted systematic reviews of the billing

   from those clinics to ensure that the billing was not fraudulent or unlawful.

          137.    In fact, Tort-Saade – who, upon information and belief based on public records and

   database searches, spent most of his time in Puerto Rico during his purported tenure as medical

   director at the Tort-Saade Clinics – could not possibly have legitimately fulfilled his statutory duty

   to conduct systematic reviews of the massive amount of billing submitted to GEICO through the

   Tort-Saade Clinics.

          138.    For example, Tort-Saade, simultaneous to his appointment as the ersatz “medical

   director” at the Tort-Saade Clinics, also served as President of the Tort Orthopaedic Institute in

   Puerto Rico (the “Tort Institute”).

          139.    In fact, based upon a review of the Tort Institute website, Tort-Saade – during his

   purported tenure as “medical director” at the Tort-Saade Clinics – was scheduled to provide

   services in Puerto Rico at one of the Tort Institute locations seven days a week.

          140.    It is improbable, to the point of impossibility, that Tort-Saade actually could have

   fulfilled his statutory duty as medical director at three separate Tort-Saade Clinics, while

   concentrating such a large portion of his time at the Tort Institute in Puerto Rico.

          141.    For example, between 2018 and the present, thousands of individual bills,

   containing thousands of discrete charges, were submitted to GEICO through the Tort-Saade

   Clinics.

          142.    What is more, GEICO is only one of the automobile insurance companies doing

   business in the Florida automobile insurance market.




                                                    29
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 30 of 145



          143.    It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO through the Tort-Saade Clinics and that the Defendants did

   not simultaneously bill other automobile insurers through those clinics.

          144.    Accordingly, upon information and belief, the thousands of individual bills and

   thousands of individual charges submitted to GEICO that Tort-Saade falsely purported to

   “systematically review” at the Tort-Saade Clinics constituted only a fraction of the total number

   of bills that Tort-Saade falsely purported to “systematically review” during his phony tenure as

   “medical director” at those clinics.

          145.    Not even a legitimate physician who exclusively was employed as a medical

   director at the Tort-Saade Clinics and who lived in close proximity to the Tort-Saade Clinics could

   have “systematically reviewed” the massive amount of billing generated by the Tort-Saade Clinics.

          146.    Florida Spine, TCFII, Feder, Hess, Fulcher, and Brockelman used the façade of

   Tort-Saade’s phony “appointment” as the ersatz “medical director” at the Tort-Saade Clinics to do

   indirectly what they were forbidden from doing directly – namely: (i) to operate those clinics

   without a legitimate medical director; (ii) to engage in unlicensed medical decision-making with

   respect to the Insureds who sought treatment at those clinics; (iii) to permit health care services to

   be provided at Florida Spine by individuals who lacked the proper licensure to perform the

   services; and (iv) to use those clinics as vehicles to submit a massive amount of fraudulent PIP

   billing to GEICO and other insurers.

          147.    Tort-Saade unlawfully permitted Florida Spine, TCFII, Feder, Hess, Fulcher, and

   Brockelman to dictate the manner in which Insureds would be treated at the Tort-Saade Clinics,

   and to dictate every aspect of the manner in which health care services at those clinics would be




                                                    30
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 31 of 145



   billed to GEICO and other insurers, because he sought to continue profiting from the Defendants’

   fraudulent scheme.

   C.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at Florida Spine

          148.    In keeping with the fact that Warheit, Greenberg, Hess, and Tort-Saade never truly

   served as medical directors at any of the Florida Spine clinics, and never fulfilled the statutory

   obligations of clinic medical directors at the Florida Spine clinics, Florida Spine, TCFII, Feder,

   Fulcher, Brockelman, Warheit, Greenberg, Hess, and Tort-Saade permitted Amar, Danieli,

   Englander, Lopez, Sanon, and White (collectively the “Chiropractic Defendants”) and other

   chiropractors associated with Florida Spine to routinely falsely represent the identities of the health

   care providers who rendered services at Florida Spine, in order to obtain payment for the

   Fraudulent Services to which they otherwise would not be entitled.

          149.    The Defendants billed for a limited range of health care services and goods through

   Florida Spine, specifically: (i) purported initial patient examinations; (ii) purported follow-up

   patient examinations; (iii) purported physical therapy and chiropractic services; and (iv) purported

   pain management injections.

          150.    As set forth in Exhibit “1”, the purported physical therapy services constituted the

   vast majority of the services and goods that the Defendants billed through Florida Spine to GEICO.

          151.    A substantial amount of the physical therapy services that were billed through

   Florida Spine to GEICO were performed – to the extent that they were performed at all – by

   unsupervised massage therapists.

          152.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed” by




                                                     31
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 32 of 145



   a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

   institutional setting. See 2012 Fla. ALS 197.

          153.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

          154.    As a result, with respect to insurance policies issued after January 1, 2013, the No-

   Fault Law has prohibited Florida Spine from recovering PIP Benefits for services – including but

   not limited to physical therapy services – provided by unsupervised massage therapists.

          155.    What is more, and as set forth above, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat. § 486.028.

          156.    The massage therapists associated with Florida Spine were licensed as massage

   therapists. They never were licensed as physical therapists.

          157.    The Defendants were well-aware of the fact that – with respect to insurance policies

   issued after January 1, 2013 – Florida Spine could not legally recover PIP Benefits for services

   provided by unsupervised massage therapists.

          158.    For example, the amendments to the No-Fault Law prohibiting PIP reimbursement

   for massage or for services provided by massage therapists were widely reported, as was the

   preceding legal struggle by various massage therapists and massage trade organizations to fight

   the amendments.

          159.    Accordingly, the Defendants submitted tens of thousands of physical therapy

   charges through Florida Spine to GEICO which falsely contended that the Chiropractic Defendants




                                                    32
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 33 of 145



   and other chiropractors associated with Florida Spine had performed or at least directly supervised

   the underlying physical therapy services.

          160.    In fact, given the volume of the physical therapy services at issue, the Chiropractic

   Defendants and other chiropractors associated with Florida Spine did not – and could not have –

   personally performed or even directly supervised the services.

          161.    For example:

          (i)     On January 9, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Sanon, and Tort-Saade purported to provide at least 67 individual physical therapy
                  services to at least 13 individual Insureds, and falsely contended in the resulting
                  bills to GEICO that Sanon personally performed or at least directly supervised
                  every one of those treatments. What is more, those putative treatments included at
                  least 9.5 hours of physical therapy services that required direct, one-on-one patient
                  contact between the treating provider and the Insureds throughout the services. That
                  same day, Sanon also purported to personally perform, or at least directly supervise:
                  (a) one 30 minute initial patient examination and eleven five minute follow-up
                  patient examinations. In all, GEICO received billing for at least 10.75 hours of
                  services that Sanon purported to personally perform, or at least directly supervise,
                  on January 9, 2019. In reality, the underlying physical therapy services were
                  performed – to the extent they were performed at all – by unsupervised massage
                  therapists.

          (ii)    On January 10, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Sanon, and Tort-Saade purported to provide at least 69 individual physical therapy
                  services to at least 12 individual Insureds at Florida Spine-North Miami, and falsely
                  contended in the resulting bills to GEICO that Sanon personally performed or at
                  least directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 11.25 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. In reality, the underlying physical therapy services were
                  performed – to the extent they were performed at all – by unsupervised massage
                  therapists.

          (iii)   On February 13, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Sanon, and Tort-Saade purported to provide at least 69 individual physical therapy
                  services to at least 14 individual Insureds at Florida Spine-North Miami, and falsely
                  contended in the resulting bills to GEICO that Sanon personally performed or at
                  least directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 10.5 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. That same day, Sanon also purported to personally




                                                   33
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 34 of 145



                 perform, or at least directly supervise: (a) one 30-minute initial patient examination;
                 and (b) 12 five minute follow-up patient examinations. In all, GEICO received
                 billing for at least 12.5 hours of services that Sanon purported to personally
                 perform, or at least directly supervise, on February 13, 2019. In reality, the
                 underlying physical therapy services were performed – to the extent they were
                 performed at all – by unsupervised massage therapists.

         (iv)    On February 22, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Sanon, and Tort-Saade purported to provide at least 70 individual physical therapy
                 services to at least 13 individual Insureds at Florida Spine-North Miami, and falsely
                 contended in the resulting bills to GEICO that Sanon personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 11.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. In reality, the underlying physical therapy services were
                 performed – to the extent they were performed at all – by unsupervised massage
                 therapists.

         (v)     On February 26, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Sanon, and Tort-Saade purported to provide at least 83 individual physical therapy
                 services to at least 15 individual Insureds at Florida Spine-North Miami, and falsely
                 contended in the resulting bills to GEICO that Sanon personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 13.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. In reality, the underlying physical therapy services were
                 performed – to the extent they were performed at all – by unsupervised massage
                 therapists.

         (vi)    On February 28, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Sanon, and Tort-Saade purported to provide at least 90 individual physical therapy
                 services to at least 16 individual Insureds at Florida Spine-North Miami, and falsely
                 contended in the resulting bills to GEICO that Sanon personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 14.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. In reality, the underlying physical therapy services were
                 performed – to the extent they were performed at all – by unsupervised massage
                 therapists.

         (vii)   On March 4, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar,
                 and Greenberg purported to provide at least 63 individual physical therapy services
                 to at least 12 individual Insureds at Florida Spine-Kendall, and falsely contended
                 in the resulting bills to GEICO that Amar personally performed or at least directly
                 supervised every one of those treatments. What is more, those putative treatments
                 included at least 10.75 hours of physical therapy services that required direct, one-




                                                   34
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 35 of 145



                  on-one patient contact between the treating provider and the Insureds throughout
                  the services. That same day, Amar also purported to personally perform, or at least
                  directly supervise 11 five minute follow-up patient examinations at Florida Spine-
                  Kendall. In all, GEICO received billing for at least 11.75 hours of services that
                  Amar purported to personally perform, or at least directly supervise, on March 4,
                  2019. In reality, the underlying physical therapy services were performed – to the
                  extent they were performed at all – by unsupervised massage therapists.

         (viii)   On March 5, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White,
                  Warheit, and Tort-Saade purported to provide at least 72 individual physical
                  therapy services to at least 13 individual Insureds at two separate Florida Spine
                  clinics, including Florida Spine-North Miami and Florida Spine-West Hollywood,
                  and falsely contended in the resulting bills to GEICO that White personally
                  performed or at least directly supervised every one of those treatments. What is
                  more, those putative treatments included at least 11.75 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. That same day, White also
                  purported to personally perform, or at least directly supervise: (a) thirteen five
                  minute follow-up patient examinations; and (b) one 30 minute initial patient
                  examination. In all, GEICO received billing for at least 13.25 hours of services that
                  White purported to personally perform, or at least directly supervise, on March 5,
                  2019, at two separate Florida Spine clinics. In reality, the underlying physical
                  therapy services were performed – to the extent they were performed at all – by
                  unsupervised massage therapists.

         (ix)     On March 6, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar,
                  and Greenberg purported to provide at least 60 individual physical therapy services
                  to at least 11 individual Insureds at Florida Spine-Kendall, and falsely contended
                  in the resulting bills to GEICO that Amar personally performed or at least directly
                  supervised every one of those treatments. What is more, those putative treatments
                  included at least 10 hours of physical therapy services that required direct, one-on-
                  one patient contact between the treating provider and the Insureds throughout the
                  services. That same day, Amar also purported to personally perform, or at least
                  directly supervise 11 five minute follow-up patient examinations at Florida Spine-
                  Kendall. In all, GEICO received billing for at least 11 hours of services that Amar
                  purported to personally perform, or at least directly supervise, on March 6, 2019.
                  In reality, the underlying physical therapy services were performed – to the extent
                  they were performed at all – by unsupervised massage therapists.

         (x)      On March 7, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon,
                  and Tort-Saade purported to provide at least 72 individual physical therapy services
                  to at least 13 individual Insureds at Florida Spine-North Miami, and falsely
                  contended in the resulting bills to GEICO that Sanon personally performed or at
                  least directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 11.50 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds




                                                   35
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 36 of 145



                  throughout the services. In reality, the underlying physical therapy services were
                  performed – to the extent they were performed at all – by unsupervised massage
                  therapists.

         (xi)     On March 8, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White,
                  and Warheit purported to provide at least 76 individual physical therapy services to
                  at least 14 individual Insureds at two separate Florida Spine clinics, including
                  Florida Spine-West Broward and Florida Spine-West Hollywood, and falsely
                  contended in the resulting bills to GEICO that White personally performed or at
                  least directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 11.5 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. That same day, White also purported to personally
                  perform, or at least directly supervise 14 five minute follow-up patient
                  examinations. In all, GEICO received billing for at least 12.5 hours of services that
                  White purported to personally perform, or at least directly supervise, on March 8,
                  2019, at two separate Florida Spine clinics. In reality, the underlying physical
                  therapy services were performed – to the extent they were performed at all – by
                  unsupervised massage therapists.

         (xii)    On March 11, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Amar, and Greenberg purported to provide at least 60 individual physical therapy
                  services to at least 11 individual Insureds at Florida Spine-Kendall, and falsely
                  contended in the resulting bills to GEICO that Amar personally performed or at
                  least directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 10 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. That same day, Amar also purported to personally perform,
                  or at least directly supervise: (a) one thirty-minute initial patient examination; and
                  (b) 10 five minute follow-up patient examinations at Florida Spine-Kendall. In all,
                  GEICO received billing for at least 11.5 hours of services that Amar purported to
                  personally perform, or at least directly supervise, on March 11, 2019. In reality, the
                  underlying physical therapy services were performed – to the extent they were
                  performed at all – by unsupervised massage therapists.

         (xiii)   On March 20, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  White, Warheit, and Tort-Saade purported to provide at least 73 individual physical
                  therapy services to at least 13 individual Insureds at two separate Florida Spine
                  clinics, including Florida Spine-North Miami and Florida Spine-West Hollywood,
                  and falsely contended in the resulting bills to GEICO that White personally
                  performed or at least directly supervised every one of those treatments. What is
                  more, those putative treatments included at least 12 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services. That same day, White also
                  purported to personally perform, or at least directly supervise: (a) 12 five minute
                  follow-up patient examinations; and (b) one 30 minute initial patient examination.




                                                   36
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 37 of 145



                 In all, GEICO received billing for at least 13.25 hours of services that White
                 purported to personally perform, or at least directly supervise, on March 20, 2019,
                 at two separate Florida Spine clinics. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.

         (xiv)   On March 29, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Sanon, and Tort-Saade purported to provide at least 85 individual physical therapy
                 services to at least 16 individual Insureds at Florida Spine-North Miami, and falsely
                 contended in the resulting bills to GEICO that Sanon personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 13.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Sanon also purported to personally
                 perform, or at least directly supervise two 15-minute follow-up patient
                 examinations. In all, GEICO received billing for at least 14 hours of services that
                 Sanon purported to personally perform, or at least directly supervise, on March 29,
                 2019. In reality, the underlying physical therapy services were performed – to the
                 extent they were performed at all – by unsupervised massage therapists.

         (xv)    On April 4, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 92 individual physical therapy services to
                 at least 19 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 12.75 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise: (a) three 30-minute initial patient
                 examinations; and (b) 16 five minute follow-up patient examinations at Florida
                 Spine-West Broward. In all, GEICO received billing for at least 15.5 hours of
                 services that Lopez purported to personally perform, or at least directly supervise,
                 on April 4, 2019. In reality, the underlying physical therapy services were
                 performed – to the extent they were performed at all – by unsupervised massage
                 therapists.

         (xvi)   On April 17, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 89 individual physical therapy services to
                 at least 18 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 12.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise 17 five minute follow-up patient
                 examinations at Florida Spine-West Broward. In all, GEICO received billing for at




                                                  37
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 38 of 145



                 least 13.75 hours of services that Lopez purported to personally perform, or at least
                 directly supervise, on April 17, 2019. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.

         (xvii) On April 17, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar,
                and Greenberg purported to provide at least 60 individual physical therapy services
                to at least 10 individual Insureds at Florida Spine-Kendall, and falsely contended
                in the resulting bills to GEICO that Amar personally performed or at least directly
                supervised every one of those treatments. What is more, those putative treatments
                included at least 10 hours of physical therapy services that required direct, one-on-
                one patient contact between the treating provider and the Insureds throughout the
                services. In reality, the underlying physical therapy services were performed – to
                the extent they were performed at all – by unsupervised massage therapists.

         (xviii) On April 19, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 78 individual physical therapy services to
                 at least 15 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 11 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise 14 five minute follow-up patient
                 examinations at Florida Spine-West Broward. In all, GEICO received billing for at
                 least 12 hours of services that Lopez purported to personally perform, or at least
                 directly supervise, on April 19, 2019. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.

         (xix)   On April 22, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 87 individual physical therapy services to
                 at least 17 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 12.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise 14 five minute follow-up patient
                 examinations at Florida Spine-West Broward. In all, GEICO received billing for at
                 least 13.75 hours of services that Lopez purported to personally perform, or at least
                 directly supervise, on April 22, 2019. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.




                                                  38
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 39 of 145



         (xx)    On April 24, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White,
                 and Warheit purported to provide at least 89 individual physical therapy services to
                 at least 17 individual Insureds at two separate Florida Spine clinics, including
                 Florida Spine-West Broward and Florida Spine-West Hollywood, and falsely
                 contended in the resulting bills to GEICO that White personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 13.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, White also purported to personally
                 perform, or at least directly supervise 11 five minute follow-up patient
                 examinations. In all, GEICO received billing for at least 14 hours of services that
                 White purported to personally perform, or at least directly supervise, on April 24,
                 2019, at two separate Florida Spine clinics. In reality, the underlying physical
                 therapy services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.

         (xxi)   On April 26, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White,
                 Warheit and Tort-Saade purported to provide at least 117 individual physical
                 therapy services to at least 23 individual Insureds at three separate Florida Spine
                 clinics, including Florida Spine-Hialeah, Florida Spine-West Broward, and Florida
                 Spine-West Hollywood, and falsely contended in the resulting bills to GEICO that
                 White personally performed or at least directly supervised every one of those
                 treatments. What is more, those putative treatments included at least 17.5 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services. That same day,
                 White also purported to personally perform, or at least directly supervise 23 five
                 minute follow-up patient examinations. In all, GEICO received billing for at least
                 19.25 hours of services that White purported to personally perform, or at least
                 directly supervise, on April 26, 2019, at three separate Florida Spine clinics. In
                 reality, the underlying physical therapy services were performed – to the extent they
                 were performed at all – by unsupervised massage therapists.

         (xxii) On April 30, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                and Warheit purported to provide at least 68 individual physical therapy services to
                at least 15 individual Insureds at Florida Spine-West Broward, and falsely
                contended in the resulting bills to GEICO that Lopez personally performed or at
                least directly supervised every one of those treatments. What is more, those putative
                treatments included at least 10 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. That same day, Lopez also purported to personally
                perform, or at least directly supervise: (a) 14 five minute follow-up patient
                examinations; and (b) one thirty minute initial patient examination. In all, GEICO
                received billing for at least 11.5 hours of services that Lopez purported to
                personally perform, or at least directly supervise, on April 30, 2019. In reality, the
                underlying physical therapy services were performed – to the extent they were
                performed at all – by unsupervised massage therapists.




                                                  39
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 40 of 145




         (xxiii) On May 1, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 62 individual physical therapy services to
                 at least 13 individual Insureds at Florida Spine West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 9.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise 12 five minute follow-up patient
                 examinations at Florida Spine-West Broward. In all, GEICO received billing for at
                 least 10.25 hours of services that Lopez purported to personally perform, or at least
                 directly supervise, on May 1, 2019. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.

         (xxiv) On May 23, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                and Warheit purported to provide at least 65 individual physical therapy services to
                at least 14 individual Insureds at Florida Spine-West Broward, and falsely
                contended in the resulting bills to GEICO that Lopez personally performed or at
                least directly supervised every one of those treatments. What is more, those putative
                treatments included at least 9.25 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. That same day, Lopez also purported to personally
                perform, or at least directly supervise: (a) 10 five minute follow-up patient
                examinations, one thirty minute initial patient examination; and (b) three 15 minute
                follow-up patient examinations at Florida Spine-West Broward. In all, GEICO
                received billing for at least 11.25 hours of services that Lopez purported to
                personally perform, or at least directly supervise, on May 23, 2019. In reality, the
                underlying physical therapy services were performed – to the extent they were
                performed at all – by unsupervised massage therapists.

         (xxv) On May 31, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar,
               and Greenberg purported to provide at least 47 individual physical therapy services
               to at least 10 individual Insureds at Florida Spine-Kendall, and falsely contended
               in the resulting bills to GEICO that Amar personally performed or at least directly
               supervised every one of those treatments. What is more, those putative treatments
               included at least 9.5 hours of physical therapy services that required direct, one-on-
               one patient contact between the treating provider and the Insureds throughout the
               services. That same day, Amar also purported to personally perform, or at least
               directly supervise 9 five minute follow-up patient examinations at Florida Spine-
               Kendall. In all, GEICO received billing for at least 10.25 hours of services that
               Amar purported to personally perform, or at least directly supervise, on May 31,
               2019. In reality, the underlying physical therapy services were performed – to the
               extent they were performed at all – by unsupervised massage therapists.




                                                  40
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 41 of 145



         (xxvi) On June 13, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                and Warheit purported to provide at least 57 individual physical therapy services to
                at least 12 individual Insureds at Florida Spine-West Broward, and falsely
                contended in the resulting bills to GEICO that Lopez personally performed or at
                least directly supervised every one of those treatments. What is more, those putative
                treatments included at least 8.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. That same day, Lopez also purported to personally
                perform, or at least directly supervise: (a) 10 five minute follow-up patient
                examinations; (b) one thirty minute initial patient examination; and (c) one fifteen
                minute follow-up patient examinations at Florida Spine-West Broward. In all,
                GEICO received billing for at least 10 hours of services that Lopez purported to
                personally perform, or at least directly supervise, on June 13, 2019. In reality, the
                underlying physical therapy services were performed – to the extent they were
                performed at all – by unsupervised massage therapists.

         (xxvii) On June 24, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 70 individual physical therapy services to
                 at least 15 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 9.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise 16 five minute follow-up patient
                 examinations at Florida Spine-West Broward. In all, GEICO received billing for at
                 least 11.75 hours of services that Lopez purported to personally perform, or at least
                 directly supervise, on June 24, 2019. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.

         (xxviii)On July 1, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 74 individual physical therapy services to
                 at least 15 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 10.75 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise 11 five minute follow-up patient
                 examinations at Florida Spine-West Broward. In all, GEICO received billing for at
                 least 11.5 hours of services that Lopez purported to personally perform, or at least
                 directly supervise, on July 1, 2019. In reality, the underlying physical therapy
                 services were performed – to the extent they were performed at all – by
                 unsupervised massage therapists.




                                                  41
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 42 of 145



          (xxix) On July 8, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit purported to provide at least 59 individual physical therapy services to
                 at least 13 individual Insureds at Florida Spine-West Broward, and falsely
                 contended in the resulting bills to GEICO that Lopez personally performed or at
                 least directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 8.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services. That same day, Lopez also purported to personally
                 perform, or at least directly supervise: (a) twelve five minute follow-up patient
                 examinations; and (b) one thirty minute initial patient examination at Florida Spine-
                 West Broward. In all, GEICO received billing for at least 9.75 hours of services
                 that Lopez purported to personally perform, or at least directly supervise, on July
                 8, 2019. In reality, the underlying physical therapy services were performed – to
                 the extent they were performed at all – by unsupervised massage therapists.

          (xxx) On October 24 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                Sanon, and Tort-Saade purported to provide at least 57 individual physical therapy
                services to at least 12 individual Insureds at Florida Spine-North Miami, and falsely
                contended in the resulting bills to GEICO that Sanon personally performed or at
                least directly supervised every one of those treatments. What is more, those putative
                treatments included at least 8.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. That same day, Sanon also purported to personally
                perform, or at least directly supervise: (a) two 30-minute initial patient
                examinations; and (b) three 15-minute follow-up patient examinations that were
                performed on five additional GEICO Insureds at Florida Spine-North Miami. In all,
                GEICO received billing for at least 10.25 hours of services that Sanon purported to
                personally perform, or at least directly supervise, on October 24, 2019. In reality,
                the underlying physical therapy services were performed – to the extent they were
                performed at all – by unsupervised massage therapists.

          162.   These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, Amar, Lopez, Sanon, and White routinely falsely represented

   that they had performed – or at least directly supervised – an improbable, and often impossible,

   number of physical therapy services on individual dates.

          163.   Upon information and belief, the fraudulent billing for physical therapy services

   that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade,

   and the Chiropractic Defendants submitted or caused to be submitted through Florida Spine to




                                                  42
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 43 of 145



   GEICO constituted only a fraction of the total fraudulent billing for physical therapy services that

   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, and the

   Chiropractic Defendants submitted through Florida Spine to all of the automobile insurers in the

   Florida automobile insurance market.

          164.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          165.    It is extremely improbable, to the point of impossibility, that Florida Spine only

   submitted fraudulent billing to GEICO, and that Florida Spine did not simultaneously bill other

   automobile insurers.

          166.    Thus, upon information and belief, the impossible number of physical therapy

   services that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-

   Saade, Amar, Lopez, Sanon, and White purported to directly supervise or provide to GEICO

   Insureds at the Florida Spine clinics on individual dates of service, including the dates of service

   identified above, constituted only a fraction of the total number of physical therapy services that

   they purported to directly supervise or provide at Florida Spine, including to individuals insured

   by companies other than GEICO, on those same dates of service.

          167.    In fact, the Chiropractic Defendants did not perform or directly supervise the

   physical therapy services that were billed through Florida Spine to GEICO.

          168.    As set forth above, the No-Fault Law’s billing requirements provide – among other

   things – that all PIP billing must comply with the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. § 627.736.

          169.    All of the billing that the Defendants submitted through Florida Spine to GEICO,

   including the billing for putative physical therapy services, was submitted on HCFA-1500 forms.




                                                   43
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 44 of 145



          170.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered the underlying physical therapy treatment must be listed on the HCFA-1500

   form. See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing

   Form CMS-1500 Data Set.

          171.    The Defendants were well-aware of the fact that – because the providers providing

   the physical therapy services were unsupervised massage therapists, rather than physical therapists

   – Florida Spine could not recover PIP Benefits for any services that the massage therapists

   purported to provide with respect to insurance policies issued after January 1, 2013.

          172.    As a result, and in order to conceal the fact that the unsupervised massage therapists

   unlawfully provided a significant portion of the “physical therapy” services that were billed

   through Florida Spine to GEICO with respect to insurance policies issued after January 1, 2013,

   the Defendants deliberately omitted any reference to any massage therapists on the HCFA-1500

   forms that they used to bill for the putative physical therapy services.

          173.    Instead, in the claims for physical therapy services identified in Exhibit “1”, the

   Defendants routinely falsely listed a chiropractor on the HCFA-1500 forms as the supposed

   provider or direct supervisor of the physical therapy services.

          174.    For example:

          (i)     On or about December 24, 2018, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, and Warheit billed GEICO for physical therapy services that
                  purportedly were provided through Florida Spine-West Hollywood to an Insured
                  named BL on December 24, 2018. The HCFA-1500 form falsely represented that
                  White performed, or at least directly supervised, the pertinent physical therapy
                  services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and
                  Warheit deliberately omitted any reference to the unsupervised massage therapist
                  who actually performed the services, to the extent that they were performed at all,
                  from the HCFA-1500 form.




                                                    44
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 45 of 145



         (ii)    On or about January 7, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, White, and Warheit billed GEICO for physical therapy services that
                 purportedly were provided through Florida Spine-West Hollywood to an Insured
                 named WS on January 7, 2019. The HCFA-1500 form falsely represented that
                 White performed, or at least directly supervised, the pertinent physical therapy
                 services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and
                 Warheit deliberately omitted any reference to the unsupervised massage therapist
                 who actually performed the services, to the extent that they were performed at all,
                 from the HCFA-1500 form.

         (iii)   On or about January 8, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Englander, and Warheit billed GEICO for physical therapy services
                 that purportedly were provided through Florida Spine-Pompano to an Insured
                 named CT on January 8, 2019. The HCFA-1500 form falsely represented that
                 Englander performed, or at least directly supervised, the pertinent physical therapy
                 services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                 and Warheit deliberately omitted any reference to the unsupervised massage
                 therapist who actually performed the services, to the extent that they were
                 performed at all, from the HCFA-1500 form.

         (iv)    On or about January 29, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Amar, and Warheit billed GEICO for physical therapy services that
                 purportedly were provided through Florida Spine-Pompano to an Insured named
                 CT on January 29, 2019. The HCFA-1500 form falsely represented that Amar
                 performed, or at least directly supervised, the pertinent physical therapy services,
                 and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Warheit
                 deliberately omitted any reference to the unsupervised massage therapist who
                 actually performed the services, to the extent that they were performed at all, from
                 the HCFA-1500 form.

         (v)     On or about February 3, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Sanon, and Tort-Saade billed GEICO for physical therapy services
                 that purportedly were provided through Florida Spine-North Miami to an Insured
                 named PC on February 3, 2019. The HCFA-1500 form falsely represented that
                 Sanon performed, or at least directly supervised, the pertinent physical therapy
                 services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and
                 Tort-Saade deliberately omitted any reference to the unsupervised massage
                 therapist who actually performed the services, to the extent that they were
                 performed at all, from the HCFA-1500 form.

         (vi)    On or about February 15, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Sanon, and Tort-Saade billed GEICO for physical therapy services
                 that purportedly were provided through Florida Spine-North Miami to an Insured
                 named JQ on February 15, 2019. The HCFA-1500 form falsely represented that
                 Sanon performed, or at least directly supervised, the pertinent physical therapy
                 services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and




                                                  45
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 46 of 145



                  Tort-Saade deliberately omitted any reference to the unsupervised massage
                  therapist who actually performed the services, to the extent that they were
                  performed at all, from the HCFA-1500 form.

         (vii)    On or about February 20, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade billed GEICO for physical therapy services
                  that purportedly were provided through Florida Spine-North Miami to an Insured
                  named SC on February 15, 2019. The HCFA-1500 form falsely represented that
                  Sanon performed, or at least directly supervised, the pertinent physical therapy
                  services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and
                  Tort-Saade deliberately omitted any reference to the unsupervised massage
                  therapist who actually performed the services, to the extent that they were
                  performed at all, from the HCFA-1500 form.

         (viii)   On or about February 28, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, and Warheit billed GEICO for physical therapy services that
                  purportedly were provided through Florida Spine-Pompano to an Insured named TJ
                  on February 28, 2019. The HCFA-1500 form falsely represented that White
                  performed, or at least directly supervised, the pertinent physical therapy services,
                  and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit
                  deliberately omitted any reference to the unsupervised massage therapist who
                  actually performed the services, to the extent that they were performed at all, from
                  the HCFA-1500 form.

         (ix)     On or about March 2, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Englander, and Warheit billed GEICO for physical therapy services
                  that purportedly were provided through Florida Spine-Pompano to an Insured
                  named EJ on March 2, 2019. The HCFA-1500 form falsely represented that
                  Englander performed, or at least directly supervised, the pertinent physical therapy
                  services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                  and Warheit deliberately omitted any reference to the unsupervised massage
                  therapist who actually performed the services, to the extent that they were
                  performed at all, from the HCFA-1500 form.

         (x)      On or about March 13, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Englander, and Warheit billed GEICO for physical therapy services
                  that purportedly were provided through Florida Spine-Pompano to an Insured
                  named SB on March 13, 2019. The HCFA-1500 form falsely represented that
                  Englander performed, or at least directly supervised, the pertinent physical therapy
                  services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                  and Warheit deliberately omitted any reference to the unsupervised massage
                  therapist who actually performed the services, to the extent that they were
                  performed at all, from the HCFA-1500 form.

         (xi)     On or about March 22, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, and Tort-Saade billed GEICO for physical therapy services




                                                   46
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 47 of 145



                  that purportedly were provided through Florida Spine-Hialeah to an Insured named
                  RE on March 22, 2019. The HCFA-1500 form falsely represented that White
                  performed, or at least directly supervised, the pertinent physical therapy services,
                  and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Tort-
                  Saade deliberately omitted any reference to the unsupervised massage therapist
                  who actually performed the services, to the extent that they were performed at all,
                  from the HCFA-1500 form.

         (xii)    On or about March 25, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Danieli, and Warheit billed GEICO for physical therapy services that
                  purportedly were provided through Florida Spine-Margate to an Insured named DE
                  on March 25, 2019. The HCFA-1500 form falsely represented that Danieli
                  performed, or at least directly supervised, the pertinent physical therapy services,
                  and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                  deliberately omitted any reference to the unsupervised massage therapist who
                  actually performed the services, to the extent that they were performed at all, from
                  the HCFA-1500 form.

         (xiii)   On or about March 25, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade billed GEICO for physical therapy services
                  that purportedly were provided through Florida Spine-North Miami to an Insured
                  named TT on March 25, 2019. The HCFA-1500 form falsely represented that
                  Sanon performed, or at least directly supervised, the pertinent physical therapy
                  services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and
                  Tort-Saade deliberately omitted any reference to the unsupervised massage
                  therapist who actually performed the services, to the extent that they were
                  performed at all, from the HCFA-1500 form.

         (xiv)    On or about March 29, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade billed GEICO for physical therapy services
                  that purportedly were provided through Florida Spine-Hialeah to an Insured named
                  TA on March 29, 2019. The HCFA-1500 form falsely represented that Sanon
                  performed, or at least directly supervised, the pertinent physical therapy services,
                  and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-
                  Saade deliberately omitted any reference to the unsupervised massage therapist
                  who actually performed the services, to the extent that they were performed at all,
                  from the HCFA-1500 form.

         (xv)     On or about April 4, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Danieli, and Warheit billed GEICO for physical therapy services that purportedly
                  were provided through Florida Spine-Margate to an Insured named HG on April 4,
                  2019. The HCFA-1500 form falsely represented that Danieli performed, or at least
                  directly supervised, the pertinent physical therapy services, and Florida Spine,
                  TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit deliberately
                  omitted any reference to the unsupervised massage therapist who actually




                                                   47
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 48 of 145



                 performed the services, to the extent that they were performed at all, from the
                 HCFA-1500 form.

         (xvi)   On or about April 10, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, White, and Warheit billed GEICO for physical therapy services that
                 purportedly were provided through Florida Spine-West Hollywood to an Insured
                 named JS on March 13, 2019. The HCFA-1500 form falsely represented that White
                 performed, or at least directly supervised, the pertinent physical therapy services,
                 and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit
                 deliberately omitted any reference to the unsupervised massage therapist who
                 actually performed the services, to the extent that they were performed at all, from
                 the HCFA-1500 form.

         (xvii) On or about April 11, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Amar, and Greenberg billed GEICO for physical therapy services that
                purportedly were provided through Florida Spine-Kendall to an Insured named JA
                on April 11, 2019. The HCFA-1500 form falsely represented that Amar performed,
                or at least directly supervised, the pertinent physical therapy services, and Florida
                Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                deliberately omitted any reference to the unsupervised massage therapist who
                actually performed the services, to the extent that they were performed at all, from
                the HCFA-1500 form.

         (xviii) On or about April 17, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Amar, and Greenberg billed GEICO for physical therapy services that
                 purportedly were provided through Florida Spine-Kendall to an Insured named TF
                 on April 17, 2019. The HCFA-1500 form falsely represented that Amar performed,
                 or at least directly supervised, the pertinent physical therapy services, and Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                 deliberately omitted any reference to the unsupervised massage therapist who
                 actually performed the services, to the extent that they were performed at all, from
                 the HCFA-1500 form.

         (xix)   On or about April 18, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Englander and Warheit billed GEICO for physical therapy services
                 that purportedly were provided through Florida Spine-Pompano to an Insured
                 named NR on April 18, 2019. The HCFA-1500 form falsely represented that
                 Englander performed, or at least directly supervised, the pertinent physical therapy
                 services, and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                 and Warheit deliberately omitted any reference to the unsupervised massage
                 therapist who actually performed the services, to the extent that they were
                 performed at all, from the HCFA-1500 form.

         (xx)    On or about May 2, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Danieli, and Warheit billed GEICO for physical therapy services that purportedly
                 were provided through Florida Spine-Margate to an Insured named JW on May 2,




                                                  48
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 49 of 145



                 2019. The HCFA-1500 form falsely represented that Danieli performed, or at least
                 directly supervised, the pertinent physical therapy services, and Florida Spine,
                 TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit deliberately
                 omitted any reference to the unsupervised massage therapist who actually
                 performed the services, to the extent that they were performed at all, from the
                 HCFA-1500 form.

         (xxi)   On or about May 3, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Lopez, and Warheit billed GEICO for physical therapy services that purportedly
                 were provided through Florida Spine-West Broward to an Insured named AS on
                 May 3, 2019. The HCFA-1500 form falsely represented that Lopez performed, or
                 at least directly supervised, the pertinent physical therapy services, and Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit deliberately
                 omitted any reference to the unsupervised massage therapist who actually
                 performed the services, to the extent that they were performed at all, from the
                 HCFA-1500 form.

         (xxii) On or about May 20, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Danieli, and Warheit billed GEICO for physical therapy services that
                purportedly were provided through Florida Spine-Margate to an Insured named SO
                on May 20, 2019. The HCFA-1500 form falsely represented that Danieli
                performed, or at least directly supervised, the pertinent physical therapy services,
                and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                deliberately omitted any reference to the unsupervised massage therapist who
                actually performed the services, to the extent that they were performed at all, from
                the HCFA-1500 form.

         (xxiii) On or about May 21, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Sanon, and Tort-Saade billed GEICO for physical therapy services
                 that purportedly were provided through Florida Spine-North Miami to an Insured
                 named JB on May 21, 2019. The HCFA-1500 form falsely represented that Sanon
                 performed, or at least directly supervised, the pertinent physical therapy services,
                 and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-
                 Saade deliberately omitted any reference to the unsupervised massage therapist
                 who actually performed the services, to the extent that they were performed at all,
                 from the HCFA-1500 form.

         (xxiv) On or about May 23, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Lopez, and Warheit billed GEICO for physical therapy services that
                purportedly were provided through Florida Spine-West Broward to an Insured
                named AV on May 23, 2019. The HCFA-1500 form falsely represented that Lopez
                performed, or at least directly supervised, the pertinent physical therapy services,
                and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit
                deliberately omitted any reference to the unsupervised massage therapist who
                actually performed the services, to the extent that they were performed at all, from
                the HCFA-1500 form




                                                 49
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 50 of 145




         (xxv)    On or about May 24, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit billed GEICO for physical therapy services that
                  purportedly were provided through Florida Spine-West Broward to an Insured
                  named KB on May 24, 2019. The HCFA-1500 form falsely represented that Lopez
                  performed, or at least directly supervised, the pertinent physical therapy services,
                  and Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit
                  deliberately omitted any reference to the unsupervised massage therapist who
                  actually performed the services, to the extent that they were performed at all, from
                  the HCFA-1500 form.

          175.    These are only representative examples. In the claims for physical therapy services

   that are identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants routinely falsely represented in

   the HCFA-1500 forms they submitted to GEICO that a chiropractor had performed or directly

   supervised the underlying physical therapy services, when in fact the services were performed by

   unsupervised massage therapists, to the extent that they were performed at all.

          176.    In the claims for physical therapy services identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic

   Defendants routinely fraudulently misrepresented that the physical therapy services were lawfully

   provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

   because:

          (i)     the putative physical therapy services were unlawfully performed – to the extent
                  they were performed at all – by massage therapists, without any supervision by a
                  licensed physician, chiropractor, or physical therapist, in contravention of Florida
                  law;

          (ii)    Florida Spine could not lawfully recover PIP Benefits for the putative physical
                  therapy services, because they were unlawfully performed by unsupervised
                  massage therapists; and

          (iii)   the Defendants systematically fraudulently misrepresented and concealed the
                  identities of the individuals who performed the putative physical therapy services
                  in their billing for the putative “physical therapy” services.




                                                   50
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 51 of 145



          177.      These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Florida Spine was operated without legitimate medical directors.

          178.      In this context, Warheit, Greenberg, Hess, and Tort-Saade – who at all relevant

   times purported to serve as the “medical directors” of the Florida Spine clinics – did not, and could

   not have, “[c]onduct[ed] systematic reviews of clinic billings to ensure that the billings are not

   fraudulent or unlawful.” See Fla. Stat. § 400.9935(1).

          179.      Had Warheit, Greenberg, Hess, and Tort-Saade actually fulfilled their statutory role

   as the medical directors at the Florida Spine clinics, they would have noted – among other things

   – that Florida Spine’s billing routinely falsely represented that the underlying physical therapy

   services were performed or at least directly supervised by the Chiropractic Defendants or other

   chiropractors.

          180.      Had Warheit, Greenberg, Hess, and Tort-Saade actually fulfilled their statutory role

   as the medical directors at the Florida Spine clinics, they would have ensured – among other things

   – that all of the individuals providing physical therapy services had active appropriate licensure to

   perform physical therapy services.

          181.      Warheit, Greenberg, Hess, and Tort-Saade failed to do so, because they never

   actually served as legitimate medical directors at the Florida Spine clinics in the first instance,

   rendering Florida Spine ineligible to collect PIP Benefits in the first instance.

   D.     The Fraudulent Treatment and Billing Protocol at the Florida Spine Clinics

          182.      In keeping with the fact that the Florida Spine clinics were operated without

   legitimate medical directors, the Florida Spine clinics were used as vehicles to submit a massive

   amount of fraudulent PIP billing to GEICO and other insurers.




                                                     51
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 52 of 145



          183.    In the claims identified in Exhibit “1”, the majority of the Insureds whom the

   Defendants purported to treat at the Florida Spine clinics were involved in minor accidents, to the

   extent that they were involved in any actual accidents at all.

          184.    Concomitantly, in the claims identified in Exhibit “1”, almost none of the Insureds

   to whom the Defendants purported to provide treatment at the Florida Spine clinics suffered from

   any significant injuries or health problems as a result of the relatively minor accidents they

   experienced or purported to experience.

          185.    Even so, in the claims identified in Exhibit “1”, the Defendants purported to subject

   the Insureds to a medically unnecessary course of “treatment” that was provided pursuant to pre-

   determined, fraudulent protocols designed to maximize the billing that they could submit to

   insurers, including GEICO, rather than to treat or otherwise benefit the Insureds who purportedly

   were subjected to them.

          186.    The Defendants purported to provide their pre-determined fraudulent treatment

   protocols to the Insureds in the claims identified in Exhibit “1” without regard for the Insureds’

   individual symptoms or presentation, or – in most cases – the total absence of any actual continuing

   medical problems arising from any actual automobile accidents.

          187.    Each step in the Defendants’ fraudulent treatment protocols was designed to falsely

   reinforce the rationale for the previous step and provide a false justification for the subsequent

   step, and thereby permit the Defendants to generate and falsely justify the maximum amount of

   fraudulent PIP billing for each Insured.

          188.    No legitimate health care provider would permit the fraudulent treatment and

   billing protocols described below to proceed under his, her, or its auspices.




                                                    52
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 53 of 145



           189.    The Defendants permitted the fraudulent treatment and billing protocols described

   below to proceed under their auspices because: (i) the Florida Spine clinics were, at all relevant

   times, operated in violation of the Clinic Act, without legitimate medical directors who

   legitimately fulfilled their statutory duties as medical directors; (ii) the putative “physical therapy”

   services that purportedly were provided to Insureds through the Florida Spine clinics were

   routinely provided – to the extent that they were provided at all – by unsupervised massage

   therapists without legitimate oversight and supervision, rather than by or under the supervision of

   licensed physical therapists or physicians, in further violation of Florida law; and (iii) the

   Defendants sought to profit from the fraudulent billing they submitted to GEICO and other

   insurers.

   1.      The Fraudulent Charges for Initial Examinations

           190.    As an initial step in the fraudulent treatment and billing protocol at the Florida

   Spine clinics, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,Warheit, Hess, Tort-Saade,

   Crocco, Layton, Rivera, and the Chiropractic Defendants purported to provide the Insureds in the

   claims identified in Exhibit “1” with a putative initial examination.

           191.    As set forth in Exhibit “1”, the purported initial examinations then were billed

   through Florida Spine to GEICO under CPT code 99203, typically resulting in charges between

   $275.00 and $550.00 for each purported initial examination.

           192.    In the claims for initial examinations identified in Exhibit “1”, the charges for the

   initial examinations were fraudulent in that they misrepresented Florida Spine’s eligibility to

   collect PIP Benefits in the first instance.




                                                     53
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 54 of 145



          193.    In fact, and as set forth above, Florida Spine never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

   forth in the Clinic Act.

          194.    As set forth below, the charges for the initial examinations identified in Exhibit “1”

   also were fraudulent in that they misrepresented the nature and extent of the initial examinations.

   a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

          195.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the AMA in

   connection with the use of current procedural terminology, or CPT, codes. See Fla. Stat. § 627.736.

          196.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          197.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          198.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          199.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back pain
                  radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross hematuria
                  in new patient, without cystoscopy. (Internal Medicine)




                                                   54
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 55 of 145




           (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                   (Physical Medicine and Rehabilitation)

           (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                   sterility Spent 30 minutes discussing procedure, risks and benefits, and answering
                   questions. (Urology)

           200.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.

           201.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “1”

   had any presenting problems at all as the result of their minor automobile accidents, the problems

   virtually always were low or minimal severity soft tissue injuries such as sprains and strains.

           202.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “1” either had no presenting problems at all as the result of their minor automobile

   accidents, or else problems of low or minimal severity, in many of the claims identified in Exhibit

   “1” the Insureds did not seek treatment at any hospital as the result of their accidents. To the limited

   extent that the Insureds in the claims identified in Exhibit “1” did seek treatment at a hospital

   following their accidents, they virtually always were briefly observed on an outpatient basis and

   then discharged with nothing more serious than a minor soft tissue injury diagnosis such as a sprain

   or strain.

           203.    Furthermore, in many of the claims identified in Exhibit “1”, contemporaneous

   police reports indicated that the Insureds’ vehicles were functional following the accidents, and

   that no one was seriously injured in the accidents, or injured at all.




                                                     55
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 56 of 145



          204.    Even so, in the claims for initial examinations identified in Exhibit “1”, Florida

   Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, and Tort-Saade routinely

   billed for the putative initial examinations using CPT code 99203, and thereby falsely represented

   that the Insureds presented with problems of moderate severity.

          205.    For example:

          (i)     On December 11, 2018, an Insured named WM was involved in an automobile
                  accident. The contemporaneous police report indicated that there was minor
                  damage to WM’s vehicle, that there was minor damage to the other vehicle, that
                  the airbags in WM’s vehicle did not deploy, and that WM’s vehicle was drivable
                  following the accident. The police report further indicated that WM was not injured
                  in the accident. In keeping with the fact that WM was not seriously injured in the
                  accident, WM did not visit any hospital emergency room following the accident.
                  To the extent that WM suffered any health problems at all as a result of the accident,
                  they were of low severity. Even so, following a purported initial examination of
                  WM by Layton at Florida Spine-Kendall on March 4, 2019, Florida Spine, TCFII,
                  Feder, Hess, Fulcher, Brockelman, Layton, and Greenberg billed GEICO for the
                  initial examination using CPT code 99203, and thereby falsely represented that
                  WM presented with moderately severe health problems as a result of the accident.

          (ii)    On January 8, 2019, an Insured named MD was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in MD’s vehicle did
                  not deploy, and that MD’s vehicle was drivable following the accident. The police
                  report further indicated that MD was not seriously injured in the accident. In
                  keeping with the fact that MD was not seriously injured in the accident, MD did
                  not visit any hospital emergency room following the accident. To the extent that
                  MD suffered any health problems at all as a result of the accident, they were of low
                  severity. Even so, following a purported initial examination of MD by Lopez at
                  Florida Spine-West Broward on January 16, 2019, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, Lopez, and Warheit billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that MD
                  presented with moderately severe health problems as a result of the accident. What
                  it more, following an additional purported initial examination of MD by Layton at
                  Florida Spine-Coral Springs on January 21, 2019, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, Layton, and Warheit billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that MD
                  presented with moderately severe health problems as a result of the accident.

          (iii)   On January 11, 2019, an Insured named CT was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in CT’s
                  vehicle did not deploy, and that CT’s vehicle was drivable following the accident.
                  The police report further indicated that CT was not injured in the accident. In




                                                   56
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 57 of 145



                keeping with the fact that CT was not seriously injured in the accident, CT did not
                visit any hospital emergency room following the accident. To the extent that CT
                suffered any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of CT by Englander at
                Florida Spine-Pompano on January 18, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Englander, and Warheit billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that CT
                presented with moderately severe health problems as a result of the accident. What
                is more, following an additional purported initial examination of CT by Layton at
                Florida Spine-Coral Springs on January 21, 2019, Florida Spine, TCFII, Feder,
                Hess, Fulcher, Brockelman, Layton and Warheit billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that CT
                presented with moderately severe health problems as a result of the accident.

         (iv)   On January 13, 2019, an Insured named TA was involved in an automobile
                accident. The contemporaneous police report indicated that there was minor
                damage to TA’s vehicle, that there was minor damage to the other vehicle, that the
                airbags in TA’s vehicle did not deploy, and that TA’s vehicle was drivable
                following the accident. The police report further indicated that TA was not injured
                in the accident. In keeping with the fact that TA was not seriously injured in the
                accident, TA did not visit any hospital emergency room following the accident. To
                the extent that TA suffered any health problems at all as a result of the accident,
                they were of low severity. Even so, following a purported initial examination of TA
                by White at Florida Spine-Hialeah on January 22, 2019, Florida Spine, TCFII,
                Feder, Hess, Fulcher, Brockelman, White, and Tort-Saade billed GEICO for the
                initial examination using CPT code 99203, and thereby falsely represented that TA
                presented with moderately severe health problems as a result of the accident. What
                is more, following an additional purported initial examination of TA by Rivera at
                Florida Spine-Hialeah on January 31, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Rivera, and Tort-Saade billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that TA
                presented with moderately severe health problems as a result of the accident.

         (v)    On January 13, 2019, an Insured named NR was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in NR’s
                vehicle did not deploy, and that NR’s vehicle was drivable following the accident.
                The police report further indicated that NR was not seriously injured in the accident.
                In keeping with the fact that NR was not seriously injured in the accident, NR did
                not visit any hospital emergency room following the accident. To the extent that
                NR suffered any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of NR by Englander at
                Florida Spine-Pompano on January 15, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Englander, and Warheit billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that NR
                presented with moderately severe health problems as a result of the accident. What
                is more, following an additional purported initial examination of NR by Layton at




                                                 57
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 58 of 145



                  Florida Spine-Coral Springs on January 17, 2019, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, Layton, and Warheit billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that NR
                  presented with moderately severe health problems as a result of the accident.

         (vi)     On January 23, 2019, an Insured named KC was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in KC’s
                  vehicle did not deploy, and that KC’s vehicle was drivable following the accident.
                  The police report further indicated that KC was not injured in the accident. In
                  keeping with the fact that KC was not seriously injured in the accident, KC did not
                  visit any hospital emergency room following the accident. To the extent that KC
                  suffered any health problems at all as a result of the accident, they were of low
                  severity. Even so, following a purported initial examination of KC by Amar at
                  Florida Spine-Kendall on January 28, 2019, Florida Spine, TCFII, Feder, Hess,
                  Fulcher, Brockelman, Amar, and Greenberg billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that KC
                  presented with moderately severe health problems as a result of the accident. What
                  is more, following an additional purported initial examination of KC by Crocco at
                  Florida Spine-Kendall on February 13, 2019, Florida Spine, TFCII, Feder, Hess,
                  Fulcher, Brockelman, Crocco, and Greenberg billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that KC
                  presented with moderately severe health problems as a result of the accident.

         (vii)    On February 11, 2019, an Insured named TJ was involved in an automobile
                  accident. The contemporaneous police report indicated that there was no damage
                  to TJ’s vehicle, that there was no damage to the other vehicle, that the airbags in
                  TJ’s vehicle did not deploy, and that TJ’s vehicle was drivable following the
                  accident. The police report further indicated that TJ was not seriously injured in the
                  accident. In keeping with the fact that TJ was not seriously injured in the accident,
                  TJ did not visit any hospital following the accident. To the extent that TJ suffered
                  any health problems at all as a result of the accident, they were of low severity.
                  Even so, following a purported initial examination of TJ by White at Florida Spine-
                  West Hollywood on February 12, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, and Warheit billed GEICO for the initial examination using
                  CPT code 99203, and thereby falsely represented that TJ presented with moderately
                  severe health problems as a result of the accident. What is more, following an
                  additional purported initial examination of TJ by Crocco at Florida Spine-Hialeah
                  on February 26, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Crocco, and Tort-Saade billed GEICO for the initial examination using CPT code
                  99203, and thereby falsely represented that TJ presented with moderately severe
                  health problems as a result of the accident.

         (viii)   On February 13, 2019, an Insured named SC was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in SC’s
                  vehicle did not deploy, and that SC’s vehicle was drivable following the accident.
                  The police report further indicated that SC was not injured in the accident. In




                                                   58
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 59 of 145



                keeping with the fact that SC was not seriously injured in the accident, SC did not
                visit any hospital emergency room following the accident. To the extent that SC
                suffered any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of SC by Sanon at
                Florida Spine-North Miami on February 20, 2019, Florida Spine, TCFII, Feder,
                Hess, Fulcher, Brockelman, Sanon, and Tort-Saade billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that SC
                presented with moderately severe health problems as a result of the accident. What
                is more, following an additional purported initial examination of SC by Crocco at
                Florida Spine-Kendall on April 17, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Crocco, and Greenberg billed GEICO for the initial
                examination using CPT code 99204, and thereby falsely represented that SC
                presented with moderately to highly severe presenting problems as a result of the
                accident.

         (ix)   On February 27, 2019, an Insured named HS was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in HS’s
                vehicle did not deploy, and that HS’s vehicle was drivable following the accident.
                The police report further indicated that HS was not injured in the accident. In
                keeping with the fact that HS was not seriously injured in the accident, HS did not
                visit any hospital emergency room following the accident. To the extent that HS
                suffered any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of HS by Lopez at
                Florida Spine-West Broward on March 4, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Lopez, and Warheit billed GEICO for the initial examination
                using CPT code 99203, and thereby falsely represented that HS presented with
                moderately severe health problems as a result of the accident. What it more,
                following an additional purported initial examination of HS by Layton at Florida
                Spine- Coral Springs on March 11, 2019, Florida Spine, TCFII, Feder, Hess,
                Layton, and Warheit billed GEICO for a second initial examination using CPT code
                99203, and thereby falsely represented that HS presented with moderately severe
                health problems as a result of the accident.

         (x)    On March 2, 2019, an Insured named EJ was involved in an automobile accident.
                The contemporaneous police report indicated that there was minor damage to EJ’s
                vehicle, that there was no damage to the other vehicle, that the airbags in EJ’s
                vehicle did not deploy, and that EJ’s vehicle was drivable following the accident.
                The police report further indicated that EJ was not seriously injured in the accident.
                In keeping with the fact that EJ was not seriously injured in the accident, EJ did not
                visit any hospital emergency room following the accident. To the extent that EJ
                suffered any health problems at all as a result of the accident, they were of low
                severity. Even so, following a purported initial examination of EJ by Englander at
                Florida Spine-Pompano on March 13, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Englander, and Warheit billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that EJ
                presented with moderately severe health problems as a result of the accident.




                                                 59
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 60 of 145




         (xi)     On March 2, 2019, an Insured named HJ was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to HJ’s
                  vehicle, that there was no damage to the other vehicle, that the airbags in HJ’s
                  vehicle did not deploy, and that HJ’s vehicle was drivable following the accident.
                  The police report further indicated that HJ was not seriously injured in the accident.
                  In keeping with the fact that HJ was not seriously injured in the accident, HJ did
                  not visit any hospital emergency room following the accident. To the extent that HJ
                  suffered any health problems at all as a result of the accident, they were of low
                  severity. Even so, following a purported initial examination of HJ by Englander at
                  Florida Spine-Pompano on March 13, 2019, Florida Spine, TCFII, Feder, Hess,
                  Fulcher, Brockelman, Englander, and Warheit billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that HJ
                  presented with moderately severe health problems as a result of the accident.

         (xii)    On March 5, 2019, an Insured named SJ was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to SJ’s
                  vehicle, that there was minor damage to the other vehicle, that the airbags in SJ’s
                  vehicle did not deploy, and that SJ’s vehicle was drivable following the accident.
                  The police report further indicated that SJ was not injured in the accident. In
                  keeping with the fact that SJ was not seriously injured in the accident, SJ did not
                  visit any hospital emergency room following the accident. To the extent that SJ
                  suffered any health problems at all as a result of the accident, they were of low
                  severity. Even so, following a purported initial examination of SJ by Sanon at
                  Florida Spine-North Miami on March 6, 2019, Florida Spine, TCFII, Feder, Hess,
                  Fulcher, Brockelman, Sanon, and Tort-Saade billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that SJ
                  presented with moderately severe health problems as a result of the accident. What
                  it more, following an additional purported initial examination of SJ by Layton at
                  Florida Spine-Hialeah on March 8, 2019, Florida Spine, TCFII, Feder, Hess,
                  Layton, and Tort-Saade billed GEICO for a second initial examination using CPT
                  code 99203, and thereby falsely represented that SJ presented with moderately
                  severe health problems as a result of the accident.

         (xiii)   On May 15, 2019, an Insured named LT was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to LT’s
                  vehicle, that there was minor damage to the other vehicle, that the airbags in LT’s
                  vehicle did not deploy, and that LT’s vehicle was drivable following the accident.
                  The police report further indicated that LT was not injured in the accident. In
                  keeping with the fact that LT was not seriously injured in the accident, LT did not
                  visit any hospital emergency room following the accident. To the extent that LT
                  suffered any health problems at all as a result of the accident, they were of low
                  severity. Even so, following a purported initial examination of LT by Lopez at
                  Florida Spine-West Broward on May 22, 2019, Florida Spine, TCFII, Feder, Hess,
                  Fulcher, Brockelman, Lopez, and Warheit billed GEICO for the initial examination
                  using CPT code 99203, and thereby falsely represented that LT presented with




                                                   60
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 61 of 145



                 moderately severe health problems as a result of the accident. What it more,
                 following an additional purported initial examination of LT by Crocco at Florida
                 Spine-Coral Springs on June 7, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Crocco, and Warheit billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that LT presented with
                 moderately severe health problems as a result of the accident.

         (xiv)   On June 7, 2019, an Insured named CT was involved in an automobile accident.
                 The contemporaneous police report indicated that CT’s vehicle was drivable
                 following the accident. The police report further indicated that CT was not seriously
                 injured in the accident. In keeping with the fact that CT was not seriously injured
                 in the accident, CT did not visit any hospital emergency room following the
                 accident. To the extent that CT suffered any health problems at all as a result of the
                 accident, they were of low severity. Even so, following a purported initial
                 examination of CT by Crocco at Florida Spine-West Hollywood on June 19, 2019,
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Crocco, and Warheit
                 billed GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that CT presented with moderately severe health problems as a result
                 of the accident.

         (xv)    On June 10, 2019, an Insured named MJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MJ’s vehicle did
                 not deploy, and that MJ’s vehicle was drivable following the accident. The police
                 report further indicated that MJ was not injured in the accident. In keeping with the
                 fact that MJ was not seriously injured in the accident, MJ did not visit any hospital
                 emergency room following the accident. To the extent that MJ suffered any health
                 problems at all as a result of the accident, they were of low severity. Even so,
                 following a purported initial examination of MJ by Lopez at Florida Spine-West
                 Broward on June 12, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Lopez, and Warheit billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that MJ presented with
                 moderately severe health problems as a result of the accident. What it more,
                 following an additional purported initial examination of MJ by Layton at Florida
                 Spine-Coral Springs on June 17, 2019, Florida Spine, TCFII, Feder, Hess, Layton,
                 and Warheit billed GEICO for a second initial examination using CPT code 99203,
                 and thereby falsely represented that MJ presented with moderately severe health
                 problems as a result of the accident.

         (xvi)   On June 16, 2019, an Insured named GT was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to GT’s
                 vehicle, that the airbags in GT’s vehicle did not deploy, and that GT’s vehicle was
                 drivable following the accident. The police report further indicated that GT was not
                 injured in the accident. In keeping with the fact that GT was not seriously injured
                 in the accident, GT did not visit any hospital emergency room following the
                 accident. To the extent that GT suffered any health problems at all as a result of
                 the accident, they were of low severity. Even so, following a purported initial




                                                  61
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 62 of 145



                 examination of GT by Hess at Florida Spine-Coral Springs on June 20, 2019,
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that GT presented with moderately severe health problems as a result
                 of the accident. What it more, following an additional purported initial examination
                 of GT by Lopez at Florida Spine-West Broward on June 21, 2019, Florida Spine,
                 TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed GEICO for a
                 second initial examination using CPT code 99203, and thereby falsely represented
                 that GT presented with moderately severe health problems as a result of the
                 accident.

         (xvii) On June 19, 2019, an Insured named JF was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in JF’s vehicle did
                not deploy, and that JF’s vehicle was drivable following the accident. The police
                report further indicated that JF was not injured in the accident. In keeping with the
                fact that JF was not seriously injured in the accident, JF did not visit any hospital
                emergency room following the accident. To the extent that JF suffered any health
                problems at all as a result of the accident, they were of low severity. Even so,
                following a purported initial examination of JF by Lopez at Florida Spine-West
                Broward on June 21, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Lopez, and Warheit billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that JF presented with moderately
                severe health problems as a result of the accident. What is more, following an
                additional purported initial examination of JF by Layton at Florida Spine-Coral
                Springs on July 3, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                Layton, and Warheit billed GEICO for the initial examination using CPT code
                99203, and thereby falsely represented that JF presented with moderately severe
                health problems as a result of the accident.

         (xviii) On June 24, 2019, an Insured named CJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in CJ’s vehicle did
                 not deploy, and that CJ’s vehicle was drivable following the accident. The police
                 report further indicated that CJ was not seriously injured in the accident. In keeping
                 with the fact that CJ was not seriously injured in the accident, CJ did not visit any
                 hospital emergency room following the accident. To the extent that CJ suffered any
                 health problems at all as a result of the accident, they were of low severity. Even
                 so, following a purported initial examination of CJ by Crocco at Florida Spine-
                 West Hollywood on July 16, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Crocco, and Warheit billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that CJ presented with moderately
                 severe health problems as a result of the accident.

         (xix)   On June 26, 2019, an Insured named HL was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in HL’s vehicle did
                 not deploy, and that HL’s vehicle was drivable following the accident. The police
                 report further indicated that HL was not injured in the accident. In keeping with the




                                                  62
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 63 of 145



                  fact that HL was not seriously injured in the accident, HL did not visit any hospital
                  emergency room following the accident. To the extent that HL suffered any health
                  problems at all as a result of the accident, they were of low severity. Even so,
                  following a purported initial examination of HL by Rivera at Florida Spine-Lake
                  Worth on August 7, 2019, Florida Spine, TCFII, Fulcher, Brockelman, Feder,
                  Rivera and Hess billed GEICO for the initial examination using CPT code 99203,
                  and thereby falsely represented that HL presented with moderately severe health
                  problems as a result of the accident.

          (xx)    On June 29, 2019, an Insured named GJ was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in GJ’s vehicle did
                  not deploy. The police report further indicated that GJ was not injured in the
                  accident. In keeping with the fact that GJ was not seriously injured in the accident,
                  GJ did not visit any hospital emergency room following the accident. To the extent
                  that GJ suffered any health problems at all as a result of the accident, they were of
                  low severity. Even so, following a purported initial examination of GJ by Lopez at
                  Florida Spine-West Broward on July 3, 2019, Florida Spine, TCFII Feder, Hess,
                  Fulcher, Brockelman, Lopez, and Warheit billed GEICO for the initial examination
                  using CPT code 99203, and thereby falsely represented that GJ presented with
                  moderately severe health problems as a result of the accident. What is more,
                  following an additional purported initial examination of GJ by Crocco at Florida
                  Spine-Coral Springs on July 17, 2019, Florida Spine, TCFII Feder, Hess, Fulcher,
                  Brockelman, Crocco, and Warheit billed GEICO for the initial examination using
                  CPT code 99203, and thereby falsely represented that GJ presented with moderately
                  severe health problems as a result of the accident.

          206.    These are only representative examples. In the claims for initial examinations

   identified in Exhibit “1”, Florida Spine, TCFII, Feder, Fulcher, and Brockelman and – depending

   on the Florida Spine clinic at issue – either Warheit, Hess, Greenberg, and Tort-Saade, Rivera,

   Crocco, Layton, and one of the Chiropractic Defendants, routinely falsely represented that the

   Insureds presented with problems of moderate severity, when in fact the Insureds’ problems were

   low-severity soft tissue injuries such as sprains and strains, to the limited extent that they had any

   presenting problems at all.

          207.    In the claims for initial examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, and the Chiropractic Defendants routinely falsely represented that the Insureds presented




                                                    63
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 64 of 145



   with problems of moderate severity in order to create a false basis for their charges for the

   examinations under CPT code 99203, because examinations billable under CPT code 99203 are

   reimbursable at higher rates than examinations involving presenting problems of low severity, or

   no severity.

           208.   In the claims for initial examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, and the Chiropractic Defendants also routinely falsely represented that the Insureds

   presented with problems of moderate severity in order to create a false basis for the laundry list of

   other Fraudulent Services that the Defendants purported to provide to the Insureds, including

   medically unnecessary follow-up examinations, physical therapy services, and pain management

   injections.

   b.      Misrepresentations Regarding the Amount of Time Spent on the Initial Examinations

           209.   What is more, in the claims identified in Exhibit “1”, the charges for the initial

   examinations under CPT code 99203 misrepresented and exaggerated the amount of face-to-face

   time that the examining physician or chiropractor spent with the Insureds or the Insureds’ families.

           210.   Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination typically represents that the physician, physician assistant, or chiropractor who

   conducted the examination spent at least 30 minutes of face-to-face time with the patient or the

   patient’s family.

           211.   As set forth in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, and the Chiropractic

   Defendants virtually always billed for their putative initial examinations using CPT code 99203,

   and thereby represented that the physician, physician assistant, or chiropractor who purported to




                                                    64
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 65 of 145



   conduct the examinations spent at least 30 minutes of face-to-face time with the Insureds or their

   families during the examinations.

          212.     In fact, in the initial examinations identified in Exhibit “1”, the physicians,

   physician assistants, and chiropractors who purported to perform the initial examinations on behalf

   of Florida Spine almost never spent more than 15-20 minutes of face-to-face time with the Insureds

   or their families when conducting the examinations, much less 30 minutes.

          213.     In keeping with the fact that the initial examinations in the claims identified in

   Exhibit “1” did not involve more than 15-20 minutes of face-to-face time with the Insureds, or the

   Insureds’ families, to the extent that they were provided at all, the physicians, physician assistants,

   and chiropractors who performed the initial examinations on behalf of Florida Spine used template

   forms in conducting the examinations.

          214.     All that was required to complete the template forms was a brief patient interview

   and a perfunctory physical examination of the Insureds, using a limited range of examination

   parameters.

          215.     These interviews and examinations did not require the physicians, physician

   assistants, and chiropractors who performed the initial examinations on behalf of Florida Spine to

   spend more than 15-20 minutes of face-to-face time with the Insureds during the putative initial

   examinations.

          216.     In the claims for initial examinations that are identified in Exhibit “1”, Florida

   Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera,

   Crocco, Layton, and the Chiropractic Defendants routinely misrepresented the amount of time that

   was spent in conducting the initial examinations because lengthier examinations that are billable




                                                     65
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 66 of 145



   under CPT code 99203 are reimbursable at higher rates than examinations that take less time to

   perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          217.      Moreover, the claims identified in Exhibit “1” for initial examinations under CPT

   code 99203 routinely falsely represented the extent of the underlying physical examinations.

          218.      Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the health care provider who performed the examination conducted a

   “detailed” physical examination.

          219.      As set forth in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants virtually always

   billed for their putative initial examinations using CPT code 99203, and thereby represented that

   the physicians, physician assistants, and chiropractors who purported to conduct the examinations

   conducted a “detailed” physical examinations of the Insureds who purportedly received the

   examinations.

          220.      Pursuant to the CPT Assistant, a “detailed” physical examination requires – among

   other things – that the physician, physician assistant, or chiropractor performing the examination

   conduct an extended examination of the affected body areas and other symptomatic or related

   organ systems.

          221.      To the extent that the Insureds in the claims identified in Exhibit “1” had any actual

   complaints at all as the result of their minor automobile accidents, the complaints were limited to

   minor musculoskeletal complaints, specifically sprains and strains.

          222.      Pursuant to the CPT Assistant, in the context of patient examinations, a physician,

   physician assistant, or chiropractor has not conducted an extended examination of a patient’s




                                                     66
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 67 of 145



   musculoskeletal organ system unless the health care provider has documented findings with

   respect to the following:

          (i)      measurement of any three of the following seven vital signs: (a) sitting or standing
                   blood pressure; (b) supine blood pressure; (c) pulse rate and regularity; (d)
                   respiration; (e) temperature; (f) height; (g) weight;

          (ii)     general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

          (iii)    examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)     palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)      brief assessment of mental status;

          (vi)     examination of gait and station;

          (vii)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

          (viii)   coordination;

          (ix)     examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and

          (x)      examination of sensation.

          223.     In the claims for initial examinations identified in Exhibit “1”, when Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic

   Defendants billed for the initial examinations under CPT code 99203, they falsely represented that

   physicians, physician assistants, or chiropractors associated with Florida Spine had performed

   “detailed” patient examinations on the Insureds they purported to treat during the initial

   examinations.




                                                      67
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 68 of 145



          224.     In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “1”, the physicians, physician assistants, or chiropractors who

   purported to perform the initial examinations on behalf of Florida Spine did not conduct an

   extended examination of the Insureds’ musculoskeletal systems.

          225.     For instance, in the claims under CPT code 99203 identified in Exhibit “1”, the

   physicians, physician assistants, or chiropractors who purported to perform the initial examinations

   on behalf of Florida Spine did not conduct an extended examination of the Insureds’

   musculoskeletal systems, inasmuch as they did not document findings with respect to the

   following:

          (i)      general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

          (ii)     examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iii)    brief assessment of mental status;

          (iv)     examination of gait and station;

          (v)      inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

          (vi)     coordination;

          (vii)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and/or

          (viii)   examination of sensation.

          226.     For example:

          (i)      On or about January 15, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                   Brockelman, Englander, and Warheit billed GEICO under CPT code 99203 for an
                   initial examination that Englander purported to provide to an Insured named NR at
                   Florida Spine-Pompano, and thereby represented that they had provided a




                                                      68
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 69 of 145



                 “detailed” physical examination to NR. However, Englander did not document an
                 extended examination of NR’s musculoskeletal system, despite the fact that – to the
                 extent NR had any complaints at all as the result of her automobile accident – they
                 were limited to minor musculoskeletal complaints.

         (ii)    On or about January 22, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, White, and Tort-Saade billed GEICO under CPT code 99203 for an
                 initial examination that White purported to provide to an Insured named TA at
                 Florida Spine-Hialeah, and thereby represented that they had provided a “detailed”
                 physical examination to TA. However, White did not document an extended
                 examination of TA’s musculoskeletal system, despite the fact that – to the extent
                 TA had any complaints at all as the result of her automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (iii)   On or about January 28, 2019, Florida Spine, TCFII, Feder, Hess, Amar, and
                 Greenberg billed GEICO under CPT code 99203 for an initial examination that
                 Amar purported to provide to an Insured named KC at Florida Spine-Kendall, and
                 thereby represented that they had provided a “detailed” physical examination to
                 KC. However, Amar did not document an extended examination of KC’s
                 musculoskeletal system, despite the fact that – to the extent KC had any complaints
                 at all as the result of his automobile accident – they were limited to minor
                 musculoskeletal complaints.

         (iv)    On or about February 7, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Danieli, and Warheit billed GEICO under CPT code 99203 for an
                 initial examination that Danieli purported to provide to an Insured named HG at
                 Florida Spine-Margate, and thereby represented that Danieli had provided a
                 “detailed” physical examination to HG. However, Danieli did not document an
                 extended examination of HG’s musculoskeletal system, despite the fact that – to
                 the extent HG had any complaints at all as the result of his automobile accident –
                 they were limited to minor musculoskeletal complaints.

         (v)     On or about February 7, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Danieli, and Warheit billed GEICO under CPT code 99203 for an
                 initial examination that Danieli purported to provide to an Insured named TE at
                 Florida Spine-Margate, and thereby represented that Danieli had provided a
                 “detailed” physical examination to TE. However, Danieli did not document an
                 extended examination of TE’s musculoskeletal system, despite the fact that – to the
                 extent TE had any complaints at all as the result of his automobile accident – they
                 were limited to minor musculoskeletal complaints.

         (vi)    On or about February 12, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, White, and Tort-Saade billed GEICO under CPT code 99203 for an
                 initial examination that White purported to provide to an Insured named TJ at
                 Florida Spine-West Hollywood, and thereby represented that they had provided a
                 “detailed” physical examination to TJ. However, White did not document an




                                                 69
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 70 of 145



                  extended examination of TJ’s musculoskeletal system, despite the fact that – to the
                  extent TJ had any complaints at all as the result of her automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (vii)    On or about February 20, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade billed GEICO under CPT code 99203 for an
                  initial examination that Sanon purported to provide to an Insured named SC at
                  Florida Spine-North Miami, and thereby represented that they had provided a
                  “detailed” physical examination to SC. However, Sanon did not document an
                  extended examination of SC’s musculoskeletal system, despite the fact that – to the
                  extent SC had any complaints at all as the result of his automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (viii)   On or about March 1, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Danieli, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that Danieli purported to provide to an Insured named SO at
                  Florida Spine-Margate, and thereby represented that Danieli had provided a
                  “detailed” physical examination to SO. However, Danieli did not document an
                  extended examination of SO’s musculoskeletal system, despite the fact that – to the
                  extent SO had any complaints at all as the result of her automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (ix)     On or about March 6, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Danieli, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that Danieli purported to provide to an Insured named JW at
                  Florida Spine-Margate, and thereby represented that Danieli had provided a
                  “detailed” physical examination to JW. However, Danieli did not document an
                  extended examination of JW’s musculoskeletal system, despite the fact that – to the
                  extent JW had any complaints at all as the result of her automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (x)      On or about March 6, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade billed GEICO under CPT code 99203 for an
                  initial examination that Sanon purported to provide to an Insured named SJ at
                  Florida Spine-North Miami, and thereby represented that they had provided a
                  “detailed” physical examination to SJ. However, Sanon did not document an
                  extended examination of SJ’s musculoskeletal system, despite the fact that – to the
                  extent SJ had any complaints at all as the result of her automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (xi)     On or about March 28, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that White purported to provide to an Insured named CC at
                  Florida Spine-West Hollywood, and thereby represented that they had provided a
                  “detailed” physical examination to CC. However, White did not document an
                  extended examination of CC’s musculoskeletal system, despite the fact that – to the




                                                  70
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 71 of 145



                  extent CC had any complaints at all as the result of her automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (xii)    On or about April 12, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Amar, and Greenberg billed GEICO under CPT code 99203 for an
                  initial examination that Amar purported to provide to an Insured named AP at
                  Florida Spine-Kendall, and thereby represented that they had provided a “detailed”
                  physical examination to AP. However, Amar did not document an extended
                  examination of AP’s musculoskeletal system, despite the fact that – to the extent
                  AP had any complaints at all as the result of her automobile accident – they were
                  limited to minor musculoskeletal complaints.

         (xiii)   On or about May 22, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that Lopez purported to provide to an Insured named LT at
                  Florida Spine-West Broward, and thereby represented that they had provided a
                  “detailed” physical examination to LT. However, Lopez did not document an
                  extended examination of LT’s musculoskeletal system, despite the fact that – to the
                  extent LT had any complaints at all as the result of his automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (xiv)    On or about June 12, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that Lopez purported to provide to an Insured named MJ at
                  Florida Spine-West Broward, and thereby represented that they had provided a
                  “detailed” physical examination to MJ. However, Lopez did not document an
                  extended examination of MJ’s musculoskeletal system, despite the fact that – to the
                  extent MJ had any complaints at all as the result of his automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (xv)     On or about June 21, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that Lopez purported to provide to an Insured named JF at
                  Florida Spine-West Broward, and thereby represented that they had provided a
                  “detailed” physical examination to JF. However, Lopez did not document an
                  extended examination of JF’s musculoskeletal system, despite the fact that – to the
                  extent JF had any complaints at all as the result of his automobile accident – they
                  were limited to minor musculoskeletal complaints.

         (xvi)    On or about June 21, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit billed GEICO under CPT code 99203 for an
                  initial examination that Lopez purported to provide to an Insured named GT at
                  Florida Spine-West Broward, and thereby represented that they had provided a
                  “detailed” physical examination to GT. However, Lopez did not document an
                  extended examination of GT’s musculoskeletal system, despite the fact that – to the
                  extent GT had any complaints at all as the result of his automobile accident – they




                                                  71
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 72 of 145



                  were limited to minor musculoskeletal complaints.

          (xvii) On or about June 21, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Lopez, and Warheit billed GEICO under CPT code 99203 for an
                 initial examination that Lopez purported to provide to an Insured named AM at
                 Florida Spine-West Broward, and thereby represented that they had provided a
                 “detailed” physical examination to AM. However, Lopez did not document an
                 extended examination of AM’s musculoskeletal system, despite the fact that – to
                 the extent AM had any complaints at all as the result of her automobile accident –
                 they were limited to minor musculoskeletal complaints.

          (xviii) On or about June 28, 2019, Florida Spine, TCFII, Feder, Fulcher, Brockelman,
                  Englander, and Warheit billed GEICO under CPT code 99203 for an initial
                  examination that Englander purported to provide to an Insured named WD at
                  Florida Spine-Pompano, and thereby represented that they had provided a
                  “detailed” physical examination to WD. However, Englander did not document an
                  extended examination of WD’s musculoskeletal system, despite the fact that – to
                  the extent WD had any complaints at all as the result of her automobile accident –
                  they were limited to minor musculoskeletal complaints.

          (xix)   On or about July 3, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Lopez, and Warheit billed GEICO under CPT code 99203 for an initial examination
                  that Lopez purported to provide to an Insured named GJ at Florida Spine-West
                  Broward, and thereby represented that they had provided a “detailed” physical
                  examination to GJ. However, Lopez did not document an extended examination of
                  GJ’s musculoskeletal system, despite the fact that – to the extent GJ had any
                  complaints at all as the result of his automobile accident – they were limited to
                  minor musculoskeletal complaints.

          (xx)    On or about July 15, 2019, Florida Spine, TCFII, Feder, Fulcher, Brockelman,
                  Englander, and Warheit billed GEICO under CPT code 99203 for an initial
                  examination that Englander purported to provide to an Insured named JO at Florida
                  Spine-Pompano, and thereby represented that they had provided a “detailed”
                  physical examination to JO. However, Englander did not document an extended
                  examination of JO’s musculoskeletal system, despite the fact that – to the extent JO
                  had any complaints at all as the result of her automobile accident – they were
                  limited to minor musculoskeletal complaints.

          227.    These are only representative examples. In the claims for initial examinations under

   CPT code 99203 that are identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants routinely falsely

   represented that they had provided “detailed” physical examinations. In fact, they had not provided




                                                   72
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 73 of 145



   detailed physical examinations because the examining physicians, physician assistants, and

   chiropractors had not documented an extended examination of the Insureds’ affected body areas

   and other symptomatic or related organ systems.

          228.    In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-

   Saade, and the Chiropractic Defendants falsely represented that they had provided “detailed”

   physical examinations to the Insureds in order to create a false basis for their charges for the

   examinations under CPT code 99203, because examinations billable under CPT code 99203 are

   reimbursable at a higher rate than examinations that do not require the examining physician,

   physician assistant, or chiropractor to provide “detailed” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          229.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for

   a patient examination represents that the physician, physician assistant, or chiropractor who

   performed the examination engaged in legitimate, “low complexity” medical decision-making.

          230.    In this context, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options to

   be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          231.    As set forth above, and in Exhibit “1”, virtually all of the initial examinations that

   were billed through Florida Spine to GEICO were billed under CPT code 99203, which represented




                                                   73
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 74 of 145



   that the examining physicians, physician assistants, or chiropractors engaged in some genuine,

   low-complexity medical decision-making during the initial examinations.

           232.    In actuality, however, the purported initial examinations did not involve any

   legitimate medical decision-making at all.

           233.    First, in the claims for initial examinations identified in Exhibit “1”, the initial

   examinations routinely did not involve the retrieval, review, or analysis of a significant amount of

   medical records, diagnostic tests, or other information.

           234.    When the Insureds in the claims identified in Exhibit “1” presented to the Florida

   Spine clinics for “treatment”, they did not arrive with any significant amount of medical records.

           235.    Second, in the claims for initial examinations identified in Exhibit “1”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’ minor

   soft-tissue injury complaints, to the extent that they ever had any complaints arising from

   automobile accidents at all.

           236.    Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided at the Florida Spine clinics,

   to the extent that the Florida Spine clinics provided any such diagnostic procedures or treatment

   options in the first instance.

           237.    In virtually every one of the claims identified in Exhibit “1”, any diagnostic

   procedures and “treatments” that the Florida Spine clinics actually provided were limited to a

   series of medically unnecessary follow-up examinations, chiropractic treatments, physical therapy

   treatments, and – less frequently – pain management injections, none of which was health- or life-

   threatening if properly administered.




                                                    74
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 75 of 145



          238.    Third, in the claims for initial examinations identified in Exhibit “1”, the examining

   physicians, physician assistants, or chiropractors did not consider any significant number of

   diagnoses or treatment options for Insureds during the initial examinations.

          239.    Rather, to the extent that the initial examinations were conducted in the first

   instance, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-

   Saade, Rivera, Crocco, Layton, and the Chiropractic Defendants provided a nearly identical, pre-

   determined “diagnosis” for the Insureds, and prescribed a substantially similar course of treatment

   for the Insureds.

          240.    Specifically, in the claims identified in Exhibit “1”, during the initial examinations

   the Insureds routinely did not report any continuing medical problems that legitimately could be

   traced to an underlying automobile accident.

          241.    Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, Rivera, Crocco, Layton, and the Chiropractic Defendants prepared initial

   examination reports in which they provided phony, boilerplate sprain/strain “diagnoses” to

   virtually every Insured.

          242.    Then, based upon these phony “diagnoses”, Florida Spine, TCFII, Feder, Hess,

   Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, and the

   Chiropractic Defendants directed virtually every Insured to receive significant and medically

   unnecessary physical therapy treatment.

          243.    For example:

          (i)     On January 8, 2019, an Insured named MD was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in MD’s vehicle did
                  not deploy, and that MD’s vehicle was drivable following the accident. The police
                  report further indicated that MD was not seriously injured in the accident. In
                  keeping with the fact that MD was not seriously injured in the accident, MD did
                  not visit any hospital emergency room following the accident. To the extent that




                                                   75
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 76 of 145



                MD suffered any health problems at all as a result of the accident, they were of low
                severity. On January 16, 2019, Lopez purported to conduct an initial examination
                of MD at Florida Spine-West Broward. To the extent that Lopez performed the
                examination in the first instance, Lopez did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Lopez did not consider any significant
                number of diagnoses or management options in connection with the examination.
                Instead, Lopez provided MD with substantially the same, phony, list of soft tissue
                injury “diagnoses” that she provided to virtually every other Insured. Furthermore,
                neither MD’s presenting problems, nor the treatment plan provided to MD by
                Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, MD did not need any significant treatment at all as a result of the accident,
                and the treatment plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Lopez, and Warheit consisted of medically unnecessary physical
                therapy services, which did not pose a significant risk to MD. Even so, Florida
                Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Layton engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (ii)   On January 11, 2019, an Insured named CT was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in CT’s
                vehicle did not deploy, and that CT’s vehicle was drivable following the accident.
                The police report further indicated that CT was not injured in the accident. In
                keeping with the fact that CT was not seriously injured in the accident, CT did not
                visit any hospital emergency room following the accident. To the extent that CT
                suffered any health problems at all as a result of the accident, they were of low
                severity. On January 18, 2019, Englander purported to conduct an initial
                examination of CT at Florida Spine-Pompano. To the extent that Englander
                performed the examination in the first instance, Englander did not retrieve, review,
                or analyze any significant amount of medical records, diagnostic tests, or other
                information in connection with the examination. Moreover, Englander did not
                consider any significant number of diagnoses or management options in connection
                with the examination. Instead, Englander provided CT with substantially the same,
                phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                other Insured. Furthermore, neither CT’s presenting problems, nor the treatment
                plan provided to CT by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                Englander, and Warheit presented any risk of significant complications, morbidity,
                or mortality. To the contrary, CT did not need any significant treatment at all as a
                result of the accident, and the treatment plan provided by Florida Spine, TCFII,
                Feder, Hess, Fulcher, Brockelman, Englander, and Warheit consisted of medically
                unnecessary physical therapy services, which did not pose a significant risk to CT.
                Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and
                Warheit billed GEICO for the initial examination using CPT code 99203, and




                                                  76
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 77 of 145



                 thereby falsely represented that Englander engaged in some legitimate, low
                 complexity medical decision-making during the purported examination.

         (iii)   On January 13, 2019, an Insured named NR was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in NR’s
                 vehicle did not deploy, and that NR’s vehicle was drivable following the accident.
                 The police report further indicated that NR was not seriously injured in the accident.
                 In keeping with the fact that NR was not seriously injured in the accident, NR did
                 not visit any hospital emergency room following the accident. To the extent that
                 NR suffered any health problems at all as a result of the accident, they were of low
                 severity. On January 15, 2019, Englander purported to conduct an initial
                 examination of NR at Florida Spine-Pompano. To the extent that Englander
                 performed the examination in the first instance, Englander did not retrieve, review,
                 or analyze any significant amount of medical records, diagnostic tests, or other
                 information in connection with the examination. Moreover, Englander did not
                 consider any significant number of diagnoses or management options in connection
                 with the examination. Instead, Englander provided NR with substantially the same,
                 phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                 other Insured. Furthermore, neither NR’s presenting problems, nor the treatment
                 plan provided to NR by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Englander, and Warheit presented any risk of significant complications, morbidity,
                 or mortality. To the contrary, NR did not need any significant treatment at all as a
                 result of the accident, and the treatment plan provided by Florida Spine, TCFII,
                 Feder, Hess, Fulcher, Brockelman, Englander, and Warheit consisted of medically
                 unnecessary physical therapy services, which did not pose a significant risk to NR.
                 Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and
                 Warheit billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that Englander engaged in some legitimate, low
                 complexity medical decision-making during the purported examination.

         (iv)    On January 13, 2019, an Insured named TA was involved in an automobile
                 accident. The contemporaneous police report indicated that there was minor
                 damage to TA’s vehicle, that there was minor damage to the other vehicle, that the
                 airbags in TA’s vehicle did not deploy, and that TA’s vehicle was drivable
                 following the accident. The police report further indicated that TA was not injured
                 in the accident. In keeping with the fact that TA was not seriously injured in the
                 accident, TA did not visit any hospital emergency room following the accident. To
                 the extent that TA suffered any health problems at all as a result of the accident,
                 they were of low severity. On January 22, 2019, White purported to conduct an
                 initial examination of TA at Florida Spine-Hialeah. To the extent that White
                 performed the examination in the first instance, White did not retrieve, review, or
                 analyze any significant amount of medical records, diagnostic tests, or other
                 information in connection with the examination. Moreover, White did not consider
                 any significant number of diagnoses or management options in connection with the
                 examination. Instead, White provided TA with substantially the same, phony, list
                 of soft tissue injury “diagnoses” that he provided to virtually every other Insured.




                                                  77
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 78 of 145



                Furthermore, neither TA’s presenting problems, nor the treatment plan provided to
                TA by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Tort-
                Saade presented any risk of significant complications, morbidity, or mortality. To
                the contrary, TA did not need any significant treatment at all as a result of the
                accident, and the treatment plan provided by Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, White, and Tort-Saade consisted of medically unnecessary
                physical therapy services, which did not pose a significant risk to TA. Even so,
                Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Tort-Saade
                billed GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that White engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

         (v)    On January 23, 2019, an Insured named KC was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in KC’s
                vehicle did not deploy, and that KC’s vehicle was drivable following the accident.
                The police report further indicated that KC was not injured in the accident. In
                keeping with the fact that KC was not seriously injured in the accident, KC did not
                visit any hospital emergency room following the accident. To the extent that KC
                suffered any health problems at all as a result of the accident, they were of low
                severity. On January 28, 2019, Amar purported to conduct an initial examination
                of KC at Florida Spine-Kendall. To the extent that Amar performed the examination
                in the first instance, Amar did not retrieve, review, or analyze any significant
                amount of medical records, diagnostic tests, or other information in connection with
                the examination. Moreover, Amar did not consider any significant number of
                diagnoses or management options in connection with the examination. Instead,
                Amar provided KC with substantially the same, phony, list of soft tissue injury
                “diagnoses” that she provided to virtually every other Insured. Furthermore, neither
                KC’s presenting problems, nor the treatment plan provided to KC by Florida Spine,
                TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg presented any risk
                of significant complications, morbidity, or mortality. To the contrary, KC did not
                need any significant treatment at all as a result of the accident, and the treatment
                plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar,
                and Greenberg consisted of medically unnecessary physical therapy services, which
                did not pose a significant risk to KC. Even so, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, Amar, and Greenberg billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Amar
                engaged in some legitimate, low complexity medical decision-making during the
                purported examination.

         (vi)   On February 11, 2019, an Insured named TJ was involved in an automobile
                accident. The contemporaneous police report indicated that there was no damage
                to TJ’s vehicle, that there was no damage to the other vehicle, that the airbags in
                TJ’s vehicle did not deploy, and that TJ’s vehicle was drivable following the
                accident. The police report further indicated that TJ was not seriously injured in the
                accident. In keeping with the fact that TJ was not seriously injured in the accident,
                TJ did not visit any hospital following the accident. To the extent that TJ suffered




                                                 78
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 79 of 145



                 any health problems at all as a result of the accident, they were of low severity. On
                 February 12, 2019, White purported to conduct an initial examination of TJ at
                 Florida Spine-West Hollywood. To the extent that White performed the
                 examination in the first instance, White did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, White did not consider any significant
                 number of diagnoses or management options in connection with the examination.
                 Instead, White provided TJ with substantially the same, phony, list of soft tissue
                 injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                 neither TJ’s presenting problems, nor the treatment plan provided to TJ by Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit presented any
                 risk of significant complications, morbidity, or mortality. To the contrary, TJ did
                 not need any significant treatment at all as a result of the accident, and the treatment
                 plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White,
                 and Warheit consisted of medically unnecessary physical therapy services, which
                 did not pose a significant risk to TJ. Even so, Florida Spine, TCFII, Feder, Hess,
                 Fulcher, Brockelman, White, and Warheit billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that White engaged in some
                 legitimate, low complexity medical decision-making during the purported
                 examination.

         (vii)   On February 13, 2019, an Insured named SC was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in SC’s
                 vehicle did not deploy, and that SC’s vehicle was drivable following the accident.
                 The police report further indicated that SC was not injured in the accident. In
                 keeping with the fact that SC was not seriously injured in the accident, SC did not
                 visit any hospital emergency room following the accident. To the extent that SC
                 suffered any health problems at all as a result of the accident, they were of low
                 severity. On February 20, 2019, Sanon purported to conduct an initial examination
                 of SC at Florida Spine-North Miami. To the extent that Sanon performed the
                 examination in the first instance, Sanon did not retrieve, review, or analyze any
                 significant amount of medical records, diagnostic tests, or other information in
                 connection with the examination. Moreover, Sanon did not consider any significant
                 number of diagnoses or management options in connection with the examination.
                 Instead, Sanon provided SC with substantially the same, phony, list of soft tissue
                 injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                 neither SC’s presenting problems, nor the treatment plan provided to SC by Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade presented
                 any risk of significant complications, morbidity, or mortality. To the contrary, SC
                 did not need any significant treatment at all as a result of the accident, and the
                 treatment plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Sanon, and Tort-Saade consisted of medically unnecessary physical
                 therapy services, which did not pose a significant risk to SC. Even so, Florida Spine,
                 TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade billed GEICO
                 for the initial examination using CPT code 99203, and thereby falsely represented




                                                   79
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 80 of 145



                  that Sanon engaged in some legitimate, low complexity medical decision-making
                  during the purported examination.

         (viii)   On March 5, 2019, an Insured named SJ was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to SJ’s
                  vehicle, that there was minor damage to the other vehicle, that the airbags in SJ’s
                  vehicle did not deploy, and that SJ’s vehicle was drivable following the accident.
                  The police report further indicated that SJ was not injured in the accident. In
                  keeping with the fact that SJ was not seriously injured in the accident, SJ did not
                  visit any hospital emergency room following the accident. To the extent that SJ
                  suffered any health problems at all as a result of the accident, they were of low
                  severity. On March 6, 2019, Sanon purported to conduct an initial examination of
                  SJ at Florida Spine-North Miami. To the extent that Sanon performed the
                  examination in the first instance, Sanon did not retrieve, review, or analyze any
                  significant amount of medical records, diagnostic tests, or other information in
                  connection with the examination. Moreover, Sanon did not consider any significant
                  number of diagnoses or management options in connection with the examination.
                  Instead, Sanon provided SJ with substantially the same, phony, list of soft tissue
                  injury “diagnoses” that he provided to virtually every other Insured. Furthermore,
                  neither SJ’s presenting problems, nor the treatment plan provided to SJ by Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade presented
                  any risk of significant complications, morbidity, or mortality. To the contrary, SJ
                  did not need any significant treatment at all as a result of the accident, and the
                  treatment plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade consisted of medically unnecessary physical
                  therapy services, which did not pose a significant risk to SJ. Even so, Florida Spine,
                  TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade billed GEICO
                  for the initial examination using CPT code 99203, and thereby falsely represented
                  that Sanon engaged in some legitimate, low complexity medical decision-making
                  during the purported examination.

         (ix)     On April 19, 2019, an Insured named RB was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in RB’s vehicle did
                  not deploy, and that RB’s vehicle was drivable following the accident. The police
                  report further indicated that RB was not seriously injured in the accident. In keeping
                  with the fact that RB was not seriously injured in the accident, RB did not visit any
                  hospital emergency room following the accident. To the extent that RB suffered
                  any health problems at all as a result of the accident, they were of low severity. On
                  May 1, 2019, Sanon purported to conduct an initial examination of RB at Florida
                  Spine-North Miami. To the extent that Sanon performed the examination in the first
                  instance, Sanon did not retrieve, review, or analyze any significant amount of
                  medical records, diagnostic tests, or other information in connection with the
                  examination. Moreover, Sanon did not consider any significant number of
                  diagnoses or management options in connection with the examination. Instead,
                  Sanon provided RB with substantially the same, phony, list of soft tissue injury
                  “diagnoses” that he provided to virtually every other Insured. Furthermore, neither




                                                   80
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 81 of 145



                RB’s presenting problems, nor the treatment plan provided to RB by Florida Spine,
                TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade presented any
                risk of significant complications, morbidity, or mortality. To the contrary, RB did
                not need any significant treatment at all as a result of the accident, and the treatment
                plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon,
                and Tort-Saade consisted of medically unnecessary physical therapy services,
                which did not pose a significant risk to RB. Even so, Florida Spine, TCFII, Feder,
                Hess, Fulcher, Brockelman, Sanon, and Tort-Saade billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Sanon
                engaged in some legitimate, low complexity medical decision-making during the
                purported examination.

         (x)    On May 15, 2019, an Insured named LT was involved in an automobile accident.
                The contemporaneous police report indicated that there was minor damage to LT’s
                vehicle, that there was minor damage to the other vehicle, that the airbags in LT’s
                vehicle did not deploy, and that LT’s vehicle was drivable following the accident.
                The police report further indicated that LT was not injured in the accident. In
                keeping with the fact that LT was not seriously injured in the accident, LT did not
                visit any hospital emergency room following the accident. To the extent that LT
                suffered any health problems at all as a result of the accident, they were of low
                severity. On May 22, 2019, Lopez purported to conduct an initial examination of
                LT at Florida Spine-West Broward. To the extent that Lopez performed the
                examination in the first instance, Lopez did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Lopez did not consider any significant
                number of diagnoses or management options in connection with the examination.
                Instead, Lopez provided LT with substantially the same, phony, list of soft tissue
                injury “diagnoses” that she provided to virtually every other Insured. Furthermore,
                neither LT’s presenting problems, nor the treatment plan provided to LT by Florida
                Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit presented
                any risk of significant complications, morbidity, or mortality. To the contrary, LT
                did not need any significant treatment at all as a result of the accident, and the
                treatment plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Lopez, and Warheit consisted of medically unnecessary physical
                therapy services, which did not pose a significant risk to LT. Even so, Florida Spine,
                TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed GEICO for
                the initial examination using CPT code 99203, and thereby falsely represented that
                Lopez engaged in some legitimate, low complexity medical decision-making
                during the purported examination.

         (xi)   On June 10, 2019, an Insured named MJ was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in MJ’s vehicle did
                not deploy, and that MJ’s vehicle was drivable following the accident. The police
                report further indicated that MJ was not injured in the accident. In keeping with the
                fact that MJ was not seriously injured in the accident, MJ did not visit any hospital
                emergency room following the accident. To the extent that MJ suffered any health




                                                  81
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 82 of 145



                 problems at all as a result of the accident, they were of low severity. On June 12,
                 2019, Lopez purported to conduct an initial examination of MJ at Florida Spine-
                 West Broward. To the extent that Lopez performed the examination in the first
                 instance, Lopez did not retrieve, review, or analyze any significant amount of
                 medical records, diagnostic tests, or other information in connection with the
                 examination. Moreover, Lopez did not consider any significant number of
                 diagnoses or management options in connection with the examination. Instead,
                 Lopez provided MJ with substantially the same, phony, list of soft tissue injury
                 “diagnoses” that she provided to virtually every other Insured. Furthermore, neither
                 MJ’s presenting problems, nor the treatment plan provided to MJ by Florida Spine,
                 TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit presented any risk
                 of significant complications, morbidity, or mortality. To the contrary, MJ did not
                 need any significant treatment at all as a result of the accident, and the treatment
                 plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                 and Warheit consisted of medically unnecessary physical therapy services, which
                 did not pose a significant risk to MJ. Even so, Florida Spine, TCFII, Feder, Hess,
                 Fulcher, Brockelman, Lopez, and Warheit billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that Lopez engaged in some
                 legitimate, low complexity medical decision-making during the purported
                 examination.

         (xii)   On June 16, 2019, an Insured named AM was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to AM’s
                 vehicle, that the airbags in AM’s vehicle did not deploy, and that AM’s vehicle was
                 drivable following the accident. The police report further indicated that AM was
                 not injured in the accident. In keeping with the fact that AM was not seriously
                 injured in the accident, AM did not visit any hospital emergency room following
                 the accident. To the extent that AM suffered any health problems at all as a result
                 of the accident, they were of low severity. On June 21, 2019, Lopez purported to
                 conduct an initial examination of AM at Florida Spine-West Broward. To the extent
                 that Lopez performed the examination in the first instance, Lopez did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the examination. Moreover, Lopez did not
                 consider any significant number of diagnoses or management options in connection
                 with the examination. Instead, Lopez provided AM with substantially the same,
                 phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                 other Insured. Furthermore, neither AM’s presenting problems, nor the treatment
                 plan provided to AM by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Lopez, and Warheit presented any risk of significant complications, morbidity, or
                 mortality. To the contrary, AM did not need any significant treatment at all as a
                 result of the accident, and the treatment plan provided by Florida Spine, TCFII,
                 Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit consisted of medically
                 unnecessary physical therapy services, which did not pose a significant risk to AM.
                 Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and
                 Warheit billed GEICO for the initial examination using CPT code 99203, and




                                                  82
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 83 of 145



                  thereby falsely represented that Lopez engaged in some legitimate, low complexity
                  medical decision-making during the purported examination.

         (xiii)   On June 16, 2019, an Insured named GT was involved in an automobile accident.
                  The contemporaneous police report indicated that there was minor damage to GT’s
                  vehicle, that the airbags in GT’s vehicle did not deploy, and that GT’s vehicle was
                  drivable following the accident. The police report further indicated that GT was not
                  injured in the accident. In keeping with the fact that GT was not seriously injured
                  in the accident, GT did not visit any hospital emergency room following the
                  accident. To the extent that GT suffered any health problems at all as a result of
                  the accident, they were of low severity. On June 21, 2019, Lopez purported to
                  conduct an initial examination of GT at Florida Spine-West Broward. To the extent
                  that Lopez performed the examination in the first instance, Lopez did not retrieve,
                  review, or analyze any significant amount of medical records, diagnostic tests, or
                  other information in connection with the examination. Moreover, Lopez did not
                  consider any significant number of diagnoses or management options in connection
                  with the examination. Instead, Lopez provided GT with substantially the same,
                  phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                  other Insured. Furthermore, neither GT’s presenting problems, nor the treatment
                  plan provided to GT by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Lopez, and Warheit presented any risk of significant complications, morbidity, or
                  mortality. To the contrary, GT did not need any significant treatment at all as a
                  result of the accident, and the treatment plan provided by Florida Spine, TCFII,
                  Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit consisted of medically
                  unnecessary physical therapy services, which did not pose a significant risk to GT.
                  Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and
                  Warheit billed GEICO for the initial examination using CPT code 99203, and
                  thereby falsely represented that Lopez engaged in some legitimate, low complexity
                  medical decision-making during the purported examination.

         (xiv)    On June 19, 2019, an Insured named JF was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in JF’s vehicle did
                  not deploy, and that JF’s vehicle was drivable following the accident. The police
                  report further indicated that JF was not injured in the accident. In keeping with the
                  fact that JF was not seriously injured in the accident, JF did not visit any hospital
                  emergency room following the accident. To the extent that JF suffered any health
                  problems at all as a result of the accident, they were of low severity. On June 21,
                  2019, Lopez purported to conduct an initial examination of JF at Florida Spine-
                  West Broward. To the extent that Lopez performed the examination in the first
                  instance, Lopez did not retrieve, review, or analyze any significant amount of
                  medical records, diagnostic tests, or other information in connection with the
                  examination. Moreover, Lopez did not consider any significant number of
                  diagnoses or management options in connection with the examination. Instead,
                  Lopez provided JF with substantially the same, phony, list of soft tissue injury
                  “diagnoses” that she provided to virtually every other Insured. Furthermore, neither
                  JF’s presenting problems, nor the treatment plan provided to JF by Florida Spine,




                                                   83
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 84 of 145



                  TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit presented any risk
                  of significant complications, morbidity, or mortality. To the contrary, JF did not
                  need any significant treatment at all as a result of the accident, and the treatment
                  plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                  and Warheit consisted of medically unnecessary physical therapy services, which
                  did not pose a significant risk to JF. Even so, Florida Spine, TCFII, Feder, Hess,
                  Fulcher, Brockelman, Lopez, and Warheit billed GEICO for the initial examination
                  using CPT code 99203, and thereby falsely represented that Lopez engaged in some
                  legitimate, low complexity medical decision-making during the purported
                  examination.

           (xv)   On June 29, 2019, an Insured named GJ was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in GJ’s vehicle did
                  not deploy. The police report further indicated that GJ was not injured in the
                  accident. In keeping with the fact that GJ was not seriously injured in the accident,
                  GJ did not visit any hospital emergency room following the accident. To the extent
                  that GJ suffered any health problems at all as a result of the accident, they were of
                  low severity. On July 3, 2019, Lopez purported to conduct an initial examination
                  of GJ at Florida Spine-West Broward. To the extent that Lopez performed the
                  examination in the first instance, Lopez did not retrieve, review, or analyze any
                  significant amount of medical records, diagnostic tests, or other information in
                  connection with the examination. Moreover, Lopez did not consider any significant
                  number of diagnoses or management options in connection with the examination.
                  Instead, Lopez provided GJ with substantially the same, phony, list of soft tissue
                  injury “diagnoses” that she provided to virtually every other Insured. Furthermore,
                  neither GJ’s presenting problems, nor the treatment plan provided to GJ by Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit presented
                  any risk of significant complications, morbidity, or mortality. To the contrary, GJ
                  did not need any significant treatment at all as a result of the accident, and the
                  treatment plan provided by Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit consisted of medically unnecessary physical
                  therapy services, which did not pose a significant risk to GJ. Even so, Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that Lopez engaged in some legitimate, low complexity medical
                  decision-making during the purported examination.

           244.   In legitimate clinical setting, when a patient presents with a soft tissue injury such

   as a sprain or strain arising from an automobile accident, the initial standard of care is conservative

   treatment comprised of rest, ice, compression, and – if applicable – elevation of the affected body

   part.




                                                     84
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 85 of 145



          245.    It generally is inappropriate to begin administering physical therapy to a patient

   with a soft tissue injury in the immediate aftermath of the injury, before the patient has first tried

   a more conservative course of rest, ice, compression, and – if applicable – elevation of the affected

   body part.

          246.    Even so, in the claims identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess,

   Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, and the

   Chiropractic Defendants routinely directed Insureds to immediately begin a course of physical

   therapy often within days of their accident, or even on the same day of their accident, before the

   Insureds had first tried a more conservative course of rest, ice, compression, and – if applicable –

   elevation of the affected body part.

          247.    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg,

   Tort-Saade, Rivera, Crocco, Layton, and the Chiropractic Defendants routinely directed Insureds

   to immediately begin a course of physical therapy often within days of their accidents, or even on

   the same day of their accidents, because their putative initial examinations involved no legitimate

   medical decision-making whatsoever, and had pre-determined outcomes.

          248.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          249.    An individual’s age, height, weight, general physical condition, location within the

   vehicle, and the location of the impact all will affect whether, how, and to what extent an individual

   is injured in a given automobile accident.

          250.    As set forth above, in the claims identified in Exhibit “1”, virtually all of the

   Insureds who purportedly received treatment at the Florida Spine clinics were involved in




                                                    85
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 86 of 145



   relatively minor, “fender-bender” accidents, to the extent that they were involved in any actual

   accidents at all.

           251.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

           252.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

           253.    It likewise is improbable – to the point of impossibility – that two or more Insureds

   involved in the minor automobile accidents in the claims identified in Exhibit “1” would present

   for an initial examination with substantially identical symptoms, and receive substantially identical

   diagnoses, on or about the exact same date after their underlying automobile accident, often many

   weeks or months after the accident.

           254.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

   in keeping with the fact that their putative initial examinations involved no actual medical

   decision-making at all, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, Rivera, Crocco, Layton, Amar, Danieli, Englander, Lopez, and Sanon

   frequently issued substantially identical, phony “diagnoses”, on or around the same date, to more

   than one Insured involved in a single accident, and recommended a substantially identical course

   of medically unnecessary “treatment” to the Insureds.

           255.    What is more, in many instances, two or more Insureds involved in the same minor

   automobile accident would routinely not only present for an initial examination on the exact same

   date, but would also present for their purported follow-up physical therapy treatment and follow-




                                                    86
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 87 of 145



   up examinations on the exact same dates, and incredibly would often also complete their purported

   treatment on the exact same date.

          256.    It is improbable – to the point of impossibility – that any two or more Insureds

   involved in any one of the minor automobile accidents in the claims identified in Exhibit “1” would

   suddenly simultaneously be cured of their ailments on the exact same date, months after their

   motor vehicle accident.

          257.    For example:

          (i)     On July 12, 2018, two Insureds – CR and RR – were involved in the same
                  automobile accident. Thereafter – incredibly – both CR and RR presented at Florida
                  Spine-Hialeah for initial examinations by Hess on the exact same date, January 15,
                  2019. CR and RR were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that CR and RR suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Florida Spine, TCFII, Feder, Fulcher, Brockelman,
                  Hess, and Tort-Saade provided CR and RR with substantially identical sprain/strain
                  “diagnoses”.

          (ii)    On December 3, 2018, two Insureds – DB and OR – were involved in the same
                  automobile accident. Thereafter – incredibly – both DB and OR presented at Florida
                  Spine-Lake Worth for initial examinations by Layton on the exact same date,
                  January 8, 2019. DB and OR were different ages, in different physical conditions,
                  located in different positions in the vehicle, and experienced the impact from
                  different positions in the vehicle. To the extent that DB and OR suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the purported initial examinations, Florida Spine, TCFII, Feder, Fulcher,
                  Brockelman, Layton, and Hess provided DB and OR with substantially identical
                  sprain/strain “diagnoses”.

          (iii)   On December 8, 2018, two Insureds – MF and NR – were involved in the same
                  automobile accident. Thereafter – incredibly – both MF and NR presented at
                  Florida Spine-Orlando for initial examinations by Rivera on the exact same date,
                  January 29, 2019. MF and NR were different ages, in different physical conditions,
                  located in different positions in the vehicle, and experienced the impact from
                  different positions in the vehicle. To the extent that MF and NR suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the purported initial examinations, Florida Spine, TCFII, Feder, Fulcher,
                  Brockelman, Rivera, and Hess provided MF and NR with substantially identical
                  sprain/strain “diagnoses”.




                                                     87
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 88 of 145




         (iv)    On December 18, 2018, two Insureds – AS and JS – were involved in the same
                 automobile accident. Thereafter – incredibly – both AS and JS presented at Florida
                 Spine-Kendall for initial examinations by Crocco on the exact same date, February
                 13, 2019. AS and JS were different ages, in different physical conditions, located
                 in different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that AS and JS suffered any injuries at all in
                 their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Crocco, and Greenberg provided AS and JS with substantially
                 identical sprain/strain “diagnoses”.

         (v)     On December 29, 2018, three Insureds – HL, OL, and SL – were involved in the
                 same automobile accident. Thereafter – incredibly – HL, OL, and SL all presented
                 at Florida Spine-Kendall for initial examinations by Crocco on the exact same date,
                 January 18, 2018. HL, OL, and SL were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that HL, OL, and SL suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Florida Spine, TCFII, Feder, Hess,
                 Fulcher, Brockelman, Crocco, and Greenberg provided HL, OL, and SL with
                 substantially identical sprain/strain “diagnoses”.

         (vi)    On January 20, 2019, two Insureds – MF and PM – were involved in the same
                 automobile accident. Thereafter – incredibly – both MF and PM presented at
                 Florida Spine-Lake Worth for initial examinations by Rivera on the exact same
                 date, April 8, 2019. MF and PM were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that MF and PM suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the conclusion
                 of the purported initial examinations, Florida Spine, TCFII, Feder, Fulcher,
                 Brockelman, Rivera, and Hess provided MF and PM with substantially identical
                 sprain/strain “diagnoses”.

         (vii)   On January 22, 2019, two Insureds – BD and JJ – were involved in the same
                 automobile accident. Thereafter – incredibly – both BD and JJ presented at Florida
                 Spine-West Broward for initial examinations by Lopez on the exact same date,
                 January 23, 2019. BD and JJ were different ages, in different physical conditions,
                 located in different positions in the vehicle, and experienced the impact from
                 different positions in the vehicle. To the extent that BD and JJ suffered any injuries
                 at all in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Lopez, and Warheit provided BD and JJ with substantially identical
                 sprain/strain “diagnoses”, and recommended a substantially identical course of
                 medically unnecessary physical therapy treatment to both of them. What is more,
                 and in keeping with the fact that the “diagnoses” and “treatment recommendations”




                                                    88
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 89 of 145



                  that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit
                  were pre-determined and phony, BD and JJ both presented at Florida Spine-West
                  Broward on at least 35 of the exact same dates over a five month period where they
                  received substantially similar physical therapy treatment on virtually all of those
                  dates. Moreover Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez,
                  Warheit, and other providers associated with Florida Spine stopped treating BD and
                  JJ on the same day, May 22, 2019. This, despite the fact that any injuries they
                  actually did experience in their accident would have resolved differently over the
                  five months when they purportedly were treating at Florida Spine.

         (viii)   On February 1, 2019, two Insureds – IA and KA – were involved in the same
                  automobile accident. Thereafter – incredibly – both IA and KA presented at Florida
                  Spine-Kendall for initial examinations by Amar on the exact same date, February
                  11, 2019. IA and KA were different ages, in different physical conditions, located
                  in different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that IA and KA suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Amar, and Greenberg provided IA and KA with substantially identical
                  sprain/strain “diagnoses”, and recommended a substantially identical course of
                  medically unnecessary physical therapy to both of them. What is more, and in
                  keeping with the fact that the “diagnoses” and “treatment recommendations” that
                  Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                  were pre-determined and phony, IA and KA both presented at Florida Spine-
                  Kendall on at least 14 of the exact same dates over a two month period where they
                  received substantially similar physical therapy treatment on virtually all of those
                  dates. This, despite the fact that any injuries they actually did experience in their
                  accident would have resolved differently over the two months when they
                  purportedly were treating at Florida Spine.

         (ix)     On February 27, 2019, two Insureds – KM and JS – were involved in the same
                  automobile accident. Thereafter – incredibly – both KM and JS presented at Florida
                  Spine-Pompano for initial examinations on the exact same date, March 5, 2019.
                  KM and JS were different ages, in different physical conditions, located in different
                  positions in the vehicle, and experienced the impact from different positions in the
                  vehicle. To the extent that KM and JS suffered any injuries at all in their accident,
                  the injuries were different. Even so, at the conclusion of the purported initial
                  examinations, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                  and Warheit provided KM and JS with substantially identical sprain/strain
                  “diagnoses”, and recommended a substantially identical course of medically
                  unnecessary physical therapy treatment to both of them. What is more, and in
                  keeping with the fact that the “diagnoses” and “treatment recommendations” that
                  Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit
                  were pre-determined and phony, KM and JS both presented at Florida Spine-
                  Kendall on at least 11 of the exact same dates over a one month period where they
                  received substantially similar physical therapy treatment on virtually all of those




                                                   89
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 90 of 145



                 dates. This, despite the fact that any injuries they actually did experience in their
                 accident would have resolved differently over the time period when they
                 purportedly were treating at Florida Spine.

         (x)     On March 2, 2019, two Insureds – HJ and EJ – were involved in the same
                 automobile accident. Thereafter – incredibly – both HJ and EJ presented at Florida
                 Spine-Pompano for initial examinations on the exact same date, March 13, 2019.
                 HJ and EJ were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that HJ and EJ suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                 and Warheit provided HJ and EJ with substantially identical sprain/strain
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary physical therapy treatment to both of them. What is more, and in
                 keeping with the fact that the “diagnoses” and “treatment recommendations” that
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit
                 to HJ and EJ were pre-determined and phony, Florida Spine, TCFII, Feder, Hess,
                 Fulcher, Brockelman, Englander, and Warheit stopped treating HJ and EJ on the
                 same day, March 18, 2019. This, despite the fact that any injuries they actually did
                 experience in their accident would have resolved differently over the period of time
                 when they purportedly were treating at Florida Spine.

         (xi)    On March 2, 2019, three Insureds – YB, EL, and AB – were involved in the same
                 automobile accident. Thereafter – incredibly – YB, EL, and AB all presented at
                 Florida Spine-Pompano for initial examinations by Englander on the exact same
                 date, March 6, 2019. YB, EL, and AB were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that YB, EL, and AB suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Florida Spine, TCFII, Feder, Hess,
                 Fulcher, Brockelman, Englander, and Warheit provided YB, EL, and AB with
                 substantially identical sprain/strain “diagnoses”, and recommended a substantially
                 identical course of medically unnecessary physical therapy treatment to all of them.
                 What is more, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Englander, and Warheit provided to YB, EL, and AB were pre-determined and
                 phony, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander,
                 Warheit, and other providers associated with Florida Spine stopped treating YB and
                 AB on the same day, April 24, 2019. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 month and a half when they purportedly were treating at Florida Spine.

         (xii)   On March 6, 2019, two Insureds – FD and NG – were involved in the same
                 automobile accident. Thereafter – incredibly – both FD and NG presented at
                 Florida Spine-West Broward for initial examinations by Lopez on the exact same




                                                  90
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 91 of 145



                  date, March 7, 2019. FD and NG were different ages, in different physical
                  conditions, located in different positions in the vehicle, and experienced the impact
                  from different positions in the vehicle. To the extent that FD and NG suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez and Warheit provided FD and NG with substantially identical
                  sprain/strain “diagnoses”, and recommended a substantially identical course of
                  medically unnecessary physical therapy and chiropractic treatment to both of them.

         (xiii)   On March 8, 2019, two Insureds – BC and ML – were involved in the same
                  automobile accident. Thereafter – incredibly – both BC and ML presented at
                  Florida Spine-Fort Myers for initial examinations by Layton on the exact same date,
                  July 10, 2019. BC and ML were different ages, in different physical conditions,
                  located in different positions in the vehicle, and experienced the impact from
                  different positions in the vehicle. To the extent that BC and ML suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the conclusion
                  of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Layton, and Greenberg provided BC and ML with substantially
                  identical sprain/strain “diagnoses”.

         (xiv)    On March 29, 2019, two Insureds – JP and AW – were involved in the same
                  automobile accident. Thereafter – incredibly – both JP and AW presented at Florida
                  Spine-Kendall for initial examinations by Amar on the exact same date, April 8,
                  2019. JP and AW were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that JP and AW suffered any injuries at all in
                  their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Amar, and Greenberg provided JP and AW with substantially
                  identical sprain/strain “diagnoses”, and recommended a substantially identical
                  course of medically unnecessary physical therapy and chiropractic treatment to
                  both of them. What is more, and in keeping with the fact that the “diagnoses” and
                  “treatment recommendations” that Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Amar, and Greenberg were pre-determined and phony, JP and AW
                  both presented at Florida Spine-Kendall on at least 7 of the exact same dates over
                  a two month period where they received substantially similar physical therapy
                  treatment on virtually all of those dates. Moreover, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, Amar, Greenberg, and other providers associated with
                  Florida Spine stopped treating JP and AW on the same day, June 7, 2019. This,
                  despite the fact that any injuries they actually did experience in their accident would
                  have resolved differently over the two months when they purportedly were treating
                  at Florida Spine.

         (xv)     On April 7, 2019, two Insureds – WD and MF – were involved in the same
                  automobile accident. Thereafter – incredibly – both WD and MF presented at
                  Florida Spine-Pompano for initial examinations by Englander on the exact same




                                                     91
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 92 of 145



                 date, June 28, 2019. WD and MF were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that WD and MF suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the conclusion
                 of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Englander, and Warheit provided WD and MF with substantially
                 identical sprain/strain “diagnoses”, and recommended a substantially identical
                 course of medically unnecessary physical therapy and chiropractic treatment to
                 both of them.

         (xvi)   On April 14, 2019, two Insureds – CB and JB – were involved in the same
                 automobile accident. Thereafter – incredibly – both CB and JB presented at Florida
                 Spine-North Miami for initial examinations by Sanon on the exact same date, April
                 22, 2019. CB and JB were different ages, in different physical conditions, located
                 in different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that CB and JB suffered any injuries at all in
                 their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Sanon, and Tort-Saade provided CB and JB with substantially
                 identical sprain/strain “diagnoses”, and recommended a substantially identical
                 course of medically unnecessary physical therapy treatment to both of them. What
                 is more, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Englander, and Tort-Saade were pre-determined and phony, CB and JB both
                 presented at Florida Spine-North Miami on at least 14 of the exact same dates over
                 a two month period where they received substantially similar physical therapy
                 treatment on virtually all of those dates. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 two months when they purportedly were treating at Florida Spine.

         (xvii) On May 13, 2019, three Insureds – JC, JD, and JS – were involved in the same
                automobile accident. Thereafter – incredibly – JC, JD, and JS all presented at
                Florida Spine-Kendall for initial examinations by Amar on the exact same date,
                May 14, 2019. JC, JD, and JS were different ages, in different physical conditions,
                located in different positions in the vehicle, and experienced the impact from
                different positions in the vehicle. To the extent that JC, JD, and JS suffered any
                injuries at all in their accident, the injuries were different. Even so, at the conclusion
                of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Amar, and Greenberg provided JC, JD, and JS with substantially
                identical sprain/strain “diagnoses”, and recommended a substantially identical
                course of medically unnecessary physical therapy treatment to all of them. What is
                more, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and
                Greenberg stopped treating JC and JS on the exact same date, September 6, 2019.
                This, despite the fact that any injuries they actually did experience in their accident
                would have resolved differently over the two months when they purportedly were
                treating at Florida Spine.




                                                    92
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 93 of 145




         (xviii) On May 26, 2019, two Insureds – TB and LR – were involved in the same
                 automobile accident. Thereafter – incredibly – both TB and LR presented at Florida
                 Spine-Margate for initial examinations by Danieli on the exact same date, May 30,
                 2019. TB and LR were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that TB and LR suffered any injuries at all in
                 their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Danieli, and Warheit provided TB and LR with substantially identical
                 sprain/strain “diagnoses”.

         (xix)   On June 8, 2019, two Insureds – DD and WD – were involved in the same
                 automobile accident. Thereafter – incredibly – both DD and WD presented at
                 Florida Spine-North Miami for initial examinations by Sanon on the exact same
                 date, June 24, 2019. DD and WD were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that DD and WD suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the conclusion
                 of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Sanon, and Tort-Saade provided DD and WD with substantially
                 identical sprain/strain “diagnoses”, and recommended a substantially identical
                 course of medically unnecessary physical therapy treatment to both of them. What
                 is more, and in keeping with the fact that the “diagnoses” and “treatment
                 recommendations” that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Sanon, and Tort-Saade were pre-determined and phony, DD and WD both
                 presented at Florida Spine-North Miami on at least 26 of the exact same dates over
                 a five month period where they received substantially similar physical therapy
                 treatment on virtually all of those dates. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 five months when they purportedly were treating at Florida Spine. Moreover
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, Tort-Saade, and
                 other providers associated with Florida Spine stopped treating DD and WD on the
                 exact same date, September 9, 2019. This, despite the fact that any injuries they
                 actually did experience in their accident would have resolved differently over the
                 five months when they purportedly were treating at Florida Spine.

         (xx)    On June 9, 2019, two Insureds – SJ and DR– were involved in the same automobile
                 accident. Thereafter – incredibly – both SJ and DR presented at Florida Spine-Fort
                 Myers for initial examinations by Layton on the exact same date, August 7, 2019.
                 SJ and DR were different ages, in different physical conditions, located in different
                 positions in the vehicle, and experienced the impact from different positions in the
                 vehicle. To the extent that SJ and DR suffered any injuries at all in their accident,
                 the injuries were different. Even so, at the conclusion of the purported initial
                 examinations, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Layton,
                 and Greenberg provided SJ and DR with substantially identical sprain/strain




                                                    93
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 94 of 145



                 “diagnoses”.

         (xxi)   On August 16, 2019, three Insureds – HL, AP, and EP – were involved in the same
                 automobile accident. Thereafter – incredibly –HL, AP, and EP all presented at
                 Florida Spine-North Miami for initial examinations by Sanon on the exact same
                 date, August 19, 2019. HL, AP, and EP were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that HL, AP, and EP suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Florida Spine, TCFII, Feder, Hess,
                 Fulcher, Brockelman, Sanon, and Tort-Saade provided HL, AP, and EP with
                 substantially identical sprain/strain “diagnoses”, and recommended a substantially
                 identical course of medically unnecessary physical therapy treatment to all of them.

         (xxii) On August 30, 2019, two Insureds – YD and TS – were involved in the same
                automobile accident. Thereafter – incredibly – both YD and TS presented at Florida
                Spine-North Miami for initial examinations by Sanon on the exact same date,
                September 12, 2019. YD and TS were different ages, in different physical
                conditions, located in different positions in the vehicle, and experienced the impact
                from different positions in the vehicle. To the extent that YD and TS suffered any
                injuries at all in their accident, the injuries were different. Even so, at the conclusion
                of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Sanon, and Tort-Saade provided YD and TS with substantially
                identical sprain/strain “diagnoses”, and recommended a substantially identical
                course of medically unnecessary physical therapy and chiropractic treatment to
                both of them. What is more, and in keeping with the fact that the “diagnoses” and
                “treatment recommendations” that Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Sanon, and Tort-Saade were pre-determined and phony, YD and TS
                both presented at Florida Spine-North Miami on at least 20 of the exact same dates
                over a one and a half month period where they received substantially similar
                physical therapy treatment on virtually all of those dates. This, despite the fact that
                any injuries they actually did experience in their accident would have resolved
                differently over the one and a half months when they purportedly were treating at
                Florida Spine.

         (xxiii) On August 31, 2019, two Insureds – MC and MP – were involved in the same
                 automobile accident. Thereafter – incredibly – both MC and MP presented at
                 Florida Spine-Margate for initial examinations by Danieli on the exact same date,
                 September 3, 2019. MC and MP were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that MC and MP suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the conclusion
                 of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Danieli, and Warheit provided MC and MP with substantially
                 identical sprain/strain “diagnoses”.




                                                    94
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 95 of 145



          (xxiv) On September 11, 2019 two Insureds – HN and QN – were involved in the same
                 automobile accident. Thereafter – incredibly – both HN and QN presented at
                 Florida Spine-Coral Springs for initial examinations by Danieli on the exact same
                 date, September 20, 2019. HN and QN were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the impact
                 from different positions in the vehicle. To the extent that HN and QN suffered any
                 injuries at all in their accident, the injuries were different. Even so, at the conclusion
                 of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Danieli, and Warheit provided HN and QN with substantially
                 identical sprain/strain “diagnoses”, and recommended a substantially identical
                 course of medically unnecessary physical therapy and chiropractic treatment to
                 both of them.

          (xxv) On September 26, 2019, two Insureds – DK and LK – were involved in the same
                automobile accident. Thereafter – incredibly – both DK and LK presented at Florida
                Spine-Margate for initial examinations by Danieli on the exact same date,
                September 30, 2019. DK and LK were different ages, in different physical
                conditions, located in different positions in the vehicle, and experienced the impact
                from different positions in the vehicle. To the extent that DK and LK suffered any
                injuries at all in their accident, the injuries were different. Even so, at the conclusion
                of the purported initial examinations, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Danieli, and Warheit provided DK and LK with substantially identical
                sprain/strain “diagnoses”, and recommended a substantially identical course of
                medically unnecessary physical therapy and chiropractic treatment to both of them.

          258.    These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, Rivera, Crocco, Layton, and the Chiropractic Defendants routinely

   inserted false “diagnoses” in their initial examination reports in order to create the false impression

   that the initial examinations required some legitimate medical decision-making, and in order to

   create a false justification for the other Fraudulent Services that they purported to provide to the

   Insureds, including medically unnecessary follow-up examinations and physical therapy services.

          259.    To the extent that the Insureds in the claims identified in Exhibit “1” ever had any

   genuine medical problems at all as the result of their minor automobile accidents, the problems

   virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

          260.    The diagnosis and treatment of these ordinary sprains and strains did not require




                                                     95
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 96 of 145



   any “low complexity” medical decision-making on the part of Florida Spine, TCFII, Feder, Hess,

   Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, the Chiropractic

   Defendants, or any other health care providers associated with Florida Spine.

          261.    To the contrary, the initial examinations did not involve any legitimate medical

   decision-making at all, because the purported “results” of the examinations were pre-determined,

   phony, and designed to provide a false justification for the laundry-list of other Fraudulent Services

   that the Defendants purported to provide.

          262.    In the claims for initial examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, and the Chiropractic Defendants routinely falsely represented that the initial examinations

   involved medical decision-making of low complexity in order to provide a false basis to bill for

   the initial examinations under CPT code 99203, because CPT code 99203 is reimbursable at a

   higher rate than examinations that do not require low complexity medical decision-making.

          263.    In the claims for initial examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, and the Chiropractic Defendants routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:

          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-identical, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of
                  the examinations; and




                                                    96
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 97 of 145



          (iii)   Florida Spine never was eligible to collect PIP Benefits in connection with the
                  examinations in the first instance, inasmuch as it unlawfully was operated without
                  a legitimate medical director.

          264.    In this context, Warheit, Hess, Greenberg, and Tort-Saade – who at all relevant

   times purported to serve as the “medical directors” of the Florida Spine clinics – did not, and could

   not have, “[c]onduct[ed] systematic reviews of clinic billings to ensure that the billings are not

   fraudulent or unlawful.” See Fla. Stat. § 400.9935(1).

          265.    Had Warheit, Greenberg, Hess, and Tort-Saade actually fulfilled their statutory role

   as the medical directors at the Florida Spine clinics, they would have noted – among other things

   – that the Defendants routinely fraudulently represented in Florida Spine’s billing that the putative

   initial examinations were legitimately and lawfully performed and billed to GEICO.

          266.    Warheit, Hess, Greenberg, and Tort-Saade failed to do so, because they never

   actually served as legitimate medical directors at the Florida Spine clinics in the first instance.

   2.     The Fraudulent Charges for Follow-Up Examinations

          267.    In addition to their fraudulent initial examinations, Florida Spine, TCFII, Feder,

   Hess, Fulcher, and Brockelman and – depending on the Florida Spine clinic at issue – Crocco,

   Layton, Warheit, Hess, Tort-Saade, Rivera, a/d/or one of the Chiropractic Defendants, purported

   to subject the Insureds in the claims identified in Exhibit “1” to multiple, fraudulent follow-up

   examination(s) during the course of their fraudulent treatment and billing protocol.

          268.    As set forth in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, Amar, Englander, Lopez,

   and Sanon then routinely billed the follow-up examinations to GEICO under CPT code 99213,

   virtually always resulting in charges ranging from $193.00 to $500.00 for each follow-up

   examination they purported to provide.




                                                     97
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 98 of 145



           269.    In the claims for follow-up examinations identified in Exhibit “1”, the charges for

   the follow-up examinations were fraudulent in that they misrepresented Florida Spine’s eligibility

   to collect PIP Benefits in the first instance.

           270.    In fact, and as set forth above, Florida Spine never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

   Clinic Act.

           271.    As set forth below, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, Amar, Englander, Lopez, and Sanon’s

   charges for the follow-up examinations identified in Exhibit “1” also were fraudulent in that they

   misrepresented the nature and extent of the follow-up examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           272.    Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

   examination typically requires that the patient present with problems of low to moderate severity.

           273.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as problems of low to moderate severity, and thereby justify the use of CPT

   code 99213 to bill for a follow-up patient examination. For example:

           (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                   fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

           (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                   (Gastroenterology)

           (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post total
                   colectomy for chronic ulcerative colitis, presents for increased irritation at his
                   stoma. (General Surgery)

           (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                   female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)




                                                    98
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 99 of 145



          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                  in insulin requirement. (Internal Medicine/Nephrology)

          (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic asthma,
                  on steroid and bronchodilator therapy. (Pulmonary Medicine)

          (vii)   Office visit with 80-year-old female established patient, for follow-up osteoporosis,
                  status-post compression fractures. (Rheumatology)

          274.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

   examination typically are problems that pose some ongoing, real threat to the patient’s health.

          275.    By contrast, and as set forth above, to the limited extent that the Insureds in the

   claims identified in Exhibit “1” suffered any injuries at all in their minor automobile accidents, the

   injuries were garden-variety soft tissue injuries such as sprains and strains.

          276.    In keeping with the fact that the Insureds in the claims identified in Exhibit “1”

   almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

   sprains and strains, in many of the claims identified in Exhibit “1” the Insureds did not seek

   treatment at any hospital as the result of their accidents.

          277.    To the limited extent that the Insureds did report to a hospital after their accidents,

   they virtually always were briefly observed on an outpatient basis and then sent on their way after

   a few hours with, at most, a minor sprain or strain diagnosis.

          278.    Furthermore, in the substantial majority of cases, contemporaneous police reports

   indicated that the Insureds’ vehicles were drivable following the accidents, and that no one was

   seriously injured in the underlying accidents, or injured at all.

          279.    Ordinary strains and sprains virtually always resolve after a short course of

   conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.




                                                     99
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 100 of 145



          280.    By the time the Insureds in the claims identified in Exhibit “1” presented at the

   Florida Spine clinics for the putative follow-up examinations, the Insureds either did not have any

   genuine presenting problems at all as the result of their automobile accidents, or their presenting

   problems were minimal.

          281.    Even so, in the claims for follow-up examinations identified in Exhibit “1”, Florida

   Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera,

   Crocco, Layton, Amar, Englander, Lopez, and Sanon routinely billed for their putative follow-up

   examinations under CPT code 99213 and thereby falsely represented that the Insureds continued

   to suffer from presenting problems of low to moderate severity at the time of the purported follow-

   up examinations.

          282.    For example:

          (i)     On November 29, 2017, an Insured named BG was involved in an automobile
                  accident. The contemporaneous police report indicated that BG was not seriously
                  injured in the accident. In keeping with the fact that BG was not seriously injured
                  in the accident, BG did not visit any hospital emergency room following the
                  accident. To the extent that BG suffered any health problems at all as a result of the
                  accident, they were of low or minimal severity at the outset, and had resolved within
                  a few weeks of the accident. Even so, following a purported follow-up examination
                  of BG by Layton at Florida Spine-Kendall on June 20, 2019, Florida Spine, TCFII,
                  Feder, Hess, Fulcher, Brockelman, Layton, and Greenberg billed GEICO for the
                  follow-up examination using CPT code 99213 and thereby falsely represented that
                  BG presented with problems of low to moderate severity.

          (ii)    On May 14, 2018, an Insured named SJ was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in SJ’s vehicle did
                  not deploy, and that SJ’s vehicle was drivable following the accident. The police
                  report further indicated that SJ was not injured in the accident. In keeping with the
                  fact that SJ was not seriously injured in the accident, SJ did not visit any hospital
                  emergency room following the accident. To the extent that SJ suffered any health
                  problems at all as a result of the accident, they were of low or minimal severity at
                  the outset, and had resolved within a few weeks of the accident. Even so, following
                  a purported follow-up examination of SJ by Hess at Florida Spine-Coral Springs on
                  January 10, 2019, Florida Spine, TCFII, Feder, Fulcher, Brockelman, Hess, and
                  Warheit billed GEICO for the follow-up examination using CPT code 99213 and
                  thereby falsely represented that SJ presented with problems of low to moderate




                                                   100
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 101 of 145



                 severity.

         (iii)   On July 5, 2018, an Insured named OB was involved in an automobile accident.
                 The contemporaneous police report indicated that that there was minor damage to
                 the other vehicle, that the airbags in OB’s vehicle did not deploy, and that OB’s
                 vehicle was drivable following the accident. The police report further indicated that
                 OB was not injured in the accident. In keeping with the fact that OB was not
                 seriously injured in the accident, OB did not visit any hospital emergency room
                 following the accident. To the extent that OB suffered any health problems at all as
                 a result of the accident, they were of low or minimal severity at the outset, and had
                 resolved within a few weeks of the accident. Even so, following a purported follow-
                 up examination of OB by Warheit at Florida Spine-Coral Springs on May 24, 2019,
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit billed
                 GEICO for the follow-up examination using CPT code 99213 and thereby falsely
                 represented that OB presented with problems of low to moderate severity.

         (iv)    On August 1, 2018, an Insured named AC was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in AC’s vehicle did
                 not deploy, and that AC’s vehicle was drivable following the accident. The police
                 report further indicated that AC was not injured in the accident. In keeping with the
                 fact that AC was not seriously injured in the accident, AC did not visit any hospital
                 emergency room following the accident. To the extent that AC suffered any health
                 problems at all as a result of the accident, they were of low severity at the outset,
                 and had resolved within a few weeks of the accident. Even so, following a purported
                 follow-up examination of AC by Lopez at Florida Spine-West Broward on
                 February 15, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Lopez, and Warheit billed GEICO for the follow-up examination using CPT code
                 99213 and thereby falsely represented that AC presented with problems of low to
                 moderate severity. Subsequently, after an additional purported follow-up
                 examination of AC by Layton at Florida Spine-Coral Springs on March 21, 2019,
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Layton and Warheit billed
                 GEICO for an additional follow-up examination using CPT code 99213 and thereby
                 falsely represented that AC presented with problems of low to moderate severity.

         (v)     On September 24, 2018, an Insured named KN was involved in an automobile
                 accident. The contemporaneous police report indicated that there was minor
                 damage to KN’s vehicle, that there was minor damage to the other vehicle, that the
                 airbags in KN’s vehicle did not deploy, and that KN’s vehicle was drivable
                 following the accident. The police report further indicated that KN was not injured
                 in the accident. In keeping with the fact that KN was not seriously injured in the
                 accident, KN did not visit any hospital emergency room following the accident. To
                 the extent that KN suffered any health problems at all as a result of the accident,
                 they were of low or minimal severity at the outset, and had resolved within a few
                 weeks of the accident. Even so, following a purported follow-up examination of
                 KN by Warheit at Florida Spine-Hialeah on January 9, 2019, Florida Spine, TCFII,
                 Feder, Hess, Fulcher, Brockelman, Warheit, and Tort-Saade billed GEICO for the




                                                 101
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 102 of 145



                  follow-up examination using CPT code 99213 and thereby falsely represented that
                  KN presented with problems of low to moderate severity. Subsequently, after an
                  additional purported follow-up examination of KN by Sanon at Florida Spine-North
                  Miami on January 31, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Sanon, and Tort-Saade billed GEICO for an additional follow-up
                  examination using CPT code 99213 and thereby falsely represented that KN
                  presented with problems of low to moderate severity.

         (vi)     On January 8, 2019, an Insured named MD was involved in an automobile accident.
                  The contemporaneous police report indicated that the airbags in MD’s vehicle did
                  not deploy, and that MD’s vehicle was drivable following the accident. The police
                  report further indicated that MD was not seriously injured in the accident. In
                  keeping with the fact that MD was not seriously injured in the accident, MD did
                  not visit any hospital emergency room following the accident. To the extent that
                  MD suffered any health problems at all as a result of the accident, they were of low
                  or minimal severity at the outset, and had resolved within a few weeks of the
                  accident. Even so, following a purported follow-up examination of MD by Hess at
                  Florida Spine-Coral Springs on February 7, 2019, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, and Warheit billed GEICO for the follow-up
                  examination using CPT code 99213 and thereby falsely represented that MD
                  presented with problems of low to moderate severity. Subsequently, after an
                  additional purported follow-up examination of MD by Lopez at Florida Spine-West
                  Broward on May 30, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Lopez, and Warheit billed GEICO for an additional follow-up
                  examination using CPT code 99213 and thereby falsely represented that MD
                  presented with problems of low to moderate severity.

         (vii)    On January 8, 2019, an Insured named AC was involved in an automobile accident.
                  The contemporaneous police report indicated that AC was not seriously injured in
                  the accident. In keeping with the fact that AC was not seriously injured in the
                  accident, AC did not visit any hospital emergency room following the accident. To
                  the extent that AC suffered any health problems at all as a result of the accident,
                  they were of low or minimal severity at the outset, and had resolved within a few
                  weeks of the accident. Even so, following a purported follow-up examination of
                  AC by Rivera at Florida Spine-Kendall on February 19, 2019, Florida Spine, TCFII,
                  Feder, Hess, Fulcher, Brockelman, Rivera, and Greenberg billed GEICO for the
                  follow-up examination using CPT code 99213 and thereby falsely represented that
                  AC presented with problems of low to moderate severity. Subsequently, after an
                  additional purported follow-up examination of AC by Amar at Florida Spine-
                  Kendall on March 14, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Amar, and Greenberg billed GEICO for an additional follow-up
                  examination using CPT code 99213 and thereby falsely represented that AC
                  presented with problems of low to moderate severity.

         (viii)   On January 11, 2019, an Insured named CT was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in CT’s




                                                  102
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 103 of 145



                vehicle did not deploy, and that CT’s vehicle was drivable following the accident.
                The police report further indicated that CT was not injured in the accident. In
                keeping with the fact that CT was not seriously injured in the accident, CT did not
                visit any hospital emergency room following the accident. To the extent that CT
                suffered any health problems at all as a result of the accident, they were of low or
                minimal severity at the outset, and had resolved within a few weeks of the accident.
                Even so, following a purported follow-up examination of CT by Hess at Florida
                Spine-Coral Springs on February 7, 2019, Florida Spine, TCFII, Feder, Hess,
                Fulcher, Brockelman, and Warheit billed GEICO for the follow-up examination
                using CPT code 99213 and thereby falsely represented that CT presented with
                problems of low to moderate severity. Subsequently, after an additional purported
                follow-up examination of CT by Englander at Florida Spine-Pompano on April 19,
                2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander and
                Warheit billed GEICO for an additional follow-up examination using CPT code
                99213 and thereby falsely represented that CT presented with problems of low to
                moderate severity.

         (ix)   On January 13, 2019, an Insured named TA was involved in an automobile
                accident. The contemporaneous police report indicated that there was minor
                damage to TA’s vehicle, that there was minor damage to the other vehicle, that the
                airbags in TA’s vehicle did not deploy, and that TA’s vehicle was drivable
                following the accident. The police report further indicated that TA was not injured
                in the accident. In keeping with the fact that TA was not seriously injured in the
                accident, TA did not visit any hospital emergency room following the accident. To
                the extent that TA suffered any health problems at all as a result of the accident,
                they were of low or minimal severity at the outset, and had resolved within a few
                weeks of the accident. Even so, following a purported follow-up examination of
                TA by Rivera at Florida Spine-Hialeah on March 14, 2019, Florida Spine, TCFII,
                Feder, Hess, Fulcher, Brockelman, Rivera, and Tort-Saade billed GEICO for the
                follow-up examination using CPT code 99213 and thereby falsely represented that
                TA presented with problems of low to moderate severity. Subsequently, after an
                additional purported follow-up examination of TA by Sanon at Florida Spine-North
                Miami on March 29, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Sanon, and Tort-Saade billed GEICO for an additional follow-up
                examination using CPT code 99213 and thereby falsely represented that TA
                presented with problems of low to moderate severity.

         (x)    On January 13, 2019, an Insured named NR was involved in an automobile
                accident. The contemporaneous police report indicated that the airbags in NR’s
                vehicle did not deploy, and that NR’s vehicle was drivable following the accident.
                The police report further indicated that NR was not seriously injured in the accident.
                In keeping with the fact that NR was not seriously injured in the accident, NR did
                not visit any hospital emergency room following the accident. To the extent that
                NR suffered any health problems at all as a result of the accident, they were of low
                or minimal severity at the outset, and had resolved within a few weeks of the
                accident. Even so, following a purported follow-up examination of NR by Warheit




                                                 103
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 104 of 145



                  at Florida Spine-Coral Springs on February 26, 2019, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, and Warheit billed GEICO for the follow-up
                  examination using CPT code 99214 and thereby falsely represented that NR
                  presented with problems of moderate to high severity. Subsequently, after an
                  additional purported follow-up examination of NR by Englander at Florida Spine-
                  Pompano on April 19, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Englander, and Warheit billed GEICO for an additional follow-up
                  examination using CPT code 99213 and thereby falsely represented that NR
                  presented with problems of low to moderate severity.

         (xi)     On January 23, 2019, an Insured named KC was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in KC’s
                  vehicle did not deploy, and that KC’s vehicle was drivable following the accident.
                  The police report further indicated that KC was not injured in the accident. In
                  keeping with the fact that KC was not seriously injured in the accident, KC did not
                  visit any hospital emergency room following the accident. To the extent that KC
                  suffered any health problems at all as a result of the accident, they were of low or
                  minimal severity at the outset, and had resolved within a few weeks of the accident.
                  Even so, following a purported follow-up examination of KC by Crocco at Florida
                  Spine-Kendall on April 17, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Crocco, and Greenberg billed GEICO for the follow-up examination
                  using CPT code 99213 and thereby falsely represented that KC presented with
                  problems of low to moderate severity.

         (xii)    On February 11, 2019, an Insured named TJ was involved in an automobile
                  accident. The contemporaneous police report indicated that there was no damage
                  to TJ’s vehicle, that there was no damage to the other vehicle, that the airbags in
                  TJ’s vehicle did not deploy, and that TJ’s vehicle was drivable following the
                  accident. The police report further indicated that TJ was not seriously injured in the
                  accident. In keeping with the fact that TJ was not seriously injured in the accident,
                  TJ did not visit any hospital emergency room following the accident. To the extent
                  that TJ suffered any health problems at all as a result of the accident, they were of
                  low or minimal severity at the outset, and had resolved within a few weeks of the
                  accident. Even so, following a purported follow-up examination of TJ by Warheit
                  at Florida Spine-Coral Springs on March 21, 2019, Florida Spine, TCFII, Feder,
                  Hess, Fulcher, Brockelman, and Warheit billed GEICO for the follow-up
                  examination using CPT code 99213 and thereby falsely represented that TJ
                  presented with problems of low to moderate severity.

         (xiii)   On February 13, 2019, an Insured named SC was involved in an automobile
                  accident. The contemporaneous police report indicated that the airbags in SC’s
                  vehicle did not deploy, and that SC’s vehicle was drivable following the accident.
                  The police report further indicated that SC was not injured in the accident. In
                  keeping with the fact that SC was not seriously injured in the accident, SC did not
                  visit any hospital emergency room following the accident. To the extent that SC
                  suffered any health problems at all as a result of the accident, they were of low or




                                                   104
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 105 of 145



                 minimal severity at the outset, and had resolved within a few weeks of the accident.
                 Even so, following a purported follow-up examination of SC by Amar at Florida
                 Spine-Kendall on May 17, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Amar, and Greenberg billed GEICO for the follow-up examination
                 using CPT code 99213 and thereby falsely represented that SC presented with
                 problems of low to moderate severity

         (xiv)   On February 27, 2019, an Insured named HS was involved in an automobile
                 accident. The contemporaneous police report indicated that the airbags in HS’s
                 vehicle did not deploy, and that HS’s vehicle was drivable following the accident.
                 The police report further indicated that HS was not injured in the accident. In
                 keeping with the fact that HS was not seriously injured in the accident, HS did not
                 visit any hospital following the accident. To the extent that HS suffered any health
                 problems at all as a result of the accident, they were of low or minimal severity at
                 the outset, and had resolved within a few weeks of the accident. Even so, following
                 a purported follow-up examination of HS by Warheit at Florida Spine-Coral
                 Springs on April 2, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 and Warheit billed GEICO for the follow-up examination using CPT code 99213
                 and thereby falsely represented that HS presented with problems of low to moderate
                 severity.

         (xv)    On June 7, 2019, an Insured named CT was involved in an automobile accident.
                 The contemporaneous police report indicated that CT’s vehicle was drivable
                 following the accident. The police report further indicated that CT was not seriously
                 injured in the accident. In keeping with the fact that CT was not seriously injured
                 in the accident, CT did not visit any hospital emergency room following the
                 accident. To the extent that CT suffered any health problems at all as a result of the
                 accident, they were of low or minimal severity at the outset, and had resolved within
                 a few weeks of the accident. Even so, following a purported follow-up examination
                 of CT by Warheit at Florida Spine-Coral Springs on July 8, 2019, Florida Spine,
                 TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit billed GEICO for the
                 follow-up examination using CPT code 99213 and thereby falsely represented that
                 CT presented with problems of low to moderate severity. Subsequently, after an
                 additional purported follow-up examination of CT by Lopez at Florida Spine-West
                 Hollywood on August 14, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Lopez, and Warheit billed GEICO for an additional follow-up
                 examination using CPT code 99213 and thereby falsely represented that CT
                 presented with problems of low to moderate severity.

         (xvi)   On June 16, 2019, an Insured named GT was involved in an automobile accident.
                 The contemporaneous police report indicated that there was minor damage to GT’s
                 vehicle, that the airbags in GT’s vehicle did not deploy, and that GT’s vehicle was
                 drivable following the accident. The police report further indicated that GT was not
                 injured in the accident. In keeping with the fact that GT was not seriously injured
                 in the accident, GT did not visit any hospital emergency room following the
                 accident. To the extent that GT suffered any health problems at all as a result of the




                                                  105
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 106 of 145



                 accident, they were of low or minimal severity at the outset, and had resolved within
                 a few weeks of the accident. Even so, following a purported follow-up examination
                 of GT by Hess at Florida Spine-Coral Springs on July 18, 2019, Florida Spine,
                 TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit billed GEICO for the
                 follow-up examination using CPT code 99213 and thereby falsely represented that
                 GT presented with problems of low to moderate severity. Subsequently, after an
                 additional purported follow-up examination of GT by Warheit at Florida Spine-
                 Coral Springs on August 15, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, and Warheit billed GEICO for an additional follow-up examination
                 using CPT code 99213 and thereby falsely represented that GT presented with
                 problems of low to moderate severity.

         (xvii) On June 29, 2019, an Insured named GJ was involved in an automobile accident.
                The contemporaneous police report indicated that the airbags in GJ’s vehicle did
                not deploy. The police report further indicated that GJ was not seriously injured in
                the accident. In keeping with the fact that GJ was not seriously injured in the
                accident, GJ did not visit any hospital emergency room following the accident. To
                the extent that GJ suffered any health problems at all as a result of the accident,
                they were of low or minimal severity at the outset, and had resolved within a few
                weeks of the accident. Even so, following a purported follow-up examination of GJ
                by Crocco at Florida Spine-Coral Springs on August 5, 2019, Florida Spine, TCFII,
                Feder, Hess, Fulcher, Brockelman, Crocco, and Warheit billed GEICO for the
                follow-up examination using CPT code 99213 and thereby falsely represented that
                GJ presented with problems of low to moderate severity. Subsequently, after an
                additional purported follow-up examination of GJ by Warheit at Florida Spine-
                Coral Springs on September 24, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, and Warheit billed GEICO for an additional follow-up examination
                using CPT code 99213 and thereby falsely represented that GJ presented with
                problems of low to moderate severity.

         (xviii) On June 10, 2019, an Insured named MJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in MJ’s vehicle did
                 not deploy, and that MJ’s vehicle was drivable following the accident. The police
                 report further indicated that MJ was not injured in the accident. In keeping with the
                 fact that MJ was not seriously injured in the accident, MJ did not visit any hospital
                 emergency room following the accident. To the extent that MJ suffered any health
                 problems at all as a result of the accident, they were of low or minimal severity at
                 the outset, and had resolved within a few weeks of the accident. Even so, following
                 a purported follow-up examination of MJ by Layton at Florida Spine-Coral Springs
                 on July 12, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Layton,
                 and Warheit billed GEICO for the follow-up examination using CPT code 99213
                 and thereby falsely represented that MJ presented with problems of low to moderate
                 severity.

         (xix)   On June 24, 2019, an Insured named CJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the airbags in CJ’s vehicle did




                                                 106
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 107 of 145



                  not deploy, and that CJ’s vehicle was drivable following the accident. The police
                  report further indicated that CJ was not seriously injured in the accident. In keeping
                  with the fact that CJ was not seriously injured in the accident, CJ did not visit any
                  hospital emergency room following the accident. To the extent that CJ suffered any
                  health problems at all as a result of the accident, they were of low or minimal
                  severity at the outset, and had resolved within a few weeks of the accident. Even
                  so, following a purported follow-up examination of CJ by Warheit at Florida
                  Spine-Coral Springs on August 20, 2019, Florida Spine, TCFII, Feder, Hess,
                  Fulcher, Brockelman, and Warheit billed GEICO for the follow-up examination
                  using CPT code 99213 and thereby falsely represented that CJ presented with
                  problems of low to moderate severity. Subsequently, after an additional purported
                  follow-up examination of CJ by Lopez at Florida Spine-West Hollywood on
                  September 25, 2019, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Lopez, and Warheit billed GEICO for an additional follow-up examination using
                  CPT code 99213 and thereby falsely represented that CJ presented with problems
                  of low to moderate severity.

          283.    These are only representative examples. In the claims for follow-up examinations

   identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, Rivera, Crocco, Layton, Amar, Englander, Lopez, and Sanon routinely

   falsely represented that the Insureds presented with problems of low to moderate severity, when

   in fact the Insureds either did not have any genuine presenting problems at all as the result of their

   minor automobile accidents at the time of the follow-up examinations, or else their presenting

   problems were minimal.

          284.    In the claims for initial examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, Amar, Englander, Lopez, and Sanon routinely falsely represented that the Insureds

   presented with problems of low to moderate severity in order to create a false basis for their

   charges for the examinations under CPT code 99213 because follow-up examinations billable

   under CPT code 99213 are reimbursable at higher rates than examinations involving presenting

   problems of minimal severity, or no severity.




                                                    107
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 108 of 145



          285.    In the claims for follow-up examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, Amar, Englander, Lopez, and Sanon also routinely falsely represented that the Insureds

   presented with problems of low to moderate severity in order to create a false basis for the other

   Fraudulent Services that the Defendants purported to provide to the Insureds.

   b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

          286.    What is more, pursuant to the CPT Assistant, when Florida Spine, TCFII, Feder,

   Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, Amar,

   Englander, Lopez, and Sanon billed for their putative follow-up examinations under CPT code

   99213, they represented that they provided and/or performed at least two of the following three

   components: (i) an “expanded problem focused” patient history; (ii) an “expanded problem

   focused physical examination”; and (iii) medical decision-making of “low complexity”.

          287.    In actuality, however, in the claims for follow-up examinations identified in Exhibit

   “1”, no one recorded any legitimate patient histories, conducted any legitimate physical

   examinations, or engaged in any legitimate medical decision-making at all.

          288.    Rather, following their purported follow-up examinations, Florida Spine, TCFII,

   Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton,

   Amar, Englander, Lopez, and Sanon simply: (i) reiterated the false, boilerplate “diagnoses” from

   the Insureds’ initial examinations; and either (ii) referred the Insureds back to Florida Spine for

   even more medically unnecessary physical therapy services, despite the fact that the Insureds

   purportedly already had received extensive physical therapy services from Florida Spine that

   supposedly had not been successful in resolving their purported pain symptoms; or (iii) discharged

   the Insureds from “treatment”, to the extent that their PIP Benefits had been exhausted.




                                                  108
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 109 of 145



          289.    In a legitimate clinical setting, each individual patient’s physical therapy schedule,

   and the specific physical therapy modalities that will be used, must be tailored to the specific

   patient’s circumstances, symptomatology, and presentation.

          290.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

   therapy is constantly adjusted for each individual patient based on each patient’s treatment

   progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

   they receive the physical therapy.

          291.    By contrast, at the Florida Spine clinics, the nature and extent of the physical

   therapy that each Insured purportedly received was pre-determined, and had no legitimate

   connection to the Insureds’ individual circumstances, presentation, or progress through the

   Defendants’ fraudulent treatment and billing protocol.

          292.    The phony “follow-up examinations” that Florida Spine, TCFII, Feder, Hess,

   Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco, Layton, Amar, Englander,

   Lopez, and Sanon purported to provide the Insureds in the claims identified in Exhibit “1” therefore

   were medically useless, and played no legitimate role in the treatment or care of the Insureds,

   because the putative “results” of the examinations were pre-determined to comport with the

   medically unnecessary treatment plan that was pre-determined for each Insured from the moment

   they walked into Florida Spine’s offices.

          293.    In the claims for follow-up examinations identified in Exhibit “1”, Florida Spine,

   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Crocco,

   Layton, Amar, Englander, Lopez, and Sanon routinely fraudulently misrepresented that the

   examinations were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable, because:




                                                   109
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 110 of 145



          (i)     the putative examinations were illusory, with outcomes that were pre-determined
                  to result in substantially-identical, phony “diagnoses” and treatment
                  recommendations, regardless of the Insureds’ true individual circumstances and
                  presentation;

          (ii)    the charges for the putative examinations misrepresented the nature and extent of
                  the examinations; and

          (iii)   As set forth herein, the Florida Spine clinics never were eligible to collect PIP
                  Benefits in connection with the examinations in the first instance, inasmuch as it
                  unlawfully was operated without a legitimate medical director.

          294.    In this context, Warheit, Greenberg, Hess, and Tort-Saade – who at all relevant

   times purported to serve as the “medical directors” of the Florida Spine clinics– did not, and could

   not have, “[c]onduct[ed] systematic reviews of clinic billings to ensure that the billings are not

   fraudulent or unlawful.” See Fla. Stat. § 400.9935(1).

          295.    Had Warheit, Greenberg, Hess, and Tort-Saade actually fulfilled their statutory role

   as the medical directors at the Florida Spine clinics, they would have noted – among other things

   – that the Defendants routinely fraudulently represented in Florida Spine’s billing that the putative

   follow-up examinations were legitimately and lawfully performed.

          296.    Warheit, Greenberg, Hess, and Tort-Saade failed to do so, because they never

   actually served as legitimate medical directors at the Florida Spine clinics in the first instance.

   c.     The Duplicative Charges for Follow-Up Examinations

          297.    As part of their fraudulent scheme, Florida Spine, TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants also submitted

   thousands of charges for follow-up examinations under CPT code 99211, typically resulting in

   charges of $77.00 or $84.00 for each such putative follow-up examination.

          298.    As discussed in detail below, the Defendants purported to provide virtually every

   Insured with a course of in-office physical therapy treatment.




                                                    110
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 111 of 145



          299.     The Defendants then billed the physical therapy services to GEICO using a variety

   of CPT codes.

          300.     At the same time, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants routinely billed GEICO for

   multiple putative follow-up examinations under CPT code 99211 contemporaneous with their

   supposed provision of physical therapy treatment.

          301.     However, these supposed “examinations” were never truly separate services from

   the putative physical therapy services.

          302.     Instead, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, and the Chiropractic Defendants billed GEICO for illusory follow-up

   examinations under CPT code 99211 in order to maximize the fraudulent billing they submitted to

   GEICO.

          303.     In keeping with the fact that the follow-up examinations purportedly provided

   contemporaneous with the physical therapy services were illusory, Florida Spine, TCFII, Feder,

   Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants

   virtually never submitted any reports, notes, or any substantiating documentation whatsoever in

   connection with the phony follow-up examinations billed under CPT code 99211.

          304.     Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, and the Chiropractic Defendants routinely submitted duplicative charges

   under CPT code 99211 for illusory follow-up examinations contemporaneous with charges for

   putative physical therapy services.

          305.     For example:

          (i)      Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                   billed GEICO for purported follow-up examinations under CPT code 99211 that




                                                  111
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 112 of 145



                 were supposedly provided to an Insured named RP at Florida Spine-Kendall
                 contemporaneous with physical therapy services purportedly provided on fourteen
                 separate dates including January 7, 2019, January 8, 2019, January 9, 2019, January
                 15, 2019, January 16, 2019, January 21, 2019, January 22, 2019, January 25, 2019,
                 January 31, 2019, February 1, 2019, February 6, 2019, February 7, 2019, February
                 8, 2019, and February 12, 2019. This, despite the fact that: (a) no legitimate,
                 separate follow-up examinations were provided; and (b) to the extent that Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg provided
                 any follow-up examinations at all, they were part and parcel of the physical therapy
                 services billed under various CPT codes.

         (ii)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                 billed GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named JA at Florida Spine-Kendall
                 contemporaneous with physical therapy services purportedly provided on sixteen
                 separate dates including February 5, 2019, February 18, 2019, February 22, 2019,
                 February 25, 2019, March 1, 2019, March 4, 2019, March 12, 2019, March 13,
                 2019, March 14, 2019, March 18, 2019, March 20, 2019, March 27, 2019, March
                 29, 2019, April 10, 2019, April 26, 2019, and May 6, 2019. This, despite the fact
                 that: (a) no legitimate, separate follow-up examinations were provided; and (b) to
                 the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and
                 Greenberg provided any follow-up examinations at all, they were part and parcel
                 of the physical therapy services billed under various CPT codes.

         (iii)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                 billed GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named FB at Florida Spine-Kendall
                 contemporaneous with physical therapy services purportedly provided on eighteen
                 separate dates including March 12, 2019, March 14, 2019, March 18, 2019, March
                 20, 2019, April 1, 2019, April 3, 2019, April 5, 2019, April 8, 2019, April 10, 2019,
                 April 15, 2019, April 19, 2019, April 24, 2019, April 25, 2019, April 29, 2019, May
                 8, 2019, May 10, 2019, May 15, 2019, and May 20, 2019. This, despite the fact
                 that: (a) no legitimate, separate follow-up examinations were provided; and (b) to
                 the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and
                 Greenberg provided any follow-up examinations at all, they were part and parcel
                 of the physical therapy services billed under various CPT codes.

         (iv)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                 billed GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named MP at Florida Spine-Kendall
                 contemporaneous with physical therapy services purportedly provided on thirteen
                 separate dates including, May 28, 2019, May 29, 2019, June 6, 2019, June 13,
                 2019, June 19, 2019, June 26, 2019, June 28, 2019, July 8, 2019, July 9, 2019, July
                 19, 2019, July 22, 2019, July 24, 2019, and July 25, 2019. This, despite the fact
                 that: (a) no legitimate, separate follow-up examinations were provided; and (b) to
                 the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and




                                                 112
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 113 of 145



                  Greenberg provided any follow-up examinations at all, they were part and parcel
                  of the physical therapy services billed under various CPT codes.

         (v)      Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named CR at Florida Spine-Kendall
                  contemporaneous with physical therapy services purportedly provided on eleven
                  separate dates including, May 14, 2019, May 15, 2019, May 17, 2019, May 20,
                  2019, May 22, 2019, May 29, 2019, May 30, 2019, June 5, 2019, June 12, 2019,
                  June 25, 2019, and July 3, 2019. This, despite the fact that: (a) no legitimate,
                  separate follow-up examinations were provided; and (b) to the extent that Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg provided
                  any follow-up examinations at all, they were part and parcel of the physical therapy
                  services billed under various CPT codes.

         (vi)     Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named BR at Florida Spine-Kendall
                  contemporaneous with physical therapy services purportedly provided on six
                  separate dates including, July 1, 2019, July 3, 2019, July 9, 2019, July 10, 2019,
                  August 6, 2019, and August 7, 2019. This, despite the fact that: (a) no legitimate,
                  separate follow-up examinations were provided; and (b) to the extent that Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Amar, and Greenberg provided
                  any follow-up examinations at all, they were part and parcel of the physical therapy
                  services billed under various CPT codes.

         (vii)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named CA at Florida Spine-Margate
                  contemporaneous with physical therapy services purportedly provided on nineteen
                  separate dates including March 26, 2019, March 28, 2019, March 29, 2019, April
                  3, 2019, April 4, 2019, April 5, 2019, April 10, 2019, April 12, 2019, April 19,
                  2019, April 23, 2019, April 25, 2019, April 29, 2019, April 30, 2019, May 2, 2019,
                  May 7, 2019, May 14, 2019, May 16, 2019, May 17, 2019, and June 3, 2019. This,
                  despite the fact that: (a) no legitimate, separate follow-up examinations were
                  provided; and (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Danieli, and Warheit provided any follow-up examinations at all, they
                  were part and parcel of the physical therapy services billed under various CPT
                  codes.

         (viii)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named MS at Florida Spine-Margate
                  contemporaneous with physical therapy services purportedly provided on fourteen
                  separate dates including July 5, 2019, July 9, 2019, July 11, 2019, July 16, 2019,
                  July 18, 2019, July 23, 2019, July 25, 2019, August 6, 2019, August 13, 2019,




                                                  113
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 114 of 145



                August 19, 2019, September 19, 2019, October 2, 2019, October 8, 2019, and
                October 15, 2019. This, despite the fact that: (a) no legitimate, separate follow-up
                examinations were provided; and (b) to the extent that Florida Spine, TCFII, Feder,
                Hess, Fulcher, Brockelman, Danieli, and Warheit provided any follow-up
                examinations at all, they were part and parcel of the physical therapy services billed
                under various CPT codes.

         (ix)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                billed GEICO for purported follow-up examinations under CPT code 99211 that
                were supposedly provided to an Insured named DT at Florida Spine-Margate
                contemporaneous with physical therapy services purportedly provided on seven
                separate dates including July 17, 2019, July 24, 2019, July 31, 2019, August 21,
                2019, August 22, 2019, August 19, 2019, and September 3, 2019. This, despite the
                fact that: (a) no legitimate, separate follow-up examinations were provided; and (b)
                to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli,
                and Warheit provided any follow-up examinations at all, they were part and parcel
                of the physical therapy services billed under various CPT codes.

         (x)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                billed GEICO for purported follow-up examinations under CPT code 99211 that
                were supposedly provided to an Insured named AB at Florida Spine-Margate
                contemporaneous with physical therapy services purportedly provided on nineteen
                separate dates including July 3, 2019, July 5, 2019, July 8, 2019, July 11, 2019,
                July 12, 2019, July 15, 2019, July 17, 2019, July 22, 2019, July 24, 2019, July 26,
                2019, July 29, 2019, July 31, 2019, August 5, 2019, August 7, 2019, August 9,
                2019, August 13, 2019, August 16, 2019, August 19, 2019, and August 22, 2019.
                This, despite the fact that: (a) no legitimate, separate follow-up examinations were
                provided; and (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Danieli, and Warheit provided any follow-up examinations at all, they
                were part and parcel of the physical therapy services billed under various CPT
                codes.

         (xi)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit
                billed GEICO for purported follow-up examinations under CPT code 99211 that
                were supposedly provided to an Insured named AB at Florida Spine-Margate
                contemporaneous with physical therapy services purportedly provided on
                seventeen separate dates including January 3, 2019, January 7, 2019, January 10,
                2019, January 11, 2019, January 14, 2019, January 17, 2019, January 18, 2019,
                January 22, 2019, January 24, 2019, January 28, 2019, January 31, 2019, February
                4, 2019, February 7, 2019, February 8, 219, February 14, 2019, February 15, 2019,
                and February 21, 2019. This, despite the fact that: (a) no legitimate, separate
                follow-up examinations were provided; and (b) to the extent that Florida Spine,
                TCFII, Feder, Hess, Fulcher, Brockelman, Danieli, and Warheit provided any
                follow-up examinations at all, they were part and parcel of the physical therapy
                services billed under various CPT codes.




                                                 114
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 115 of 145



         (xii)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named AG at Florida Spine-Pompano
                  contemporaneous with physical therapy services purportedly provided on twenty
                  separate dates including March 7, 2019, March 8, 2019, March 11, 2019, March
                  12, 2019, March 13, 2019, March 14, 2019, March 15, 2019, March 18, 2019,
                  March 19, 2019, March 20, 2019, March 25, 2019, March 28, 2019, March 29,
                  2019, April 8, 2019, April 9, 2019, April 11, 2019, April 15, 2019, April 17, 2019,
                  April 18, 2019, and April 24, 2019, This, despite the fact that: (a) no legitimate,
                  separate follow-up examinations were provided; and (b) to the extent that Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit provided
                  any follow-up examinations at all, they were part and parcel of the physical therapy
                  services billed under various CPT codes.

         (xiii)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named VM at Florida Spine-Pompano
                  contemporaneous with physical therapy services purportedly provided on twenty
                  separate dates including September 5, 2019, September 6, 2019, September 9, 2019,
                  September 10, 2019, September 11, 2019, September 12, 2019, September 13,
                  2019, September 16, 2019, September 17, 2019, September 18, 2019, September
                  19, 2019, September 25, 2019, September 26, 2019, September 27, 2019,
                  September 30, 2019, October 2, 2019, October 4, 2019, October 7, 2019, October
                  11, 2019, and October 14, 2019. This, despite the fact that: (a) no legitimate,
                  separate follow-up examinations were provided; and (b) to the extent that Florida
                  Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit provided
                  any follow-up examinations at all, they were part and parcel of the physical therapy
                  services billed under various CPT codes.

         (xiv)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named PB at Florida Spine-Pompano
                  contemporaneous with physical therapy services purportedly provided on twelve
                  separate dates including January 2, 2019, January 4, 2019, January 7, 2019, January
                  9, 2019, January 15, 2019, January 16, 2019, January 17, 2019, January 21, 2019,
                  January 22, 2019, January 23, 2019, January 24, 2019, and January 28, 2019. This,
                  despite the fact that: (a) no legitimate, separate follow-up examinations were
                  provided; and (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Englander, and Warheit provided any follow-up examinations at all,
                  they were part and parcel of the physical therapy services billed under various CPT
                  codes.

         (xv)     Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Englander, and Warheit
                  billed GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named JD at Florida Spine-Pompano
                  contemporaneous with physical therapy services purportedly provided on eight




                                                  115
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 116 of 145



                 separate dates including January 10, 2019, January 14, 2019, January 15, 2019,
                 January 16, 2019, January 21, 2019, January 22, 2019, January 23, 2019, and
                 January 24, 2019. This, despite the fact that: (a) no legitimate, separate follow-up
                 examinations were provided; and (b) to the extent that Florida Spine, TCFII, Feder,
                 Hess, Fulcher, Brockelman, Englander, and Warheit provided any follow-up
                 examinations at all, they were part and parcel of the physical therapy services billed
                 under various CPT codes.

         (xvi)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon and Tort-Saade
                 billed GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named JB at Florida Spine-North Miami
                 contemporaneous with physical therapy services purportedly provided on seven
                 separate dates including April 26, 2019, April 29, 2019, April 30, 2019, May 1,
                 2019, May 2, 2019, May 6, 2019, and May 8, 2019. This, despite the fact that: (a)
                 no legitimate, separate follow-up examinations were provided; and (b) to the extent
                 that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-
                 Saade provided any follow-up examinations at all, they were part and parcel of the
                 physical therapy services billed under various CPT codes.

         (xvii) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed
                GEICO for purported follow-up examinations under CPT code 99211 that were
                supposedly provided to an Insured named DA at Florida Spine-West Broward
                contemporaneous with physical therapy services purportedly provided on twelve
                separate dates including January 16, 2019, January 21, 2019, January 24, 2019,
                January 25, 2019 January 28, 2019, January 29, 201, February 1, 2019, February
                4, 2019, February 5, 2019, February 6, 2019, February 8, 2019, and February 13,
                2019. This, despite the fact that: (a) no legitimate, separate follow-up examinations
                were provided; and (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher,
                Brockelman, Lopez, and Warheit provided any follow-up examinations at all, they
                were part and parcel of the physical therapy services billed under various CPT
                codes.

         (xviii) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed
                 GEICO for purported follow-up examinations under CPT code 99211 that were
                 supposedly provided to an Insured named DA at Florida Spine-West Hollywood
                 contemporaneous with physical therapy services purportedly provided on nine
                 separate dates including August 14, 2019, August 19, 2019, August 21, 2019,
                 September 10, 2019, September 16, 2019, September 19, 2019, October 2, 2019,
                 October 8, 2019, and October 15, 2019. This, despite the fact that: (a) no legitimate,
                 separate follow-up examinations were provided; and (b) to the extent that Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit provided any
                 follow-up examinations at all, they were part and parcel of the physical therapy
                 services billed under various CPT codes.

         (xix)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed
                 GEICO for purported follow-up examinations under CPT code 99211 that were




                                                  116
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 117 of 145



                 supposedly provided to an Insured named KH at Florida Spine-West Broward
                 contemporaneous with physical therapy services purportedly provided on fifteen
                 separate dates including February 5, 2019, February 13, 2019, February 19, 2019,
                 February 25, 2019, February 26, 2019, March 6, 2019, March 22, 2019, April 4,
                 2019, April 11, 2019, April 12, 2019, April 18, 2019, April 22, 2019, May 3, 2019,
                 May 8, 2019, and May 15, 2019. This, despite the fact that: (a) no legitimate,
                 separate follow-up examinations were provided; and (b) to the extent that Florida
                 Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit provided any
                 follow-up examinations at all, they were part and parcel of the physical therapy
                 services billed under various CPT codes.

         (xx)    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Lopez, and Warheit billed
                 GEICO for purported follow-up examinations under CPT code 99211 that were
                 supposedly provided to an Insured named VB at Florida Spine-West Broward
                 contemporaneous with physical therapy services purportedly provided on twelve
                 separate dates including January 4, 2019, January 11, 2019, January 15, 2019,
                 January 22, 2019, February 1, 2019, February 5, 2019, February 6, 2019, February
                 19, 2019, February 21, 2019, February 27, 2019, March 1, 2019, and March 5,
                 2019. This, despite the fact that: (a) no legitimate, separate follow-up examinations
                 were provided; and (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher,
                 Brockelman, Lopez, and Warheit provided any follow-up examinations at all, they
                 were part and parcel of the physical therapy services billed under various CPT
                 codes.

         (xxi)   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade
                 billed GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named MA at Florida Spine-North Miami
                 contemporaneous with physical therapy services purportedly provided on eleven
                 separate dates including January 24, 2019, January 28, 2019, February 1, 2019,
                 February 5, 2019, February 6, 2019, February 8, 2019, February 11, 2019, February
                 15, 2019, February 20, 2019, February 22, 2019, and March 1, 2019. This, despite
                 the fact that: (a) no legitimate, separate follow-up examinations were provided; and
                 (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 Sanon, and Tort-Saade provided any follow-up examinations at all, they were part
                 and parcel of the physical therapy services billed under various CPT codes.

         (xxii) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade
                billed GEICO for purported follow-up examinations under CPT code 99211 that
                were supposedly provided to an Insured named JA at Florida Spine-North Miami
                contemporaneous with physical therapy services purportedly provided on sixteen
                separate dates including June 14, 2019, June 17, 2019, June 21, 2019, July 1, 2019,
                August 12, 2019, August 26, 2019, August 29, 2019, September 5, 2019, September
                13, 2019, September 18, 2019, September 24, 2019, October, 1, 2019, October 3,
                2019, October 9, 2019, October 10, 2019, and October 16, 2019. This, despite the
                fact that: (a) no legitimate, separate follow-up examinations were provided; and (b)
                to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon,




                                                 117
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 118 of 145



                and Tort-Saade provided any follow-up examinations at all, they were part and
                parcel of the physical therapy services billed under various CPT codes.

         (xxiii) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade
                 billed GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named LM at Florida Spine-North Miami
                 contemporaneous with physical therapy services purportedly provided on ten
                 separate dates including October 1, 2019, October 2, 2019, October 3, 2019,
                 October 7, 2019, October 9, 2019, October 10, 2019, October 14, 2019, October
                 15, 2019, October 16, 2019, and October 24, 2019. This, despite the fact that: (a)
                 no legitimate, separate follow-up examinations were provided; and (b) to the extent
                 that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-
                 Saade provided any follow-up examinations at all, they were part and parcel of the
                 physical therapy services billed under various CPT codes.

         (xxiv) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade
                billed GEICO for purported follow-up examinations under CPT code 99211 that
                were supposedly provided to an Insured named CM at Florida Spine-North Miami
                contemporaneous with physical therapy services purportedly provided on sixteen
                separate dates including June 10, 2019, June 11, 2019, June 12, 2019, June 13,
                2019, June 17, 2019, June 18, 2019, June 19, 2019, June 20, 2019, June 24, 2019,
                June 25, 2019, June 26, 2019, July 1, 2019, July 2, 2019, July 3, 2019, July 8, 2019,
                and July 9, 2019. This, despite the fact that: (a) no legitimate, separate follow-up
                examinations were provided; and (b) to the extent that Florida Spine, TCFII, Feder,
                Hess, Fulcher, Brockelman, Sanon, and Tort-Saade provided any follow-up
                examinations at all, they were part and parcel of the physical therapy services billed
                under various CPT codes.

         (xxv) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Sanon, and Tort-Saade
               billed GEICO for purported follow-up examinations under CPT code 99211 that
               were supposedly provided to an Insured named JS at Florida Spine-North Miami
               contemporaneous with physical therapy services purportedly provided on fourteen
               separate dates including April 22, 2019, April 25, 2019, April 26, 2019, May 1,
               2019, May 2, 2019, May 3, 2019, May 6, 2019, May 10, 2019, May 13, 2019, May
               16, 2019, May 22, 2019, May 23, 2019, May 24, 2019, and May 31, 2019. This,
               despite the fact that: (a) no legitimate, separate follow-up examinations were
               provided; and (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher,
               Brockelman, Sanon, and Tort-Saade provided any follow-up examinations at all,
               they were part and parcel of the physical therapy services billed under various CPT
               codes.

         (xxvi) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit billed
                GEICO for purported follow-up examinations under CPT code 99211 that were
                supposedly provided to an Insured named GC at Florida Spine-West Hollywood
                contemporaneous with physical therapy services purportedly provided on
                seventeen separate dates including January 8, 2019, January 9, 2019, January 10,




                                                 118
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 119 of 145



                2019, January 11, 2019, January 5, 2019, January 16, 2019, January 17, 2019,
                January 18, 2019, January 29, 2019, February 6, 2019, February 8, 2019, February
                14, 2019, February 19, 2019, February 21, 2019, February 22, 2019, February 28,
                2019, March 1, 2019, and March 8, 2019. This, despite the fact that: (a) no
                legitimate, separate follow-up examinations were provided; and (b) to the extent
                that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit
                provided any follow-up examinations at all, they were part and parcel of the
                physical therapy services billed under various CPT codes.

         (xxvii) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit billed
                 GEICO for purported follow-up examinations under CPT code 99211 that were
                 supposedly provided to an Insured named VC at Florida Spine-West Hollywood
                 contemporaneous with physical therapy services purportedly provided on fourteen
                 separate dates including February 4, 2019, February 6, 2019, February 7, 2019,
                 February 8, 2019, February 11, 2019, February 13, 2019, February 20, 2019,
                 February 21, 2019, February 25, 2019, February 27, 2019, March 4, 2019, March
                 14, 2019, March 19, 2019, and March 25, 2019. This, despite the fact that: (a) no
                 legitimate, separate follow-up examinations were provided; and (b) to the extent
                 that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit
                 provided any follow-up examinations at all, they were part and parcel of the
                 physical therapy services billed under various CPT codes.

         (xxviii)Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit billed
                 GEICO for purported follow-up examinations under CPT code 99211 that were
                 supposedly provided to an Insured named KB at Florida Spine-West Hollywood
                 contemporaneous with physical therapy services purportedly provided on twelve
                 separate dates including February 4, 2019, February 27, 2019, March 1, 2019,
                 March 4, 2019, March 6, 2019, March 8, 2019, March 13, 2019, March 14, 2019,
                 March 18, 2019, March 19, 2019, March 25, 2019, and April 5, 2019. This, despite
                 the fact that: (a) no legitimate, separate follow-up examinations were provided; and
                 (b) to the extent that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                 White, and Warheit provided any follow-up examinations at all, they were part and
                 parcel of the physical therapy services billed under various CPT codes.

         (xxix) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit billed
                GEICO for purported follow-up examinations under CPT code 99211 that were
                supposedly provided to an Insured named TJ at Florida Spine-West Hollywood
                contemporaneous with physical therapy services purportedly provided on thirteen
                separate dates including February 13, 2019, February 14, 2019, February 20, 2019,
                February 21, 2019, February 28, 2019, March 5, 2019, March 6, 2019, March 8,
                2019, March 12, 2019, March 13, 2019, March 19, 2019, March 26, 2019, and
                March 27, 2019. This, despite the fact that: (a) no legitimate, separate follow-up
                examinations were provided; and (b) to the extent that Florida Spine, TCFII, Feder,
                Hess, Fulcher, Brockelman, White, and Warheit provided any follow-up
                examinations at all, they were part and parcel of the physical therapy services billed
                under various CPT codes.




                                                 119
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 120 of 145




          (xxx) Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit billed
                GEICO for purported follow-up examinations under CPT code 99211 that were
                supposedly provided to an Insured named LS at Florida Spine-West Hollywood
                contemporaneous with physical therapy services purportedly provided on eleven
                separate dates including March 20, 2019, April 12, 2019, April 15, 2019, April 16,
                2019, April 17, 2019, April 18, 2019, April 22, 2019, April 23, 2019, April 24,
                2019, April 25, 2019, and April 26, 2019. This, despite the fact that: (a) no
                legitimate, separate follow-up examinations were provided; and (b) to the extent
                that Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, White, and Warheit
                provided any follow-up examinations at all, they were part and parcel of the
                physical therapy services billed under various CPT codes.

          306.    These are only representative examples. Florida Spine, TCFII, Feder, Hess,

   Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, the Chiropractic Defendants, and other

   providers associated with Florida Spine routinely submitted charges for illusory follow-up

   examinations under CPT code 99211.

          307.    Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg,

   Tort-Saade, the Chiropractic Defendants, and other providers associated with Florida Spine

   submitted charges for the illusory follow-up examinations in order to maximize the amount of

   fraudulent billing they could submit to insurers, including GEICO.

   3.     The Fraudulent Charges for Physical Therapy Services

          308.    In addition to the fraudulent initial examinations and follow-up examinations,

   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, and the

   Chiropractic Defendants virtually always purported to subject the Insureds in the claims identified

   in Exhibit “1” to unnecessary physical therapy.

          309.    As set forth above, though the Chiropractic Defendants and other chiropractors

   associated with Florida Spine falsely purported to personally perform or directly supervise

   virtually all of the physical therapy services in the claims identified in Exhibit “1”, the physical

   therapy services actually were routinely performed without supervision by massage therapists




                                                   120
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 121 of 145



   associated with Florida Spine, to the extent that they were even provided at all.

           310.     As set forth in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants then billed the

   purported physical therapy services to GEICO under:

           (i)      CPT code 97010, for putative hot/cold pack application, resulting in a charge of
                    $60.00 for each round of hot/cold pack therapy they purported to provide;

           (ii)     CPT code 97012, for putative mechanical traction therapy, resulting in charges
                    ranging from $55.00 to $60.00 for each round of mechanical traction they purported
                    to provide;

           (iii)    CPT code 97035, for putative ultrasound, resulting in charges ranging from $44.00
                    to $48.00 for each round of ultrasound they purported to provide;

           (iv)     CPT code 97039, for unlisted modality treatments, resulting in charges ranging
                    from $44.00 to $48.00 for each round of unlisted modality treatments they
                    purported to provide;

           (v)      CPT code 97110, for putative therapeutic exercises, resulting in charges ranging
                    from $77.00 to $84.00 for each round of therapeutic exercises they purported to
                    provide;

           (vi)     CPT code 97112, for putative neuromuscular reeducation, resulting in charges
                    ranging from $77.00 to $84.00 for each round of neuromuscular reeducation they
                    purported to provide;

           (vii)    CPT code 97140, for putative manual therapy, resulting in charges ranging from
                    $72.00 to $79.00 for each round of manual therapy they purported to provide;

           (viii)   CPT code 97530 for putative therapeutic activities, resulting in charges ranging
                    from $90.00 to $99.00 for each round of manual therapy they purported to provide;
                    and

           (ix)     Health Care Common Procedure Coding System (“HCCPCS”) code G0283 for
                    putative electric stimulation treatments, resulting in charges ranging from $44.00
                    to $48.00 for each round of electrical stimulation they purported to provide;

           311.     In the claims for physical therapy services identified in Exhibit “1”, the charges for

   the physical therapy services were fraudulent in that they misrepresented Florida Spine’s eligibility

   to collect PIP Benefits in the first instance.




                                                     121
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 122 of 145



          312.     In fact, and as set forth herein, Florida Spine never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

   forth in the Clinic Act.

          313.     In a legitimate clinical setting, the individual physical therapy services that are

   provided to an individual patient should be tailored to that patient’s individual circumstances and

   presentation.

          314.     In keeping with the fact that the purported physical therapy services that were billed

   through Florida Spine to GEICO were not medically necessary, Florida Spine, TCFII, Feder, Hess,

   Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, and the Chiropractic Defendants did not

   tailor the physical therapy services they purported to provide to each Insured’s individual

   circumstances and presentation.

          315.     There are a large number of individual types of physical therapy services that

   potentially can be provided to a patient, depending on the patient’s individual symptomatology

   and needs.

          316.     However, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, and the Chiropractic Defendants routinely purported to provide the same

   handful of physical therapy “treatments” to the Insureds in the claims identified in Exhibit “1”, on

   substantially the same schedule, without regard for the Insureds’ individual circumstances.

          317.     Specifically, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit,

   Greenberg, Tort-Saade, and the Chiropractic Defendants purported to provide a significant portion

   of the Insureds in the claims identified in Exhibit “1” with substantially identical physical therapy

   consisting of ultrasound, hot/cold/compression treatments, therapeutic exercises, neuromuscular

   reeducation, manual therapy, and therapeutic activities. This, despite the fact that the Insureds were




                                                    122
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 123 of 145



   differently situated, and could not possibly all have required a substantially-similar course of

   physical therapy.

          318.    What is more, and as set forth above, in the claims for physical therapy services

   identified in Exhibit “1”, Florida Spine falsely represented that the physical therapy services

   lawfully had been performed or directly supervised by the Chiropractic Defendants and other

   chiropractors associated with Florida Spine when in fact they were in most cases unlawfully

   performed without supervision by massage therapists associated with Florida Spine, who are not

   and never have been licensed as physical therapists or chiropractors.

          319.    In each of the claims for physical therapy services identified in Exhibit “1”, the

   Defendants falsely represented that the services were lawfully provided and eligible for PIP

   reimbursement.

          320.    In fact, in the claims for physical therapy services identified in Exhibit “1”, the

   services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were

   performed – to the extent that they were performed at all – by unsupervised massage therapists

   associated with Florida Spine, who were individuals who were not licensed to practice physical

   therapy; and (ii) Florida Spine deliberately misrepresented the identities of the individuals who

   purported to perform the physical therapy services in their billing for the physical therapy services,

   in a calculated attempt to induce GEICO to pay the non-reimbursable charges.

   4.     The Fraudulent Charges for Pain Management Injections

          321.    As part and parcel of the Defendants’ fraudulent scheme, Florida Spine subjected

   many Insureds to medically unnecessary pain management injections.

          322.    Typically, Warheit and Rivera purported to perform the injections.




                                                    123
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 124 of 145



           323.       As set forth in Exhibit “1”, these pain management injections typically included:

   (i) epidural injections, which typically were billed to GEICO under CPT codes 62321, 62323, and

   64483; and (ii) facet injections, which typically were billed to GEICO under CPT codes 64490,

   64491, 64492, 64493, 64494, and 64495.

           324.       As set forth below, the charges for pain management injections were fraudulent

   because the pain management injections were medically unnecessary and were provided – to the

   extent that they were provided at all – pursuant to the Defendants’ pre-determined fraudulent

   treatment and billing protocol, and not to treat or otherwise benefit the Insureds who were

   subjected to it.

           325.       Furthermore, the charges for pain management injections were fraudulent in that

   they misrepresented Florida Spine’s eligibility to collect PIP Benefits in the first instance.

           326.       In fact, and as set forth above, Florida Spine never was eligible to collect PIP

   Benefits, because it was operating in violation of the Clinic Act.

   a.      Basic, Legitimate Use of Pain Management Injections

           327.       Generally, when a patient presents with a soft tissue injury such as a sprain or strain

   secondary to an automobile accident, the initial standard of care is conservative treatment

   comprised of rest, ice, compression, and – if applicable – elevation of the affected body part.

           328.       If that sort of conservative treatment does not resolve the patient’s symptoms, the

   standard of care can include other conservative treatment modalities such as chiropractic treatment,

   physical therapy, and the use of pain management medication.

           329.       The substantial majority of soft tissue injuries such as sprains and strains will

   resolve over a period of weeks through this sort of conservative treatment, or no treatment at all.

           330.       In a legitimate clinical setting, pain management injections should not be




                                                       124
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 125 of 145



   administered until a patient has failed more conservative treatments, including chiropractic

   treatment, physical therapy, and pain management medication.

          331.     This is because the substantial majority of soft tissue injuries such as sprains and

   strains will resolve over a period of weeks through conservative treatment, or no treatment at all,

   and invasive interventional pain management procedures entail a degree of risk to the patient that

   is absent in conservative forms of treatment.

   b.     The Medically Unnecessary Pain Management Injections

          332.     However, in the claims for pain management injections identified in Exhibit “1”,

   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Rivera, Warheit, Greenberg, and Tort-

   Saade purported to provide pain management injections to Insureds before the Insureds had tried

   and failed any course of legitimate, conservative treatment.

          333.     For example:

           (i)     On October 25, 2018, an Insured named MG was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Rivera, and Greenberg purported to
                   provide an epidural injection to MG at Florida Spine-Kendall on December 10,
                   2018 – less than two months after the accident – even though MG could not have
                   failed conservative treatment less than two months after the purported automobile
                   accident.

           (ii)    On November 28, 2018, an Insured named QT was involved in an automobile
                   accident. Florida Spine, Feder, Rivera, and Hess purported to provide an epidural
                   injection to QT at Florida Spine-Orlando on December 18, 2018 – less than two
                   months after the accident – even though QT could not have failed conservative
                   treatment less than two months after the purported automobile accident.

           (iii)   On December 3, 2018, an Insured named OR was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Fulcher, Brockelman, Rivera, and Hess
                   purported to provide an epidural injection to OR at Florida Spine-Lake Worth on
                   January 17, 2019 – less than two months after the accident – even though OR could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident.

           (iv)    On December 3, 2018, an Insured named JA was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Fulcher, Brockelman, Rivera, and Hess




                                                   125
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 126 of 145



                   purported to provide an epidural injection to JA at Florida Spine-Orlando on
                   January 14, 2019 – less than two months after the accident – even though JA could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident.

          (v)      On December 5, 2018, an Insured named MF was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                   purported to provide an epidural injection to MF at Florida Spine-Coral Springs on
                   January 17, 2019 – less than two months after the accident – even though MF could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident. Then, two weeks after that, on February 1, 2019, Florida
                   Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported to provide
                   an additional epidural injection to Miles Floyd at Florida Spine-Coral Springs.

          (vi)     On December 13, 2018, an Insured named PH was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                   purported to provide an epidural injection to PH at Florida Spine-Coral Springs on
                   February 7, 2019 – less than two months after the accident – even though PH could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident. Then, three weeks after that, on February 28, 2019, Florida
                   Spine, TCFII, Feder, Fulcher, Brockelman, and Warheit purported to provide an
                   additional epidural injection to PH at Florida Spine-Coral Springs.

          (vii)    On December 27, 2018, an Insured named KD was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Rivera, and
                   Tort-Saade purported to provide an epidural injection to KD at Florida Spine-
                   Hialeah on February 21, 2019 – less than two months after the accident – even
                   though KD could not have failed conservative treatment less than two months after
                   the purported automobile accident.

          (viii)   On January 8, 2019, an Insured named FC was involved in an automobile accident.
                   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Rivera, and Greenberg
                   purported to provide multiple facet injections to FC at Florida Spine-Kendall on
                   February 28, 2019 – less than two months after the accident – even though FC
                   could not have failed conservative treatment less than two months after the
                   purported automobile accident. Then, six weeks after that, on April 10, 2019,
                   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Rivera, and Greenberg
                   purported to provide multiple facet injections to FC at Florida Spine-Kendall.

          (ix)     On January 31, 2019, an Insured named HA was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                   purported to provide an epidural injection to HA at Florida Spine-Coral Springs on
                   March 14, 2019 – less than two months after the accident – even though HA could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident.




                                                  126
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 127 of 145



          (x)      On February 1, 2019, an Insured named HG was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                   purported to provide an epidural injection to HG at Florida Spine-Coral Springs on
                   February 26, 2019 – less than two months after the accident – even though HG
                   could not have failed conservative treatment less than two months after the
                   purported automobile accident.

          (xi)     On February 11, 2019, an Insured named KF was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                   purported to provide an epidural injection to KF at Florida Spine-Coral Springs on
                   April 5, 2019 – less than two months after the accident – even though KF could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident.

          (xii)    On February 27, 2019, an Insured named JW was involved in an automobile
                   accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                   purported to provide an epidural injection to JW at Florida Spine-Coral Springs on
                   April 18, 2019 – less than two months after the accident – even though JW could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident.

          (xiii)   On April 2, 2019, an Insured named RG was involved in an automobile accident.
                   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported
                   to provide an epidural injection to RG at Florida Spine-Coral Springs on May 31,
                   2019 – less than two months after the accident – even though RG could not have
                   failed conservative treatment less than two months after the purported automobile
                   accident.

          (xiv)     On April 10, 2019, an Insured named NL was involved in an automobile accident.
                   Florida Spine, TCFII, Feder, Fulcher, Brockelman, Rivera, and Hess purported to
                   provide multiple facet injections to NL at Florida Spine-Orlando on May 28, 2019
                   – less than two months after the accident – even though NL could not have failed
                   conservative treatment less than two months after the purported automobile
                   accident.

          (xv)     On April 14, 2019, an Insured named VR was involved in an automobile accident.
                   Florida Spine, TCFII, Feder, Fulcher, Brockelman, Rivera, and Hess purported to
                   provide multiple facet injections to VR at Florida Spine-Orlando on April 29, 2019
                   – less than two months after the accident – even though VR could not have failed
                   conservative treatment less than two months after the purported automobile
                   accident.

          (xvi)    On April 15, 2019, an Insured named SE was involved in an automobile accident.
                   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported
                   to provide an epidural injection to SE at Florida Spine-Coral Springs on May 16,
                   2019 – less than two months after the accident – even though SE could not have




                                                  127
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 128 of 145



                  failed conservative treatment less than two months after the purported automobile
                  accident.

          (xvii) On April 18, 2019, an Insured named TT was involved in an automobile accident.
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, and Tort-Saade
                 purported to provide multiple facet injections to TT at Florida Spine-Hialeah on
                 June 17, 2019 – less than two months after the accident – even though TT could
                 not have failed conservative treatment less than two months after the purported
                 automobile accident.

          (xviii) On April 23, 2019, an Insured named LB was involved in an automobile accident.
                  Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported
                  to provide an epidural injection to LB at Florida Spine-Coral Springs on May 23,
                  2019 – less than two months after the accident – even though LB could not have
                  failed conservative treatment less than two months after the purported automobile
                  accident. Then, six days after that, on May 29, 2019, Florida Spine, TCFII, Feder,
                  Fulcher, Brockelman, and Warheit purported to provide an additional epidural
                  injection to LB at Florida Spine-Coral Springs.

          (xix)   On June 11, 2019, an Insured named CS was involved in an automobile accident.
                  Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, and Tort-Saade
                  purported to provide an epidural injection to CS at Florida Spine-Hialeah on
                  August 7, 2019 – less than two months after the accident – even though CS could
                  not have failed conservative treatment less than two months after the purported
                  automobile accident.

          (xx)    On June 13, 2019, an Insured named JB was involved in an automobile accident.
                  Florida Spine, TCFII, Feder, Fulcher, Brockelman, Rivera, and Hess purported to
                  provide an epidural injection to JB at Florida Spine-Lake Worth on July 18, 2019
                  – less than two months after the accident – even though JB could not have failed
                  conservative treatment less than two months after the purported automobile
                  accident.

          (xxi)   On June 20, 2019, an Insured named LA was involved in an automobile accident.
                  Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported
                  to provide an epidural injection to LA at Florida Spine-Coral Springs on July 26,
                  2019 – less than two months after the accident – even though LA could not have
                  failed conservative treatment less than two months after the purported automobile
                  accident.

          (xxii) On June 24, 2019, an Insured named BM was involved in an automobile accident.
                 Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported
                 to provide an epidural injection to BM at Florida Spine-Coral Springs on August
                 20, 2019 – less than two months after the accident – even though BM could not
                 have failed conservative treatment less than two months after the purported
                 automobile accident.




                                                128
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 129 of 145




           (xxiii) On July 12, 2019, an Insured named AM was involved in an automobile accident.
                   Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, and Tort-Saade
                   purported to provide multiple facet injections to AM at Florida Spine-Hialeah on
                   August 26, 2019 – less than two months after the accident – even though AM could
                   not have failed conservative treatment less than two months after the purported
                   automobile accident.

           (xxiv) On August 9, 2019, an Insured named MD was involved in an automobile accident.
                  Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit purported
                  to provide an epidural injection to MD at Florida Spine-Coral Springs on
                  September 24, 2019 – less than two months after the accident – even though MD
                  could not have failed conservative treatment less than two months after the
                  purported automobile accident. Then, two weeks after that, on October 7, 2019,
                  Florida Spine, TCFII, Feder, Fulcher, Brockelman, Warheit, and Hess purported
                  to provide an additional epidural injection to MD at Florida Spine-Lake Worth.

           (xxv) On August 29, 2019, an Insured named BW was involved in an automobile
                 accident. Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman, and Warheit
                 purported to provide an epidural injection to BW at Florida Spine-Coral Springs
                 on October 8, 2019 – less than two months after the accident – even though BW
                 could not have failed conservative treatment less than two months after the
                 purported automobile accident.

          334.    These are only representative examples. In the claims for pain management

   injections identified in Exhibit “1”, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,

   Rivera, Warheit, Greenberg, and Tort-Saade routinely purported to provide medically unnecessary

   pain management injections to Insureds before the Insureds could have tried and failed any course

   of legitimate, conservative treatment, in order to maximize the potential charges that they could

   submit, and cause to be submitted, to GEICO, rather than to treat or otherwise benefit the Insureds

   who purportedly were subjected to them.

   5.     The Fraudulent Charges for Services That Never Were Performed in the First
          Instance

          335.    Not only did the Defendants falsely represent that Florida Spine was eligible to

   collect PIP Benefits, when in fact it never was eligible to collect PIP Benefits because it was

   operated in violation of the operating requirements set forth in the Clinic Act, and not only did the




                                                   129
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 130 of 145



   Defendants misrepresent the nature, extent, and reimbursability of the Fraudulent Services, but

   they also routinely billed GEICO for services that they never provided in the first instance.

          336.    Numerous Insureds have provided sworn testimony to the effect that they never

   received the services that were billed to GEICO through Florida Spine.

          337.    For example:

          (i)     During an examination under oath on January 11, 2019, an Insured named JD gave
                  testimony indicating that he never received any hot/cold pack treatments at Florida
                  Spine-Pompano. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                  Englander, and Warheit billed GEICO $1,740.00 for twenty nine hot/cold pack
                  treatments they falsely purported to provide to JD.

          (ii)    During an examination under oath on January 24, 2019 an Insured named DF gave
                  testimony indicating that he never received any ultrasound treatment and
                  therapeutic activity treatments at Florida Spine-West Dade. Even so, Florida Spine,
                  Feder, Hess, Amar, Tort-Saade, and other providers associated with Florida Spine
                  billed GEICO $220.00 for four ultrasound treatments they falsely purported to
                  provide to DF, and $450.00 for five therapeutic activity treatments they falsely
                  purported to provide to DF.

          (iii)   During an examination under oath on January 25, 2019, an Insured named RH gave
                  testimony indicating that she never received any neuromuscular reeducation at
                  Florida Spine-North Miami. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, Sanon, and Tort-Saade billed GEICO $2,618.00 for thirty four
                  neuromuscular reeducation treatments they falsely purported to provide to RH.

          (iv)    During an examination under oath on January 22, 2019, an Insured named SB gave
                  testimony indicating that she never received any neuromuscular reeducation at
                  Florida Spine-North Miami. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, White, Sanon, Tort-Saade, and other providers associated with
                  Florida Spine billed GEICO $2,233.00 for twenty nine neuromuscular reeducation
                  treatments they falsely purported to provide to SB.

          (v)     During an examination under oath on March 5, 2019, an Insured named SJ gave
                  testimony indicating that she never received any neuromuscular reeducation at
                  Florida Spine-Kendall. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher,
                  Brockelman, Amar, other providers associated with Florida Spine, and Greenberg
                  billed GEICO $2,751.00 for thirty-five neuromuscular reeducation treatments they
                  falsely purported to provide to SJ.

          (vi)    During an examination under oath on March 13, 2019, an Insured named RP gave
                  testimony indicating that she never received any neuromuscular reeducation at




                                                   130
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 131 of 145



                   Florida Spine-Kendall. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher,
                   Brockelman, Amar, other providers associated with Florida Spine, and Greenberg
                   billed GEICO $2,079.00 for twenty seven neuromuscular reeducation treatments
                   they falsely purported to provide to RP.

          (vii)    During an examination under oath on May 8, 2019, an Insured named SJ gave
                   testimony indicating that she never received any neuromuscular reeducation at
                   Florida Spine-North Miami. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher,
                   Brockelman, Sanon, and Tort-Saade billed GEICO $1,596.00 for nineteen
                   neuromuscular reeducation treatments they falsely purported to provide to SJ.

          (viii)   During an examination under oath on May 30, 2019, an Insured named AG gave
                   testimony indicating that she never received any ultrasound treatment at Florida
                   Spine-Pompano. Even so, Florida Spine, TCFII, Feder, Hess, Fulcher, Brockelman,
                   Englander, and Warheit billed GEICO $96.00 for two ultrasound treatments they
                   falsely purported to provide to AG.

          338.     In the claims identified in Exhibit “1”, numerous Insureds provided sworn

   statements to insurance investigators to the effect that they had not received services that had been

   billed through Florida Spine to GEICO.

   III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
          GEICO

          339.     To support their fraudulent charges, the Defendants systematically submitted or

   caused to be submitted thousands of HCFA-1500 forms and treatment reports through Florida

   Spine to GEICO seeking payment for the Fraudulent Services for which the Defendants were not

   entitled to receive payment.

          340.     The claims that the Defendants submitted or caused to be submitted to GEICO were

   false and misleading in the following, material respects:

          (i)      The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that Florida Spine was in
                   compliance with the Clinic Act and therefore was eligible to collect PIP Benefits in
                   the first instance. In fact, the Florida Spine clinics never were in compliance with
                   the Clinic Act, and never were eligible to collect PIP Benefits, because they were
                   operated without legitimate medical directors who legitimately fulfilled the
                   statutory requirements applicable to clinic medical directors.




                                                   131
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 132 of 145



          (ii)    The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                  were lawfully provided and eligible for PIP reimbursement. In fact, the Fraudulent
                  Services were not lawfully provided, and were not eligible for PIP reimbursement,
                  because: (a) they were medically unnecessary and provided – to the extent that they
                  were provided at all – pursuant to pre-determined fraudulent protocols designed
                  solely to financially enrich the Defendants, rather than to treat or otherwise benefit
                  the Insureds who purportedly were subjected to them; and (b) in the case of the
                  physical therapy services, because they were often provided by unsupervised
                  massage therapists in contravention of Florida law.

          (iii)   The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by the Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                  were medically necessary and, in many cases, misrepresented to GEICO that the
                  Fraudulent Services actually were performed. In fact, the Fraudulent Services
                  frequently were not performed at all and, to the extent that they were performed,
                  they were not medically necessary and were performed as part of a pre-determined
                  fraudulent treatment and billing protocol designed solely to financially enrich the
                  Defendants, not to benefit the Insureds who supposedly were subjected to them.

          (iv)    The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                  by and on behalf of the Defendants uniformly misrepresented and exaggerated the
                  level of the Fraudulent Services and the nature of the Fraudulent Services that
                  purportedly were provided.

   IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

          341.    The Defendants were legally and ethically obligated to act honestly and with

   integrity in connection with their performance of the Fraudulent Services and their submission of

   charges to GEICO

          342.    To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

   Services, the Defendants have systemically concealed their fraud and have gone to great lengths

   to accomplish this concealment.

          343.    For instance, the Defendants knowingly misrepresented and concealed facts related

   to the Clinic Defendants in an effort to prevent discovery that the Florida Spine clinics lacked

   legitimate medical directors, and therefore were ineligible to collect PIP Benefits in the first

   instance.




                                                   132
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 133 of 145



           344.    What is more, the Defendants knowingly misrepresented and concealed facts

   related to the Fraudulent Services in an effort to prevent discovery that the Fraudulent Services

   were being provided – to the extent that they were provided at all – in many instance by

   unsupervised massage therapists in contravention of Florida law.

           345.    Furthermore, the Defendants knowingly misrepresented and concealed facts in

   order to prevent GEICO from discovering that the Fraudulent Services were medically

   unnecessary and were performed – to the extent that they were performed at all – pursuant to a

   fraudulent pre-determined protocol designed to maximize the charges that could be submitted, not

   to benefit the Insureds who supposedly were subjected to them.

           346.    Moreover, the Defendants knowingly misrepresented and concealed facts in order

   to prevent GEICO from discovering that the Fraudulent Services frequently never were performed

   in the first instance.

           347.    The Defendants have hired law firms to pursue collection of the fraudulent charges

   for the Fraudulent Services from GEICO and other insurers. These law firms routinely file

   expensive and time-consuming litigation against GEICO and other insurers if the charges are not

   promptly paid in full.

           348.    GEICO is under statutory and contractual obligations to promptly and fairly process

   claims within 30 days. The facially-valid documents submitted to GEICO in support of the

   fraudulent charges at issue, combined with the material misrepresentations and acts of concealment

   described above, were designed to and did cause GEICO to rely upon them. As a result, GEICO

   has incurred damages of more than $2,000,000.00.




                                                   133
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 134 of 145



          349.    Based upon the Defendants’ material misrepresentations and other affirmative acts

   to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

   discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                   FIRST CAUSE OF ACTION
                                      Against Florida Spine
                       (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

          350.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1 through 349 above.

          351.    There is an actual case in controversy between GEICO and Florida Spine regarding

   more than $75,000.00 in pending fraudulent claims for the Fraudulent Services that have been

   submitted to GEICO.

          352.    Florida Spine has no right to receive payment for any pending bills submitted to

   GEICO because the Florida Spine clinics unlawfully were operated in violation of the Clinic Act’s

   medical director and operating requirements.

          353.    Florida Spine has no right to receive payment for any pending bills submitted to

   GEICO because the underlying Fraudulent Services were not lawfully provided or billed to

   GEICO.

          354.    Florida Spine has no right to receive payment for any pending bills submitted to

   GEICO because the underlying Fraudulent Services were not performed by individuals who

   actually were licensed to perform the pertinent services, or else constituted non-reimbursable

   massage.

          355.    Florida Spine has no right to receive payment for any pending bills submitted to

   GEICO because the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent




                                                   134
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 135 of 145



   protocols designed solely to financially enrich the Defendants, rather than to treat or otherwise

   benefit the Insureds who purportedly were subjected to them.

          356.    Florida Spine has no right to receive payment for any pending bills submitted to

   GEICO because, in many cases, the Fraudulent Services never were provided in the first instance.

          357.    Florida Spine has no right to receive payment for any pending bills submitted to

   GEICO because the billing codes used for the underlying Fraudulent Services misrepresented and

   exaggerated the level of services that purportedly were provided in order to inflate the charges

   submitted to GEICO.

          358.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

   Act, 28 U.S.C. §§ 2201 and 2202, declaring that Florida Spine has no right to receive payment for

   any pending bills submitted to GEICO.

                              SECOND CAUSE OF ACTION
     Against TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, and Tort-Saade
                            (Violation of RICO, 18 U.S.C. § 1962(c))

          359.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1 through 349 above.

          360.    Florida Spine is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

          361.    TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, and Tort-Saade

   knowingly have conducted and/or participated, directly or indirectly, in the conduct of Florida

   Spine’s affairs through a pattern of racketeering activity consisting of repeated violations of the

   federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

   submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over

   one year seeking payments that Florida Spine was not eligible to receive under the No-Fault Law




                                                   135
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 136 of 145



   because: (i) Florida Spine unlawfully was operated in violation of the Clinic Act’s medical director

   and licensing requirements; (ii) the underlying Fraudulent Services were not lawfully provided or

   billed to GEICO; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

   protocols designed solely to financially enrich the Florida Spine Defendants, rather than to treat or

   otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the

   Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

   the underlying Fraudulent Services misrepresented and exaggerated the level of services that

   purportedly were provided in order to inflate the charges submitted to GEICO.

          362.    A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

          363.    Florida Spine’s business is racketeering activity, inasmuch as the enterprise exists

   for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

   the regular way in which TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, and Tort-

   Saade operated Florida Spine, inasmuch as Florida Spine was not engaged in a legitimate health

   care practice, and acts of mail fraud therefore were essential in order for Florida Spine to function.

   Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail

   fraud implies a threat of continued criminal activity, as does the fact that the Florida Spine

   Defendants continue to attempt collection on the fraudulent billing submitted through Florida

   Spine to the present day.

          364.    Florida Spine is engaged in inherently unlawful acts, inasmuch as it continues to

   submit and attempt collection on fraudulent billing submitted to GEICO and other insurers. These




                                                    136
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 137 of 145



   inherently unlawful acts are taken by Florida Spine in pursuit of inherently unlawful goals –

   namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

             365.   GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $2,000,000.00 pursuant to the fraudulent bills

   submitted through the Florida Spine enterprise.

             366.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

   proper.

                                THIRD CAUSE OF ACTION
      Against TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade,
         Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White
                           (Violation of RICO, 18 U.S.C. § 1962(d))

             367.   GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1 through 349, above.

             368.   Florida Spine is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4), that engages in activities that affected interstate commerce.

             369.   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera,

   Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White are or were employed by or

   associated with the Florida Spine enterprise.

             370.   TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera,

   Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White knowingly have agreed,

   combined and conspired to conduct and/or participate, directly or indirectly, in the conduct of

   Florida Spine’s affairs through a pattern of racketeering activity consisting of repeated violations

   of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails

   to submit or cause to be submitted thousands of fraudulent charges on a continuous basis for over




                                                    137
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 138 of 145



   one year seeking payments that Florida Spine was not eligible to receive under the No-Fault Law

   because: (i) Florida Spine unlawfully was operated in violation of the Clinic Act’s medical director

   and licensing requirements; (ii) the underlying Fraudulent Services were not lawfully provided or

   billed to GEICO; (iii) the underlying Fraudulent Services were not medically necessary and were

   provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

   protocols designed solely to financially enrich the Defendants, rather than to treat or otherwise

   benefit the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

   Services never were provided in the first instance; and (v) the billing codes used for the underlying

   Fraudulent Services misrepresented and exaggerated the level of services that purportedly were

   provided in order to inflate the charges submitted to GEICO.

          371.    A representative sample of the fraudulent bills and corresponding mailings

   submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

   the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each

   such mailing was made in furtherance of the mail fraud scheme.

          372.    TCFII, Feder, Fulcher, Brockelman, Hess, Greenberg, Warheit, Tort-Saade, Rivera,

   Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White knew of, agreed to and acted

   in furtherance of the common and overall objective (i.e., to defraud GEICO and other automobile

   insurers of money) by submitting or facilitating the submission of the fraudulent charges to

   GEICO.

          373.    GEICO has been injured in its business and property by reason of the above-

   described conduct in that it has paid at least $2,000,000.00 pursuant to the fraudulent bills

   submitted through the Florida Spine enterprise.




                                                   138
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 139 of 145



             374.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

   attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

   proper.

                                   FOURTH CAUSE OF ACTION
                                        Against All Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

             375.   GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1 through 349 above.

             376.   The Defendants are actively engaged in trade and commerce in the State of Florida.

             377.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             378.   The Defendants engaged in unfair, deceptive, and unconscionable acts or trade

   practices in their trade or commerce in the pursuit and execution of their scheme to illegally obtain

   PIP Benefits from GEICO.

             379.   The bills and supporting documents submitted or caused to be submitted by the

   Florida Spine Defendants to GEICO were fraudulent in that they misrepresented: (i) Florida

   Spine’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

   lawfully provided and billed to GEICO; (iii) that the Fraudulent Services were medically

   necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

             380.   Such acts and practices offend public policy and are immoral, unethical, oppressive,

   and unscrupulous. Additionally, the conduct of the Defendants has been materially injurious to

   GEICO and its Insureds.

             381.   The conduct of the Defendants was the actual and proximate cause of the damages

   sustained by GEICO.




                                                     139
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 140 of 145



          382.    The Defendants’ unfair and deceptive acts have caused GEICO to sustain damages

   of at least $2,000,000.00.

          383.    By reason of the Defendants’ conduct, GEICO is also entitled to recover costs and

   reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                FIFTH CAUSE OF ACTION
      Against TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade,
         Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White
                              (Under Fla. Stat. 772.103 et. seq.)

          384.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1 through 349 above.

          385.    In furtherance of the fraudulent scheme, TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez,

   Sanon, and White submitted or caused to be submitted thousands of fraudulent charges through

   the Florida Spine enterprise to GEICO seeking payment pursuant under automobile insurance

   policies issued by GEICO to Florida Insureds.

          386.    When the billing was submitted, TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez,

   Sanon, and White knew that the billing contained false and misleading information concerning

   facts material to the claims for which reimbursement was being sought in that: (i) Florida Spine

   unlawfully was operated in violation of the Clinic Act’s medical director and licensing

   requirements, and therefore was not eligible to collect PIP Benefits in the first instance; (ii) the

   underlying Fraudulent Services were not lawfully provided or billed to GEICO, and therefore were

   not eligible for PIP reimbursement in the first instance; (iii) the underlying Fraudulent Services

   were not medically necessary and were provided – to the extent that they were provided at all –

   pursuant to pre-determined fraudulent protocols designed solely to financially enrich the




                                                   140
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 141 of 145



   Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were subjected

   to them; (iv) in many cases, the Fraudulent Services never were provided in the first instance; and

   (v) the billing codes used for the underlying Fraudulent Services misrepresented and exaggerated

   the level of services that purportedly were provided in order to inflate the charges submitted to

   GEICO.

           387.    These knowing and intentional acts constitute a pattern of criminal activity, in that

   said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           388.    This pattern of criminal activity resulted in TCFII, Feder, Hess, Fulcher,

   Brockelman, Warheit, Greenberg, Tort-Saade, Rivera, Amar, Crocco, Danieli, Englander, Layton,

   Lopez, Sanon, and White receiving more than $2,000,000.00 in PIP Benefits to which they were

   not entitled.

           389.    TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-Saade, Rivera,

   Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White’s pattern of criminal activity

   has caused GEICO to sustain damages of at least $2,000,000.00.

           390.    By reason of TCFII, Feder, Hess, Fulcher, Brockelman, Warheit, Greenberg, Tort-

   Saade, Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez, Sanon, and White’s conduct,

   GEICO is also entitled to recover threefold the actual damages it actually sustained, reasonable

   attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                                     SIXTH CAUSE OF ACTION
                                        Against All Defendants
                                        (Common Law Fraud)

           391.    GEICO incorporates, as though fully set forth herein, each and every allegation in

   paragraphs 1 through 349 above.




                                                    141
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 142 of 145



            392.   The Defendants intentionally and knowingly made false and fraudulent statements

   of material fact to GEICO and concealed material facts from GEICO in the course of submitting,

   or causing to be submitted, thousands of fraudulent charges through Florida Spine for the

   Fraudulent Services.

            393.   The false and fraudulent statements of material fact and acts of fraudulent

   concealment include: (i) in every claim, the representation that that Florida Spine was in

   compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

   fact Florida Spine never was in compliance with the Clinic Act, and never was eligible to collect

   PIP Benefits, because it was operated without a legitimate medical director; (ii) in every claim, the

   representation that the Fraudulent Services were lawfully provided and eligible for PIP

   reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were not

   eligible for PIP reimbursement; (iii) in every claim, the representation that the Fraudulent Services

   were medically necessary, when in fact they were not medically necessary; and (iv) in many

   claims, the representation that the Fraudulent Services actually were performed, when in many

   cases they were not actually performed.

            394.   The Defendants intentionally made the above-described false and fraudulent

   statements and concealed material facts in a calculated effort to induce GEICO to pay charges

   submitted through Florida Spine that were not reimbursable.

            395.   GEICO justifiably relied on these false and fraudulent representations and acts of

   fraudulent concealment, and as a proximate result has been injured in its business and property by

   reason of the above-described conduct in that it has paid at least $2,000,000.00 pursuant to the

   fraudulent bills that were submitted or caused to be submitted by the Defendants through Florida

   Spine.




                                                   142
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 143 of 145



             396.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

   turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

             397.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

   punitive damages, together with interest and costs, and any other relief the Court deems just and

   proper.

                                   SEVENTH CAUSE OF ACTION
                                       Against All Defendants
                                        (Unjust Enrichment)

             398.   GEICO incorporates, as fully set forth herein, each and every allegation in

   paragraphs 1 through 349 above.

             399.   As set forth above, the e Defendants have engaged in improper, unlawful, and/or

   unjust acts, all to the harm and detriment of GEICO.

             400.   When GEICO paid the bills and charges submitted or caused to be submitted by the

   Defendants through Florida Spine, it reasonably believed that it was legally obligated to make such

   payments based on the Defendants’ improper, unlawful, and/or unjust acts.

             401.   The Defendants have been enriched at GEICO’s expense by GEICO’s payments

   which constituted a benefit that the Defendants voluntarily accepted notwithstanding their

   improper, unlawful, and unjust billing scheme.

             402.   The Defendants’ retention of GEICO’s payments violates fundamental principles

   of justice, equity and good conscience.

             403.   By reason of the above, the Defendants have been unjustly enriched in an amount

   to be determined at trial, but in no event less than $2,000,000.00.

                                             JURY DEMAND

             404.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.




                                                    143
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 144 of 145



           WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

   GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be entered

   in their favor:

           A.        On the First Cause of Action against Florida Spine, a declaration pursuant to the

   Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Florida Spine has no right to receive

   payment for any pending bills submitted to GEICO;

           B.        On the Second Cause of Action against TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, and Tort-Saade, compensatory damages in favor of GEICO in an amount to

   be determined at trial but in excess of $2,000,000.00, together with treble damages, costs, and

   reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           C.        On the Third Cause of Action against TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez,

   Sanon, and White, compensatory damages in favor of GEICO in an amount to be determined at

   trial but in excess of $2,000,000.00, together with treble damages, costs, and reasonable attorneys’

   fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           D.        On the Fourth Cause of Action against all Defendants, compensatory damages in

   an amount to be determined at trial but in excess of $2,000,000.00, together with costs and

   reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           E.        On the Fifth Cause of Action against TCFII, Feder, Hess, Fulcher, Brockelman,

   Warheit, Greenberg, Tort-Saade, Rivera, Amar, Crocco, Danieli, Englander, Layton, Lopez,

   Sanon, and White, compensatory damages in an amount to be determined at trial but in excess of

   $2,000,000.00, together with treble damages, reasonable attorney’s fees, and court costs pursuant

   to Fla. Stat. 772.104;




                                                    144
Case 1:20-cv-21459-CMA Document 1 Entered on FLSD Docket 04/06/2020 Page 145 of 145



            F.    On the Sixth Cause of Action against all Defendants, compensatory damages in an

   amount to be determined at trial but in excess of $2,000,000.00, together with punitive damages,

   costs, interest and such other and further relief as this Court deems just and proper;

            G.    On the Seventh Cause of Action against all Defendants, more than $2,000,000.00

   in compensatory damages, plus costs and interest and such other and further relief as this Court

   deems just and proper.

   Dated:         April 6, 2020

                                                 /s/ John P. Marino
                                                 John P. Marino (FBN 814539)
                                                 Lindsey R. Trowell (FBN 678783)
                                                 Kristen L. Wenger (FBN 92136)
                                                 SMITH, GAMBRELL & RUSSELL, LLP
                                                 50 North Laura Street
                                                 Suite 2600
                                                 Jacksonville, Florida 32202
                                                 Phone: (904) 598-6100
                                                 Facsimile: (904) 598-6204
                                                 jmarino@sgrlaw.com
                                                 ltrowell@sgrlaw.com
                                                 kwenger@sgrlaw.com

                                                 Barry I. Levy (pro hac vice pending)
                                                 RIVKIN RADLER LLP
                                                 926 RXR Plaza
                                                 Uniondale, New York 11550
                                                 Phone: (516) 357-3000
                                                 Facsimile: (516) 357-3333
                                                 barry.levy@rivkin.com
                                                 Attorneys for Plaintiffs

                                                 Attorneys for Plaintiffs, Government Employees
                                                 Insurance Co., GEICO Indemnity Co., GEICO
                                                 General Insurance Company and GEICO Casualty
                                                 Co.




                                                   145
